--------------------------------------------------------------------------------

EXHIBIT 10.1
 
EXECUTION VERSION
 
SILICON VALLEY BANK
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
$100,000,000 SENIOR SECURED CREDIT FACILITIES
 
AMENDED AND RESTATED CREDIT AGREEMENT
 
dated as of October 22, 2014,
 
among
 
SHORETEL, INC.
 
as the Borrower,
 
THE LENDERS PARTY HERETO FROM TIME TO TIME,
 
and
 
SILICON VALLEY BANK,
 
as Administrative Agent, Issuing Lender and Swingline Lender,
 
JPMORGAN CHASE BANK, N.A. and SUNTRUST BANK,
 
as Co-Syndication Agents,
 
BANK OF AMERICA, N.A.,
 
as Documentation Agent,
 
SILICON VALLEY BANK, J.P. MORGAN SECURITIES LLC and
SUNTRUST ROBINSON HUMPHREY, INC.,
 
as Joint Lead Arrangers and
 
SILICON VALLEY BANK, J.P. MORGAN SECURITIES LLC and
SUNTRUST ROBINSON HUMPHREY, INC.,
 
as Joint Book Managers
 

--------------------------------------------------------------------------------

Table of Contents



   
Page
     
SECTION 1
DEFINITIONS
2
 
1.1
Defined Terms
2
 
1.2
Other Definitional Provisions
34
 
SECTION 2
AMOUNT AND TERMS OF COMMITMENTS
35
 
2.1
Revolving Commitments
35
 
2.2
Procedure for Revolving Loan Borrowing
36
 
2.3
Swingline Commitment
36
 
2.4
Procedure for Swingline Borrowing; Refunding of Swingline Loans
37
 
2.5
Reserved
38
 
2.6
Fees
38
 
2.7
Termination or Reduction of Total Revolving Commitments; Total L/C Commitments
39
 
2.8
Optional Loan Prepayments
40
 
2.9
Reserved
40
 
2.10
Conversion and Continuation Options
40
 
2.11
Limitations on Eurodollar Tranches
40
 
2.12
Interest Rates and Payment Dates
41
 
2.13
Computation of Interest and Fees
41
 
2.14
Inability to Determine Interest Rate
41
 
2.15
Pro Rata Treatment and Payments
42
 
2.16
Illegality; Requirements of Law
44
 
2.17
Taxes
46
 
2.18
Indemnity
50
 
2.19
Change of Lending Office
50
 
2.20
Substitution of Lenders
50
 
2.21
Defaulting Lenders
51
 
2.22
Notes
54
 
SECTION 3
LETTERS OF CREDIT
54
 
3.1
L/C Commitment
54
 
3.2
Procedure for Issuance of Letters of Credit
55
 
3.3
Fees and Other Charges
55
 
3.4
L/C Participations; Existing Letters of Credit
56
 
3.5
Reimbursement
57

 
-i-

--------------------------------------------------------------------------------



Table of Contents
(continued)



   
Page
     
3.6
Obligations Absolute
57
 
3.7
Letter of Credit Payments
58
 
3.8
Applications
58
 
3.9
Interim Interest
58
 
3.10
Cash Collateral
58
 
3.11
Additional Issuing Lenders
59
 
3.12
Resignation of the Issuing Lender
60
 
3.13
Applicability of ISP
60
 
SECTION 4
REPRESENTATIONS AND WARRANTIES
60
 
4.1
Financial Condition
60
 
4.2
No Change
61
 
4.3
Existence; Compliance with Law
61
 
4.4
Power, Authorization; Enforceable Obligations
61
 
4.5
No Legal Bar
61
 
4.6
Litigation
62
 
4.7
No Default
62
 
4.8
Ownership of Property; Liens; Investments
62
 
4.9
Intellectual Property
62
 
4.10
Taxes
62
 
4.11
Federal Regulations
63
 
4.12
Labor Matters
63
 
4.13
ERISA
63
 
4.14
Investment Company Act; Other Regulations
64
 
4.15
Subsidiaries
64
 
4.16
Use of Proceeds
64
 
4.17
Environmental Matters
64
 
4.18
Accuracy of Information, Etc
65
 
4.19
Security Documents
65
 
4.20
Solvency
66
 
4.21
Designated Senior Indebtedness
66
 
4.22
Reserved
66
 
4.23
Insurance
66

 
-ii-

--------------------------------------------------------------------------------

Table of Contents
(continued)



   
Page
     
4.24
No Casualty
66
 
4.25
OFAC
66
 
4.26
Anti-Corruption Laws
66
 
SECTION 5
CONDITIONS PRECEDENT
66
 
5.1
Conditions to Initial Extension of Credit
66
 
5.2
Conditions to Each Extension of Credit
70
 
5.3
Post-Closing Conditions Subsequent
71
 
SECTION 6
AFFIRMATIVE COVENANTS
71
 
6.1
Financial Statements
71
 
6.2
Certificates; Reports; Other Information
72
 
6.3
Reserved
74
 
6.4
Payment of Obligations; Taxes
74
 
6.5
Maintenance of Existence; Compliance
74
 
6.6
Maintenance of Property; Insurance
75
 
6.7
Inspection of Property; Books and Records; Discussions
75
 
6.8
Notices
75
 
6.9
Environmental Laws
76
 
6.10
Reserved
76
 
6.11
Audits
76
 
6.12
Additional Collateral, Etc
77
 
6.13
Insider Subordinated Indebtedness
78
 
6.14
Use of Proceeds
78
 
6.15
Designated Senior Indebtedness
78
 
6.16
Anti-Corruption Laws
78
 
6.17
Further Assurances
78
 
SECTION 7
NEGATIVE COVENANTS
79
 
7.1
Financial Condition Covenants
79
 
7.2
Indebtedness
79
 
7.3
Liens
81
 
7.4
Fundamental Changes
82
 
7.5
Disposition of Property
83
 
7.6
Restricted Payments
84

 
-iii-

--------------------------------------------------------------------------------

Table of Contents
(continued)



   
Page
     
7.7
Reserved
85
 
7.8
Investments
85
 
7.9
ERISA
87
 
7.10
Optional Payments and Modifications of Certain Preferred Stock and Subordinated
Indebtedness
88
 
7.11
Transactions with Affiliates
88
 
7.12
Sale Leaseback Transactions
88
 
7.13
Swap Agreements
88
 
7.14
Accounting Changes
88
 
7.15
Negative Pledge Clauses
88
 
7.16
Clauses Restricting Subsidiary Distributions
89
 
7.17
Lines of Business
89
 
7.18
Designation of other Indebtedness
89
 
7.19
Amendments to Initial Acquisition Documentation or Documentation for any
Permitted Acquisition
89
 
7.20
Amendments to Organizational Agreements and Material Contracts
89
 
7.21
Use of Proceeds
89
 
7.22
Subordinated Indebtedness
90
 
7.23
Restricted Investment Accounts
90
 
7.24
Sanctions
90
 
7.25
Anti-Corruption Laws
90
 
SECTION 8
EVENTS OF DEFAULT
90
 
8.1
Events of Default
90
 
8.2
Remedies Upon Event of Default
93
 
8.3
Application of Funds
94
 
SECTION 9
THE ADMINISTRATIVE AGENT
95
 
9.1
Appointment and Authority
95
 
9.2
Delegation of Duties
96
 
9.3
Exculpatory Provisions
96
 
9.4
Reliance by Administrative Agent
97
 
9.5
Notice of Default
98
 
9.6
Non-Reliance on Administrative Agent and Other Lenders
98
 
9.7
Indemnification
99

 
-iv-

--------------------------------------------------------------------------------

Table of Contents
(continued)



   
Page
     
9.8
Agent in Its Individual Capacity
99
 
9.9
Successor Administrative Agent
99
 
9.10
Collateral and Guaranty Matters
100
 
9.11
Administrative Agent May File Proofs of Claim
101
 
9.12
No Other Duties, Etc
101
 
9.13
Survival
101
 
SECTION 10
MISCELLANEOUS
102
 
10.1
Amendments and Waivers
102
 
10.2
Notices
103
 
10.3
No Waiver; Cumulative Remedies
105
 
10.4
Survival of Representations and Warranties
105
 
10.5
Expenses; Indemnity; Damage Waiver
105
 
10.6
Successors and Assigns; Participations and Assignments
107
 
10.7
Adjustments; Set-off
111
 
10.8
Payments Set Aside
112
 
10.9
Interest Rate Limitation
112
 
10.10
Counterparts; Electronic Execution of Assignments
112
 
10.11
Severability
113
 
10.12
Integration
113
 
10.13
GOVERNING LAW
113
 
10.14
Submission to Jurisdiction; Waivers
113
 
10.15
Acknowledgements
114
 
10.16
Releases of Guarantees and Liens
115
 
10.17
Treatment of Certain Information; Confidentiality
115
 
10.18
Automatic Debits
116
 
10.19
Judgment Currency
116
 
10.20
Patriot Act
117
 
10.21
Termination
117
 
10.22
Amendment and Restatement Matters
117

 
-v-

--------------------------------------------------------------------------------

SCHEDULES
 
Schedule 1.1A:
Commitments
Schedule 1.1B:
Existing Letters of Credit
Schedule 4.4:
Governmental Approvals, Consents, Authorizations, Filings and Notices
Schedule 4.5:
Requirements of Law
Schedule 4.6:
Litigation
Schedule 4.9:
Ownership of Intellectual Property; Infringement; Claims; Etc.
Schedule 4.15:
Subsidiaries
Schedule 4.17:
Environmental Matters
Schedule 4.19(a):
Financing Statements and Other Filings
Schedule 4.19(b):
Group Members Having Issued Capital Stock that are Certificated Securities
Schedule 7.2(d):
Existing Indebtedness
Schedule 7.3(f):
Existing Liens
Schedule 7.8
Existing Investments

 
EXHIBITS
 
Exhibit A:
Form of Amended and Restated Guarantor and Collateral Agreement
Exhibit B:
Form of Compliance Certificate
Exhibit C:
Form of [Secretary’s][Managing Member’s] Certificate
Exhibit D:
Form of Solvency Certificate
Exhibit E:
Form of Assignment and Assumption
Exhibits F-1 – F-4:
Forms of U.S. Tax Compliance Certificates
Exhibit G:
Form of Addendum
Exhibit H-1:
Form of Revolving Loan Note
Exhibit H-2:
Form of Swingline Loan Note
Exhibit I:
Reserved
Exhibit J:
Reserved
Exhibit K:
Form of Notice of Borrowing
Exhibit L:
Form of Notice of Conversion/Continuation

 
-vi-

--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
October 22, 2014, is entered into by and among SHORETEL, INC., a Delaware
corporation (the “Borrower”), the banks and other financial institutions or
entities from time to time parties to this Agreement (each a “Lender” and,
collectively, the “Lenders”), SILICON VALLEY BANK, as the Issuing Lender and the
Swingline Lender (as such terms are defined below), and SILICON VALLEY BANK
(“SVB”), as administrative agent and collateral agent for the Lenders (in such
capacity, the “Administrative Agent”).
 
RECITALS
 
WHEREAS, the Borrower, the lenders party thereto and SVB, in its capacity as
Administrative Agent thereunder (in such capacity, the “Existing Agent”) are
party to that certain Credit Agreement, dated as of March 15, 2012, as amended
prior to the date hereof (as so amended, the “Existing Credit Agreement”),
pursuant to which the lenders party thereto provided a revolving credit facility
(the “Existing Credit Facility”), the obligations under such Existing Credit
Facility being secured by the collateral granted under that certain Guarantee
and Collateral Agreement, dated as of March 15, 2012 (the “Existing Guarantee
and Collateral Agreement”, among the Borrower, the other Grantors party thereto,
and the Existing Agent (as agent for the Secured Parties, as defined therein);
 
WHEREAS, the Borrower desires to amend and restate the Existing Credit Agreement
pursuant to this Agreement and, in connection therewith, to obtain financing for
Permitted Acquisitions as well as for general corporate purposes and letter of
credit facilities;
 
WHEREAS, the Administrative Agent and the Lenders have agreed to amend and
restate the Existing Credit Agreement and the Lenders have agreed to extend
certain credit facilities to the Borrower, upon the terms and conditions
specified in this Agreement, in an aggregate amount not to exceed $100,000,000,
consisting of a revolving loan facility in an aggregate principal amount of up
to $100,000,000, a letter of credit sub-facility in the aggregate availability
amount of $10,000,000 (as a sublimit of the revolving loan facility); and a
swingline sub-facility in the aggregate availability amount of $5,000,000 (as a
sublimit of the revolving loan facility); and
 
WHEREAS, this Agreement amends, restates, supersedes and replaces in its
entirety the Existing Credit Agreement, and is not intended to, and will not,
act as a novation of the Obligations and other indebtedness, liabilities and
obligations thereunder;
 
WHEREAS, each Loan Party has agreed to secure all of the Obligations of the Loan
Parties by amending and restating the Existing Guarantee and Collateral
Agreement and by entering into certain other Security Documents affirming the
grant (with respect to the Loan Parties that were parties to the Existing
Guarantee and Collateral Agreement) and to grant to the Administrative Agent,
for the ratable benefit of the Secured Parties, a first priority lien (subject
to Liens permitted by the Loan Documents) in substantially all of its respective
personal property assets (other than any Excluded Assets) pursuant to the terms
of an amended and restated Guarantee and Collateral Agreement (which, for the
avoidance of doubt, is an amendment and restatement of the Existing Guarantee
and Collateral Agreement) and the other Security Documents.
 
WHEREAS, the amended and restated Guarantee and Collateral Agreement amends,
restates, supersedes and replaces in its entirety the Existing Guarantee and
Collateral Agreement, and is not intended to, and will not, act as a novation of
the grant of Liens and of the other indebtedness, liabilities and obligations
thereunder;
 
1

--------------------------------------------------------------------------------

NOW, THEREFORE, the parties hereto hereby agree as follows:
 
SECTION 1


DEFINITIONS
 
1.1          Defined Terms.  As used in this Agreement (including the recitals
hereof), the terms listed in this Section 1.1 shall have the respective meanings
set forth in this Section 1.1.
 
“ABR”:  for any day, a rate per annum equal to the higher of (a) the Prime Rate
in effect on such day and (b) the Federal Funds Effective Rate in effect for
such day plus 0.50%.  Any change in the ABR due to a change in the Prime Rate or
the Federal Funds Effective Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate or the Federal
Funds Effective Rate.
 
“ABR Loans”:  Loans, the rate of interest applicable to which is based upon the
ABR.
 
“Accounts”:  all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing.  Unless otherwise stated, the term “Account,” when used herein, shall
mean an Account of the Borrower.
 
“Addendum”:  an instrument, substantially in the form of Exhibit G, by which a
Lender becomes a party to this Agreement.
 
“Administrative Agent”:  SVB, as the administrative agent under this Agreement
and the other Loan Documents, together with any of its successors in such
capacity.
 
“Affected Lender”:  as defined in Section 2.20.
 
“Affiliate”:  with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.
 
“Agent Parties”:  is defined in Section 10.2(d)(ii).
 
“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to the sum of (a) the amount of such Lender’s Revolving Commitment then in
effect or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding plus (b) without
duplication of clause (a), the L/C Commitment of such Lender then in effect (as
a sublimit of the Revolving Commitment of such Lender).
 
“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
 
“Agreement”:  as defined in the preamble hereto.
 
2

--------------------------------------------------------------------------------

“Agreement Currency”:  as defined in Section 10.19.
 
 “Applicable Margin”:  the rate per annum set forth under the relevant column
heading below:
 
REVOLVING LOANS
 
Level
Consolidated Leverage Ratio
Eurodollar Loans
ABR Loans
I
> 2.50:1.00
2.250%
0.500%
II
> 2.00:1.00 but < 2.50:1.00
2.000%
0.250%
III
> 1.50:1.00 but < 2.00:1.00
1.750%
0.000%
IV
< 1.50:1.00
1.500%
0.000%



SWINGLINE LOANS
 
Level
Consolidated Leverage Ratio
Swingline Loans
I
> 2.50:1.00
0.500%
II
> 2.00:1.00 but < 2.50:1.00
0.250%
III
> 1.50:1.00 but < 2.00:1.00
0.000%
IV
< 1.50:1.00
0.000%



LETTER OF CREDIT FEES
 
Level
Consolidated Leverage Ratio
Letters of Credit
I
> 2.50:1.00
2.250%
II
> 2.00:1.00 but < 2.50:1.00
2.000%
III
> 1.50:1.00 but < 2.00:1.00
1.750%
IV
< 1.50:1.00
1.500%



Notwithstanding the foregoing, (a) until the delivery of the first Compliance
Certificate required to be delivered pursuant to Section 6.2(b), the Applicable
Margin shall be the rates corresponding to Level IV in the foregoing table, (b)
if the Borrower fails to deliver the financial statements required by Section
6.1 and the related Compliance Certificate required by Section 6.2(b) by the
respective date required thereunder after the end of any related fiscal quarter
of the Borrower, the Applicable Margin shall be the rates corresponding to Level
I in the foregoing table until such financial statements and Compliance
Certificate are delivered, and (c) no reduction to the Applicable Margin shall
become effective at any time when an Event of Default has occurred and is
continuing.
 
If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, the Administrative Agent
determines that (x) the Consolidated Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (y) a proper calculation
of the Consolidated Leverage Ratio would have resulted in different pricing for
any period, then (i) if the proper calculation of the Consolidated Leverage
Ratio would have resulted in higher pricing for such period, the Borrower shall
automatically and retroactively be obligated to pay to the Administrative Agent,
for the benefit of the applicable Lenders, promptly on demand by the
Administrative Agent, an amount equal to the excess of the amount of interest
and fees that should have been paid for such period over the amount of interest
and fees actually paid for such period; and (ii) if the proper calculation of
the Consolidated Leverage Ratio would have resulted in lower pricing for such
period, neither the Administrative Agent nor any Lender shall have any
obligation to repay any interest or fees to the Borrower.
 
3

--------------------------------------------------------------------------------

“Application”:  an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.
 
“Approved Fund”:  any Fund that is administered or managed by (a) a Lender, (b)
an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Asset Sale”:  any Disposition of property or series of related Dispositions of
property (excluding any such Disposition of property permitted by clauses (a)
through (o) (other than clause (l) of Section 7.5) that yields gross proceeds to
any Group Member (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of $500,000.
 
“Assignee Group”:  two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption”:  an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by an electronic platform) approved by the
Administrative Agent.
 
“Assumption Agreement”:  an Assumption Agreement in substantially the form set
forth at Annex 1 to the Guarantee and Collateral Agreement.
 
“Available Revolving Commitments”:  at any time, an amount equal to (a) the
Total Revolving Commitments in effect at such time minus (b) the aggregate
undrawn amount of all outstanding Letters of Credit at such time, minus (c) the
aggregate amount of all L/C Disbursements that have not yet been reimbursed or
converted into Revolving Loans at such time, minus (d) the aggregate principal
balance of any Revolving Loans outstanding at such time, minus (e) the aggregate
principal balance of outstanding Swingline Loans that have not been converted
into Revolving Loans at such time; provided that for purposes of calculating any
Lender’s Revolving Extensions of Credit for the purpose of determining such
Lender’s Available Revolving Commitment pursuant to Section 2.6(b), the
aggregate principal amount of Swingline Loans then outstanding shall be deemed
to be zero.
 
“Average Unused Total Revolving Commitments”:  as defined in Section 2.6(b).
 
“Bank Services”:  any products, credit services and/or financial accommodations
previously, now, or hereafter provided to any Group Member by any Bank Services
Provider, including any letters of credit (other than any Letters of Credit
provided for the account of the Borrower hereunder), cash management services
(including merchant services, direct deposit payroll, business credit cards and
check cashing services), interest rate swap arrangements (other than to the
extent constituting Specified Swap Agreements), and foreign exchange services
(including with respect to FX Contracts), as any such products or services may
be identified in any such Bank Service Provider’s various agreements related
thereto (each, a “Bank Services Agreement”).
 
“Bank Services Agreement”:  as defined in the definition of “Bank Services.”
 
4

--------------------------------------------------------------------------------

“Bank Services Provider”:  any Person that (a) at the time it enters into a Bank
Services Agreement, is a Lender or an Affiliate of a Lender, or (b) at the time
it (or its Affiliate) becomes a Lender, is a party to a Bank Services Agreement,
in each case, in its capacity as a party to such Bank Services Agreement.
 
“Bankruptcy Code”:  Title 11 of the United States Code entitled “Bankruptcy.”
 
“Benefitted Lender”:  as defined in Section 10.7(a).
 
“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Borrower”:  as defined in the preamble hereto.
 
“Borrowing Date”:  any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.
 
“Business”:  as defined in Section 4.17(b).
 
“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in the State of California are authorized or required by law to
close; provided that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
 
“Capital Lease Obligations”:  as to any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
 
“Capital Stock”:  any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing; provided,
however, that any Indebtedness convertible into Equity Interests shall not
constitute Capital Stock prior to the date of any applicable conversion.
 
“Cash Collateralize”:  to deposit in a Controlled Account or to pledge and
deposit with or deliver to (a) with respect to Obligations in respect of Letters
of Credit, the Administrative Agent, for the benefit of the Issuing Lender and
one or more of the Lenders, as applicable, as collateral for L/C Exposure or
obligations of the Lenders to fund participations in respect thereof, cash or
Deposit Account balances having an aggregate value of at least 105% of the L/C
Exposure or, if the Administrative Agent and the Issuing Lender shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
such Issuing Lender; (b) with respect to Obligations arising under any Bank
Services Agreement in connection with Bank Services, to the applicable Bank
Services Provider, cash or Deposit Account balances having an aggregate value of
at least 105% of the aggregate amount of the Obligations of the Group Members
arising under all such Bank Services Agreements evidencing such Bank Services;
or (c) with respect to Obligations in respect of any Specified Swap Agreements,
the applicable Qualified Counterparty, as Collateral for such Obligations, cash
or Deposit Account balances or, if such Qualified Counterparty shall agree in
its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to such Qualified
Counterparty.  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.
 
5

--------------------------------------------------------------------------------

“Cash Equivalents”:  (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within fifteen months from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of one year or less from the date of acquisition
issued by any Lender or by any commercial bank organized under the laws of the
United States or any state thereof having combined capital and surplus of not
less than $250,000,000; (c) commercial paper of an issuer rated at least A-1 by
S&P or P-1 by Moody’s, or carrying an equivalent rating by a nationally
recognized rating agency, if both of the two named rating agencies cease
publishing ratings of commercial paper issuers generally, and maturing within
six months from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of one year or less from
the date of acquisition backed by standby letters of credit issued by any Lender
or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) debt securities issued by corporate issuers (i) which are rated
at least A by S&P or A by Moody’s, (ii) which mature not later than fifteen
months from the date of acquisition, and (iii) which constitute investments made
by the Borrower in accordance with its official investment policy (as the same
shall be amended from time to time), (h) money market mutual or similar funds
that invest exclusively in assets satisfying the requirements of clauses (a)
through (g) of this definition, and assets of comparable quality (as reasonably
determined by the Administrative Agent); or (h) money market funds that (i)
comply with the criteria set forth in SEC Rule 2a-7 under the Investment Company
Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii)
have portfolio assets of at least $5,000,000,000.
 
“Casualty Event”:  any damage to or any destruction of, or any condemnation or
other taking by any Governmental Authority of any property of the Loan Parties.
 
“Certificated Securities”:  as defined in Section 4.19.
 
“Change of Control”:  (a) at any time, any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), shall become, or obtain rights (whether by means
or warrants, options or otherwise) to become, the “beneficial owner” (as defined
in Rules 13(d)-3 and 13(d)‑5 under the Exchange Act), directly or indirectly, of
35% or more of the ordinary voting power for the election of directors of the
Borrower (determined on a fully diluted basis); (b) during any period of 24
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of the Borrower cease to be composed of individuals
(disregarding individuals who cease to serve due to death or disability and who
are not replaced) (i) who were members of that board or equivalent governing
body on the first day of such period, (ii) whose election or nomination to that
board or equivalent governing body was approved by individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body or (iii) whose
election or nomination to that board or other equivalent governing body was
approved by individuals referred to in clauses (i) and (ii) above constituting
at the time of such election or nomination at least a majority of that board or
equivalent governing body (excluding, in the case of both clause (ii) and clause
(iii), any individual whose initial nomination for, or assumption of office as,
a member of that board or equivalent governing body occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors); or (c) at any time, the Borrower shall cease to own and
control, of record and beneficially, directly or indirectly, 100% of each class
of outstanding Capital Stock of each Guarantor free and clear of all Liens
(except Liens permitted by Section 7.3 and other than as a result of a
Disposition permitted by Section 7.5 or a merger, consolidation or amalgamation
permitted by Section 7.4, in any such case, as a result of which such Guarantor
ceases to be a Subsidiary).
 
6

--------------------------------------------------------------------------------

“Closing Date”:  the date on which all of the conditions precedent set forth in
Section 5.1 are satisfied or waived by the Administrative Agent and, as
applicable, the Lenders or the Required Lenders.
 
“Code”:  the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral”:  all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security
Document.  Notwithstanding the foregoing or any contrary provision contained
herein or in any other Loan Document, no Excluded Asset (as such term is defined
in the Guarantee and Collateral Agreement) shall constitute “Collateral.”
 
“Collateral Information Certificate”:  the Collateral Information Certificate
executed and delivered by the Loan Parties pursuant to Section 5.1, which
certificate shall be in form and substance satisfactory to the Administrative
Agent.
 
“Collateral-Related Expenses”:  all costs and expenses of the Administrative
Agent paid or incurred in connection with any sale, collection or other
realization on the Collateral, including reasonable compensation to the
Administrative Agent and its agents and counsel, and reimbursement for all other
costs, expenses and liabilities and advances made or incurred by the
Administrative Agent in connection therewith (including as described in Section
6.6 of the Guarantee and Collateral Agreement), and all amounts for which the
Administrative Agent is entitled to indemnification under the Security Documents
and all advances made by the Administrative Agent under the Security Documents
for the account of any Loan Party.
 
“Commitment”:  as to any Lender, the amount of its Revolving Commitment.
 
“Commitment Fee”:  as defined in Section 2.6(b).
 
“Commitment Fee Rate”:  the rate per annum set forth under the relevant column
heading below:
 
Level
Consolidated Leverage
Ratio
Commitment Fee Rate when
Average Unused Total
Revolving Commitments
equals or exceeds 50% of the
Total Revolving Commitments
Commitment Fee Rate when
Average Unused Total Revolving
Commitments is less than 50% of
the Total Revolving
Commitments
I
> 2.50:1.00
0.375%
0.400%
II
> 2.00:1.00 but < 2.50:1.00
0.350%
0.350%
III
> 1.50:1.00 but < 2.00:1.00
0.300%
0.300%
IV
< 1.50:1.00
0.200%
0.250%



“Commitment Letter”:  the Commitment Letter (including the Summary of Terms
attached thereto), dated August 25, 2014, between the Borrower and the
Administrative Agent.
 
7

--------------------------------------------------------------------------------

“Commodity Exchange Act”:  the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.), as amended from time to time, and any successor statute.
 
“Communications”:  is defined in Section 10.2(d)(ii).
 
“Compliance Certificate”:  a certificate duly executed by a Responsible Officer
of the Borrower substantially in the form of Exhibit B.
 
“Connection Income Taxes”:  Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated Capital Expenditures”:  for any period, with respect to the
Borrower and its consolidated Subsidiaries, the aggregate of all expenditures
(whether paid in cash or other consideration or accrued as a liability and
including that portion of Capital Lease Obligations which is capitalized on the
consolidated balance sheet of the Borrower) by such Group Members during such
period for the acquisition or leasing (pursuant to a capital lease) of fixed or
capital assets or additions to equipment (including replacements, capitalized
repairs and improvements during such period) that, in conformity with GAAP, are
included in “additions to property, plant or equipment” or comparable items
reflected in the consolidated statement of cash flows of the Borrower; provided
that “Consolidated Capital Expenditures” shall not include (a) expenditures in
respect of normal replacements and maintenance which are properly charged to
current operations, (b) expenditures made in connection with the replacement,
substitution or restoration of assets to the extent financed (i) from insurance
proceeds paid on account of the loss of or damage to the assets being replaced
or restored or (ii) with awards of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced, or (c) expenditures
made as a tenant as leasehold improvements during such period to the extent
reimbursed by the landlord during such period.
 
“Consolidated EBITDA”:  with respect to the Borrower and its consolidated
Subsidiaries, as of the last day of any fiscal quarter of the Borrower and with
reference to any measurement period ending on such date, (a) the sum, without
duplication, of the amounts for such period of (i) Consolidated Net Income, plus
(ii) Consolidated Interest Expense, plus (iii) provision for income tax (as
reported in accordance with GAAP), plus (iv) total depreciation expense, plus
(v) total amortization expense, plus (vi) fees and out-of-pocket transaction
costs and expenses paid by the Loan Parties during such fiscal quarter (and
reducing Consolidated Net Income for such fiscal quarter) in connection with
this Agreement and the other Loan Documents, provided that the aggregate amount
of all such fees, costs and expenses paid in cash considered for purposes of
this definition shall not exceed $1,000,000, plus (vii) cash fees, costs and
expenses paid in cash during such fiscal quarter in connection with Permitted
Acquisitions (whether or not consummated); provided that any such cash charges
shall not exceed $4,000,000 during any period of four consecutive fiscal
quarters of the Borrower, plus (viii) non-recurring one-time charges in respect
of settlements, litigation and casualty events in an amount not exceeding
$3,000,000 for all such charges taken together during the term of this
Agreement, plus (ix) restructuring charges incurred in connection with any
Permitted Acquisition in an amount not exceeding $2,500,000 in any four
consecutive fiscal quarter period, plus (x) charges related to equity
compensation and impairment of intangible assets and other non‑cash items
reducing Consolidated Net Income (excluding any such non‑cash item to the extent
that it represents an accrual or reserve for potential cash items in any future
period or amortization of a prepaid cash item that was paid in a prior period)
approved by the Administrative Agent in writing as an ‘add back’ to Consolidated
Net Income, minus (b) the sum, without duplication of the amounts for such
period of (i) other non‑cash items increasing Consolidated Net Income for such
period (excluding any such non‑cash item to the extent it represents the
reversal of an accrual or reserve for potential cash item in any prior period),
plus (ii) interest income; provided that Consolidated EBITDA for any period
shall be determined on a Pro Forma Basis to give effect to any Permitted
Acquisitions involving $1,000,000 or more in aggregate consideration or any
disposition of any business or assets consummated during such period and
involving $1,000,000 or more in aggregate consideration, in each case as if such
transaction occurred on the first day of such period and in accordance with
Regulation S-X promulgated by the SEC.
 
8

--------------------------------------------------------------------------------

“Consolidated Fixed Charge Coverage Ratio”:  with respect to the Borrower and
its consolidated Subsidiaries for any period, the ratio of (a) the sum of (i)
Consolidated EBITDA for such period minus (ii) the portion of taxes based on
income actually paid in cash (net of any cash refunds received) during such
period minus (iii) Consolidated Capital Expenditures (excluding the principal
amount funded with the Loans) incurred in connection with such expenditures); to
(b) Consolidated Fixed Charges for such period.
 
“Consolidated Fixed Charges”:  with respect to the Borrower and its consolidated
Subsidiaries for any period ending on any determination date (the “determination
date”), the sum (without duplication) of (a) Consolidated Interest Expense for
such period, plus (b) scheduled payments made during such period on account of
principal of Indebtedness of the Borrower and its consolidated Subsidiaries
(excluding Loans under the Revolving Commitments to the extent the Borrower has
the right to continue or convert such Loans pursuant to Section 2.10), plus (c)
Restricted Payments paid in respect of Preferred Stock, plus (d) cash dividends
and distributions paid to any Person that is not a Loan Party during such
period.
 
“Consolidated Funded Indebtedness”:  as of any date of determination, for the
Borrower and its consolidated Subsidiaries, the sum of (a) all Indebtedness of
such Persons for borrowed money as at such date (including obligations evidenced
by bonds, debentures, notes, loan agreements and similar obligations), including
all current maturities and current sinking fund payments in respect of any such
Indebtedness whether or not required to be paid within one year from the date of
its creation, plus (b) Indebtedness of such Persons in respect of the Loans,
plus (c) all purchase money Indebtedness plus (d) all direct obligations arising
under direct pay and commercial letters of credit, plus (e) all obligations in
respect of the deferred purchase price of property or services (other than trade
accounts payable and accrued expenses in the ordinary course of business), plus
(f) all Capital Lease Obligations and Synthetic Lease Obligations plus (g) any
earn-out payment made in connection with a Permitted Acquisition.
 
“Consolidated Interest Expense”:  for any period, total interest expense
(including that portion of any Capital Lease Obligations that is treated as
interest in accordance with GAAP) of the Borrower and its consolidated
Subsidiaries for such period with respect to all outstanding Indebtedness of
such Persons (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP).
 
“Consolidated Leverage Ratio”:  as of the last day of any period, the ratio of
(a) Consolidated Funded Indebtedness as of such day, to (b) Consolidated EBITDA
for such period; provided that for purposes of this definition, Consolidated
EBITDA for any period shall be determined on a Pro Forma Basis to give effect to
any Permitted Acquisitions or any disposition of any business or assets
consummated during such period, in each case as if such transaction occurred on
the first day of such period and in accordance with Regulation S-X promulgated
by the SEC.
 
9

--------------------------------------------------------------------------------

“Consolidated Net Income”:  for any period, the consolidated net income (or
loss) of the Borrower and its consolidated Subsidiaries, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from the calculation of “Consolidated Net Income” (a) the income (or
deficit) of any such Person accrued prior to the date it becomes a Subsidiary of
the Borrower or is merged into or consolidated with the Borrower or one of its
Subsidiaries, (b) the income (or deficit) of any such Person (other than a
Subsidiary of the Borrower) in which the Borrower or one of its Subsidiaries has
an ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions, and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or any
Requirement of Law applicable to such Subsidiary or any owner of Capital Stock
of such Subsidiary.
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control”:  the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise.  “Controlling”
and “Controlled” have meanings correlative thereto.
 
“Control Agreement”:  any account control agreement entered into among the
depository institution at which a Loan Party maintains a Deposit Account or the
securities intermediary at which a Loan Party maintains a Securities Account,
such Loan Party, and the Administrative Agent pursuant to which the
Administrative Agent obtains control (within the meaning of the UCC or any other
applicable law) over such Deposit Account or Securities Account.
 
“Controlled Account”:  each Deposit Account and Securities Account that is
subject to a Control Agreement in form and substance reasonably satisfactory to
the Administrative Agent and the Issuing Lender.
 
“Copyright License”:  any written agreement which (a) names a Group Member as
licensor or licensee, and (b) grants any right under any Copyright to a Group
Member, including any rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.
 
“Copyrights”:  (a) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, together with the
underlying works of authorship (including titles), whether registered or
unregistered and whether published or unpublished, all computer programs,
computer databases, computer program flow diagrams, source codes, object codes
and all tangible property embodying or incorporating any copyrights, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the U.S. Copyright Office, and (b) the right to obtain any
renewals thereof.
 
“Debtor Relief Laws”: the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
 
“Default”:  any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Default Rate”:  as defined in Section 2.12(c).
 
10

--------------------------------------------------------------------------------

“Defaulting Lender”:  subject to Section 2.21(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, the Issuing Lender, the Swingline Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the Issuing Lender or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s reasonable determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.21(b)) upon delivery of written notice of such determination to the Borrower,
the Issuing Lender, the Swingline Lender and each Lender.
 
“Deposit Account”:  any “deposit account” as defined in the UCC with such
additions to such term as may hereafter be made.
 
“Deposit Account Control Agreement”:  any Control Agreement entered into by the
Administrative Agent, a Loan Party and a financial institution holding a Deposit
Account of such Loan Party pursuant to which the Administrative Agent is granted
“control” (for purposes of the UCC) over such Deposit Account.
 
“Designated Jurisdiction”:  any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
 
“Determination Date”:  as defined in the definition of “Pro Forma Basis.”
 
11

--------------------------------------------------------------------------------

“Discharge of Obligations”:  subject to Section 10.8, the satisfaction of all of
the following conditions:  (a) the satisfaction of (i) the Obligations
(including all such Obligations relating to Bank Services) by the payment in
full, in cash (or, as applicable, Cash Collateralization in accordance with the
terms hereof) of (A) the principal of and interest on or other liabilities
relating to each Loan and any previously provided Bank Services and (B) all fees
and all other expenses or amounts payable under any Loan Document and any Bank
Services Agreement (other than inchoate indemnification obligations and any
other obligations which pursuant to the terms of any Loan Document or any Bank
Services Agreement specifically survive repayment of the Loans for which no
claim has been made) and (ii) other Obligations under or in respect of Specified
Swap Agreements to the extent (A) no default or termination event shall have
occurred and be continuing thereunder and (B) any such Obligations in respect of
Specified Swap Obligations have, if required by any applicable Qualified
Counterparties, been Cash Collateralized, (b) no Letter of Credit shall be
outstanding (or, as applicable, each outstanding and undrawn Letter of Credit
has been Cash Collateralized in accordance with the terms hereof), (c) no
Obligations in respect of any Bank Services are outstanding (or, as applicable,
outstanding Obligations in respect of Bank Services have been Cash
Collateralized in accordance with the terms hereof to the extent requested by
any applicable Bank Services Provider), and (d) the aggregate Commitments of the
Lenders are terminated.
 
“Disposition”:  with respect to any property (including, without limitation, any
Capital Stock of any Person), any sale, lease, Sale Leaseback Transaction,
assignment, conveyance, transfer, encumbrance or other disposition thereof and
any issuance of Capital Stock of the Borrower or any of its Subsidiaries.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.
 
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is ninety-one (91) days after the
date on which the Loan(s) mature.  The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that the Borrower and its Subsidiaries may become obligated to pay upon
maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Stock or portion thereof, plus accrued dividends.
 
“Dollars” and “$”:  dollars in lawful currency of the United States.
 
“Domestic Subsidiary”:  any Subsidiary of any Loan Party organized under the
laws of any jurisdiction within the United States.
 
“Eligible Assignee”:  any Person that meets the requirements to be an assignee
under Section 10.6(b)(iii), (v) and (vi) (subject to such consents, if any, as
may be required under Section 10.6(b)(iii)).
 
“Environmental Laws”:  any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
 
“Environmental Liability:  any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) a violation
of an Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Materials of Environmental Concern, (c)
exposure to any Materials of Environmental Concern, (d) the release or
threatened release of any Materials of Environmental Concern into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
12

--------------------------------------------------------------------------------

“Equity Interests”:  with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, including (unless
the context otherwise requires) any rules or regulations promulgated thereunder.
 
“ERISA Affiliate”:  each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c) or (m) of the Code, required to be aggregated with any
Loan Party under Section 414(o) of the Code, or is, or within the last six years
was, under “common control” with any Loan Party, within the meaning of Section
4001(a)(14) of ERISA.
 
“ERISA Event”:  any of (a) a reportable event as defined in Section 4043 of
ERISA with respect to a Pension Plan, excluding, however, such events as to
which the PBGC by regulation has waived the requirement of Section 4043(a) of
ERISA that it be notified within 30 days of the occurrence of such event; (b)
the applicability of the requirements of Section 4043(b) of ERISA with respect
to a contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any
Pension Plan where an event described in paragraph (9), (10), (11), (12) or (13)
of Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following 30 days; (c) a withdrawal by any Loan Party or any
ERISA Affiliate thereof from a Pension Plan or the termination of any Pension
Plan resulting in liability under Sections 4063 or 4064 of ERISA; (d) the
withdrawal of any Loan Party or any ERISA Affiliate thereof in a complete or
partial withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefor, or the
receipt by any Loan Party or any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA; (e) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) the imposition of liability on any Loan
Party or any ERISA Affiliate thereof pursuant to  Sections 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (g) the
failure by any Loan Party or any ERISA Affiliate thereof to make any required
contribution to a Pension Plan, or the failure to meet the minimum funding
standard of Section 412 of the Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Code) or the failure to make
by its due date a required installment under Section 430 of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (h) the determination that any Pension Plan is considered
an at-risk plan or a plan in endangered to critical status within the meaning
of  Sections 430, 431 and 432 of the Code or  Sections 303, 304 and 305 of
ERISA; (i) an event or condition which might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(j) the imposition of any liability under Title I or Title IV of ERISA, other
than PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Loan Party or any ERISA Affiliate thereof; (k) an application for a funding
waiver under Section 303 of ERISA or an extension of any amortization period
pursuant to Section 412 of the Code with respect to any Pension Plan; (l) the
occurrence of a non‑exempt prohibited transaction under  Sections 406 or 407 of
ERISA for which any Loan Party or any Subsidiary thereof may be directly or
indirectly liable; (m) the occurrence of an act or omission which could give
rise to the imposition on any Loan Party or any ERISA Affiliate thereof of
fines, penalties, taxes or related charges under Chapter 43 of the Code or
under  Sections 409, 502(c), (i) or (1) or 4071 of ERISA; (n) the assertion of a
material claim (other than routine claims for benefits) against any Pension Plan
or the assets thereof, or against any Loan Party or any Subsidiary thereof in
connection with any such Pension Plan; (o) receipt from the IRS of notice of the
failure of any Pension Plan to qualify under Section 401(a) of the Code, or the
failure of any trust forming part of any Pension Plan to fail to qualify for
exemption from taxation under Section 501(a) of the Code; or (p) the imposition
of any lien (or the fulfillment of the conditions for the imposition of any
lien) on any of the rights, properties or assets of any Loan Party or any ERISA
Affiliate thereof, in either case pursuant to Title I or IV, including Section
302(f) or 303(k) of ERISA or to Section 401(a)(29) or 430(k) of the Code.
 
13

--------------------------------------------------------------------------------

“ERISA Funding Rules”:  the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Pension Plan
years ending prior to the effective date of the Pension Protection Act of 2006,
and thereafter, as set forth in Sections 412, 430, 431, 432 and 436 of the Code
and  Sections 302, 303, 304 and 305 of ERISA.
 
“Eurocurrency Reserve Requirements”:  for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
 
“Eurodollar Base Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined by the
Administrative Agent by reference to the ICE Benchmark Administration (or any
successor thereto if the ICE Benchmark Administration is no longer making a
LIBOR rate available) (“LIBOR”) for deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 A.M. (London, England time) two (2)
Business Days prior to the beginning of such Interest Period (as set forth by
Reuters or any successor thereto or any other commercially available service
selected by the Administrative Agent which provides quotations of LIBOR);
provided that in no event shall the “Eurodollar Base Rate” be deemed to be less
than 0% for any purpose hereunder or under the other Loan Documents.  In the
event that the Administrative Agent determines that LIBOR is not available, the
“Eurodollar Base Rate” shall be determined by reference to the rate per annum
equal to the offered quotation rate to first class banks in the London interbank
market by SVB for deposits (for delivery on the first day of the relevant
Interest Period) in Dollars of amounts in same day funds comparable to the
principal amount of the applicable Loan of the Administrative Agent, in its
capacity as a Lender, for which the Eurodollar Base Rate is then being
determined with maturities comparable to such period, as of approximately 11:00
A.M. (London, England time) two (2) Business Days prior to the beginning of such
Interest Period.
 
“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.
 
“Eurodollar Rate”:  with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:
 
Eurodollar Base Rate
1.00 - Eurocurrency Reserve Requirements

 
14

--------------------------------------------------------------------------------

The Eurodollar Rate shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Requirements which affect Eurodollar
Loans to be made as of, and ABR Loans to be converted into Eurodollar Loans, in
any such case, at the beginning of the next applicable Interest Period.
 
“Eurodollar Tranche”:  the collective reference to Eurodollar Loans under the
Revolving Facility (other than the L/C Facility), the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day).
 
“Event of Default”:  any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Exchange Act”:  the Securities Exchange Act of 1934.
 
“Excluded Assets”:  as defined in the Guarantee and Collateral Agreement.
 
“Excluded Foreign Subsidiary”:  in respect of any Loan Party, any Subsidiary of
such Loan Party (a) that is a “controlled foreign corporation” as defined in
Section 957 of the Code, (b) that is a Subsidiary (whether direct or indirect)
of a “controlled foreign corporation” as defined in Section 957 of the Code, or
(c) substantially all of the assets of which are equity interests in a
“controlled foreign corporation” as defined in Section 957 of the Code.
 
“Excluded Swap Obligations”:  with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee Obligation of such
Guarantor with respect to, or the grant by such Guarantor of a Lien to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 2.6 of the Guarantee and Collateral
Agreement and any other “keepwell, support or other agreement” provided for the
benefit of such Guarantor and any and all guarantees of such Guarantor’s Swap
Obligations by other Loan Parties) at the time such Guarantee Obligation of such
Guarantor, or the grant by such Guarantor of such Lien, becomes effective with
respect to such Swap Obligation.  If such a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee Obligation or Lien is or becomes excluded in accordance with the
first sentence of this definition.
 
“Excluded Taxes”:  any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in any such case (i) to the extent imposed as a
result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof), or (ii) to the extent otherwise constituting Other Connection Taxes;
(b) in the case of a Lender, U.S. federal  withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by the Borrower under Section 2.20) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender's assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office; (c)
Taxes attributable to such Recipient’s failure to comply with Section 2.17(f);
and (d) any U.S. federal withholding Taxes imposed under FATCA.
 
15

--------------------------------------------------------------------------------

“Existing Agent”:  as defined in the recitals hereto.
 
“Existing Credit Agreement”:  as defined in the recitals hereto.
 
“Existing Credit Facility”:  as defined in the recitals hereto.
 
“Existing Guarantee and Collateral Agreement”:  as defined in the recitals
hereto.
 
“Existing Letters of Credit”:  the letters of credit described on Schedule 1.1B.
 
“Existing Loan Documents”:  the collective reference to the “Loan Documents” as
such term is defined under the Existing Credit Agreement.
 
“Facility” and “Facilities”:  each of as applicable (a)  the L/C Facility (which
is a subfacility of the Revolving Facility), and (b) the Revolving Facility.
 
“FASB ASC”:  the Accounting Standards certification of the Financial Accounting
Standards Board.
 
“FATCA”:  collectively, Sections 1471 through 1474 of the Code, as of the date
of this Agreement (or any amended or successor version that is substantially
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
 
“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by SVB from three federal funds brokers of
recognized standing selected by it.
 
“Fee Letter”:  the letter agreement dated August 25, 2014, between the Borrower
and the Administrative Agent.
 
“First Tier Foreign Subsidiary”:  at any date of determination with respect to a
Loan Party, each direct Foreign Subsidiary in which such Loan Party owns
directly more than 50%, in the aggregate, of the Voting Stock of such Foreign
Subsidiary.
 
“First Tier Foreign Subsidiary Holding Company”:  at any date of determination
with respect to any Loan Party, each direct Domestic Subsidiary of such Loan
Party substantially all of the assets of which consist of Equity Interests of
Foreign Subsidiaries and assets incidental thereto.
 
“Foreign Currency”:  lawful money of a country other than the United States.
 
“Foreign Investment Account”: is each of (a) Investment Account number
16001523172170 maintained in the name of the Borrower with Royal Bank of
Scotland, (b) Investment Account number SHORETEL-EURA maintained in the name of
the Borrower with Royal Bank of Scotland (c) Investment Account number
032024731015 maintained in the name of the Borrower with Westpac Banking
Corporation and (d) Investment Account number 032024731031 maintained in the
name of the Borrower with Westpac Banking Corporation.
 
16

--------------------------------------------------------------------------------

 “Foreign Investment Limit”:  at any time and with respect to all Loan Parties,
in respect of all Investments made in, intercompany Indebtedness incurred by,
Restricted Payments made to, and Dispositions to or mergers with, Subsidiaries
that are not Loan Parties, including Investments in Foreign Subsidiaries,
intercompany Indebtedness advanced to Foreign Subsidiaries by any Loan Party,
Restricted Payments made to Foreign Subsidiaries by any Loan Party, Dispositions
to Foreign Subsidiaries made by any Loan Party, and mergers by any Domestic
Subsidiaries into Foreign Subsidiaries, an aggregate amount not exceeding 5.0%
of consolidated total assets of the Borrower and its consolidated Subsidiaries
(measured as of the date of the financial statements most recently delivered to
the Administrative Agent pursuant to Section 6.1).
 
“Foreign Law Pledge Agreement”:  in respect of the grant by any Loan Party to
the Administrative Agent (for the ratable benefit of the Secured Parties) of a
Lien on certain of the Equity Interests in any First-Tier Foreign Subsidiary
owned by such Loan Party, any pledge agreement (however designated) reasonably
required by the Administrative Agent to be prepared under the laws of the
foreign jurisdiction in which such First-Tier Foreign Subsidiary is organized
and executed by such Loan Party (and, as applicable, such First-Tier Foreign
Subsidiary) for the purpose of creating, perfecting and otherwise protecting
such Lien to the maximum extent possible under the laws of such foreign
jurisdiction.
 
“Foreign Lender”:  (a) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.
 
“Foreign Pledge Documents”:  collectively, in respect of the grant by any Loan
Party to the Administrative Agent (for the ratable benefit of the Secured
Parties) of a Lien on certain of the Equity Interests in any First-Tier Foreign
Subsidiary owned by such Loan Party, any related Foreign Law Pledge Agreement,
any related filings, an opinion delivered by local counsel in the foreign
jurisdiction in which such First-Tier Foreign Subsidiary is organized and
addressing the effectiveness of the pledge by such Loan Party to the
Administrative Agent (for the ratable benefit of the Secured Parties) of the
pledged Equity Interests in such First Tier-Foreign Subsidiary having been
issued to such Loan Party, any related authorizing resolutions adopted by the
Board of Directors (or equivalent) of such Loan Party in connection with such
pledge, any amendments to the organizational documents of such First-Tier
Foreign Subsidiary required by the Administrative Agent to facilitate the pledge
by such Loan Party to the Administrative Agent (for the ratable benefit of the
Secured Parties) of such pledged Equity Interests, and any other agreements,
documents, instruments, notices, filings or other items reasonably required by
the Administrative Agent to be executed and/or delivered in connection with any
of the foregoing.
 
“Foreign Subsidiary”:  in respect of any Loan Party, any Subsidiary of such Loan
Party that is not a Domestic Subsidiary of such Loan Party.
 
“Fronting Exposure”: at any time there is a Defaulting Lender, as applicable,
(a) with respect to the Issuing Lender, such Defaulting Lender’s L/C Percentage
of the outstanding L/C Exposure other than L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Percentage
of outstanding Swingline Loans made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.
 
17

--------------------------------------------------------------------------------

“Fund”: any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course of its activities.
 
“Funding Office”:  the Revolving Loan Funding Office.
 
“FX Contract”:  any foreign exchange contract by and between the Borrower or
another Group Member, on the one hand, and any Bank Services Provider, on the
other hand, under which the Borrower or such other Group Member, as applicable,
commits to purchase from or sell to such Bank Services Provider a specific
amount of a currency other than Dollars on a specified date.
 
“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b).  In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then each party to this Agreement agrees to enter into
negotiations to amend such provisions of this Agreement so as to reflect
equitably such Accounting Changes with the desired result that the criteria for
evaluating the Borrower’s financial condition shall be the same after such
Accounting Changes as if such Accounting Changes had not been made.  Until such
time as such an amendment shall have been executed and delivered by the
Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred.  “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.
 
“Governmental Approval”:  any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
 
“Governmental Authority”:  the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting accounting or regulatory
capital rules or standards (including the Financial Standards Board, the Bank
for International Settlements, the Basel Committee on Banking Supervision and
any successor or similar authority to any of the foregoing.
 
“Group Members”:  the collective reference to the Borrower and its Subsidiaries.
 
“Guarantee and Collateral Agreement”:  is that certain Amended and Restated
Guarantee and Collateral Agreement, of even date herewith, among the Borrower,
the other Grantors party thereto and the Administrative Agent (in its capacity
as agent for the Secured Parties).
 
18

--------------------------------------------------------------------------------

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
 
“Guarantors”: a collective reference to each Material Domestic Subsidiary of the
Borrower which has become a Guarantor pursuant to the Guarantee and Collateral
Agreement.  Notwithstanding the foregoing or any contrary provision herein or in
any other Loan Document, no Excluded Foreign Subsidiary shall be a Guarantor.
 
“Immaterial Subsidiary”:  at any date of determination, any Subsidiary of any
Loan Party designated by the Borrower in writing and which as of such date holds
assets representing 10% or less of the Borrower’s consolidated total assets as
of such date (determined in accordance with GAAP), or which has generated 10% or
less of the Borrower’s consolidated total revenues determined in accordance with
GAAP for the four fiscal quarter period ending on the last day of the most
recent period for which financial statements have been delivered after the
Closing Date pursuant to Section 6.1(a) or (b); provided that all Domestic
Subsidiaries of the Loan Parties that are individually “Immaterial Subsidiaries”
shall not have aggregate consolidated total assets that would represent 10% or
more of the Borrower’s consolidated total assets as of such date or have
generated 10% or more of the Borrower’s consolidated total revenues for such
four fiscal quarter period, in each case determined in accordance with GAAP.
 
“Incurred”:  as defined in the definition of “Pro Forma Basis.”
 
“Indebtedness”:  of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables and accrued expenses incurred in the ordinary course of
such Person’s business); (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property); (e) all Capital Lease Obligations and
all Synthetic Lease Obligations of such Person; (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements;
(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Capital Stock in such Person or any
other Person (including, without limitation, Disqualified Stock), or any
warrant, right or option to acquire such Capital Stock, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; (h) all Guarantee
Obligations of such Person in respect of obligations of the kind referred to in
clauses (a) through (g) above; (i) all obligations of the kind referred to in
clauses (a) through (h) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned by such Person,
whether or not such Person has assumed or become liable for the payment of such
obligation; and (j) the net obligations of such Person in respect of Swap
Agreements.  The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.
 
19

--------------------------------------------------------------------------------

“Indemnified Taxes”:  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.
 
“Indemnitee”:  as defined in Section 10.5(b).
 
“Initial Acquisition Agreement”:  that certain Agreement and Plan of
Reorganization, of near or even date with the Existing Credit Agreement, among
the Borrower, Mets Acquisition Corp., a Delaware corporation and a Wholly-Owned
Subsidiary of the Borrower, Mets Acquisition II LLC, a Delaware limited
liability company and a Wholly-Owned Subsidiary of the Borrower, M5 Networks,
Inc., a Delaware corporation, and Fortis Advisors LLC, a Delaware limited
liability company, as “Effective time Holders’ Agent” thereunder.
 
“Initial Acquisition Documentation”: collectively, the Initial Acquisition
Agreement and all schedules, exhibits and annexes thereto and all side letters
and agreements affecting the terms thereof or entered into in connection
therewith.
 
“Insider Indebtedness”:  any Indebtedness owing by any Loan Party to any Group
Member or officer, director, shareholder or employee of any Group Member.
 
“Insider Subordinated Indebtedness”:  any Insider Indebtedness which is also
Subordinated Indebtedness.
 
“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Insolvency Proceeding”: (a) any case, action or proceeding before any court or
other Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or (b)
any general assignment for the benefit of creditors, composition, marshalling of
assets for creditors, or other, similar arrangement in respect of any Person’s
creditors generally or any substantial portion of such Person’s creditors, in
each case undertaken under U.S. Federal, state or foreign law, including any
Debtor Relief Law.
 
“Insolvent”:  pertaining to a condition of Insolvency.
 
“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including Copyrights,
Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark Licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
 
20

--------------------------------------------------------------------------------

“Intellectual Property Security Agreement”:  an intellectual property security
agreement entered into between a Loan Party and the Administrative Agent
pursuant to the terms of the Guarantee and Collateral Agreement, together with
each other intellectual property security agreement and supplement thereto
delivered pursuant to Section 6.12, in each case as amended, restated,
supplemented or otherwise modified from time to time.
 
“Interest Payment Date”:  (a) as to any ABR Loan (including any Swingline Loan),
the first Business Day of each calendar month to occur while such Loan is
outstanding and the final maturity date of such Loan, (b) as to any Eurodollar
Loan having an Interest Period of three months or less, the last Business Day of
such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months (or, if such day is not
a Business Day, the Business Day next succeeding such date) after the first day
of such Interest Period and the last Business Day of such Interest Period, and
(d) as to any Loan (other than any Revolving Loan that is an ABR Loan and any
Swingline Loan), the date of any repayment or prepayment made in respect
thereof.
 
“Interest Period”:  as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter (in
each case, subject to availability, as determined by the Administrative Agent in
accordance with Section 2.14), as selected by the Borrower in its Notice of
Borrowing or Notice of Conversion/Continuation, as the case may be, given with
respect thereto; and (b) thereafter, each period commencing on the last day of
the next preceding Interest Period applicable to such Eurodollar Loan and ending
one, two, three or six months thereafter, as selected by the Borrower by
irrevocable notice to the Administrative Agent in a Notice of
Conversion/Continuation not later than 10:00 A.M., Pacific time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:
 
(i)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
 
(ii)           the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date;
 
(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
 
(iv)          the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.
 
“Interest Rate Agreement”:  with respect to any Person, any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement, each of which
is (a) for the purpose of hedging the interest rate exposure associated with
such Person’s operations, (b) approved by Administrative Agent, and (c) not for
speculative purposes.
 
“Inventory”:  all “inventory,” as such term is defined in the Code, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party’s business or
in the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.
 
21

--------------------------------------------------------------------------------

“Investment Account”:  as defined in the Guarantee and Collateral Agreement.
 
“Investments”:  as defined in Section 7.8.
 
“IRS”:  the Internal Revenue Service, or any successor thereto.
 
“ISP”:  with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuing Lender”:  as the context may require, (a) SVB or any Affiliate thereof,
in its capacity as issuer of any Letter of Credit (including, without
limitation, each Existing Letter of Credit), and (b) any other Lender that may
become an Issuing Lender pursuant to Section 3.11 or 3.12, with respect to
Letters of Credit issued by such Lender.  The Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Lender or other financial institutions, in which case the term
“Issuing Lender” shall include any such Affiliate or other financial institution
with respect to Letters of Credit issued by such Affiliate or other financial
institution.
 
“Issuing Lender Fees”:  as defined in Section 3.3(a).
 
“Judgment Currency”:  as defined in Section 10.19.
 
“L/C Advance”:  each L/C Lender’s funding of its participation in any L/C
Disbursement in accordance with its L/C Percentage of the L/C Commitment.
 
“L/C Commitment”:  as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lenders’ obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to Section
3.5(b)) in an aggregate principal amount not to exceed the amount set forth
under the heading “L/C Commitment” opposite such L/C Lender’s name on Schedule
1.1A or in the Assignment and Assumption pursuant to which such L/C Lender
becomes a party hereto, as the amount of any such obligation may be (i) changed
from time to time pursuant to the terms hereof (including in connection with
assignments permitted hereunder), or (ii) limited by restrictions on
availability set forth herein (including Sections 2.1 and 3.1(a)). For the
avoidance of doubt, (x) the original amount of the Total L/C Commitments is
$10,000,000, subject to the availability limitations set forth herein, (y) the
Total L/C Commitments are a sublimit of, and not in addition to, the Total
Revolving Commitments, and (z) the aggregate amount of the respective L/C
Commitments of the Lenders shall not exceed the amount of the Total L/C
Commitments at any time.
 
“L/C Disbursements”:  a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.
 
“L/C Exposure”:  at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time, plus (b) the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time.  The L/C Exposure of any L/C Lender at any time shall equal
its L/C Percentage of the aggregate L/C Exposure at such time.
 
22

--------------------------------------------------------------------------------

“L/C Facility”:  the L/C Commitments and the extensions of credit made
thereunder.
 
“L/C Fee Payment Date”:  as defined in Section 3.3(a).
 
“L/C Lender”:  a Lender with an L/C Commitment.
 
“L/C Percentage”:  as to any L/C Lender at any time, the percentage of the Total
L/C Commitments represented by such L/C Lender’s L/C Commitment, as such
percentage may be adjusted as provided in Section 2.20.
 
“L/C-Related Documents”:  collectively, each Letter of Credit (including any
Existing Letter of Credit), all applications for any Letter of Credit (and
applications for the amendment of any Letter of Credit) submitted by the
Borrower to the Issuing Lender and any other document, agreement and instrument
relating to any Letter of Credit, including any of the Issuing Lender’s standard
form documents for letter of credit issuances.
 
“Lenders”:  as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Issuing Lender and the Swingline Lender.
 
“Letter of Credit”:  as defined in Section 3.1(a); provided that such term shall
include each Existing Letter of Credit.
 
“Letter of Credit Availability Period”:  the period from and including the
Closing Date to but excluding the Letter of Credit Maturity Date.
 
 “Letter of Credit Fees”:  as defined in Section 3.3(a).
 
“Letter of Credit Fronting Fees”:  as defined in Section 3.3(a).
 
“Letter of Credit Maturity Date”:  the date occurring 15 days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).
 
“LIBOR”:  as defined in the definition of “Eurodollar Base Rate.”
 
“Lien”:  any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).
 
“Liquidity”:  at any time, the sum of (a) the aggregate amount of all
Unrestricted Cash of the Borrower and its Domestic Subsidiaries subject at such
time to a perfected Lien of the Administrative Agent (held for the ratable
benefit of the Secured Parties) plus (b) the aggregate amount of Cash
Equivalents of the Borrower and its Domestic Subsidiaries subject at such time
to a perfected Lien of the Administrative Agent (held for the ratable benefit of
the Secured Parties) plus (c) the amount of the Available Revolving Commitments
in effect at such time.
 
“Loan”:  any loan made or maintained by any Lender pursuant to this Agreement.
 
23

--------------------------------------------------------------------------------

“Loan Documents”:  this Agreement, the Guarantee and Collateral Agreement, each
other Security Document, each Note, the Fee Letter, each Assignment and
Assumption, each Addendum, the Solvency Certificate, the Collateral Information
Certificate, each L/C-Related Document, each Compliance Certificate, each Notice
of Borrowing, each Notice of Conversion/Continuation, each Bank Services
Agreement, and any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 3.10, and any amendment, waiver,
supplement or other modification to any of the foregoing.
 
“Loan Parties”:  each Group Member that is a party to a Loan Document. 
Notwithstanding the foregoing or any contrary provision herein or in any other
Loan Document, no Excluded Foreign Subsidiary shall be a Loan Party.
 
“Material Adverse Effect”:  (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or financial condition of the Borrower, or of the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or the Lenders under any of the
Loan Documents, or of the ability of any Loan Party to perform its respective
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.
 
“Material Domestic Subsidiary”:  any Material Subsidiary which is also a
Domestic Subsidiary.
 
“Material First-Tier Foreign Subsidiary”:  any Material Foreign Subsidiary which
is also a First Tier Foreign Subsidiary.
 
“Material Foreign Subsidiary”: any Material Subsidiary which is also a Foreign
Subsidiary.
 
“Material Subsidiary”:  any Subsidiary of the Borrower that is not an Immaterial
Subsidiary.  Notwithstanding anything to the contrary contained herein or in any
other Loan Document, any Person that is made a Subsidiary of the Borrower by
merger at any time during the one year period immediately following the Closing
Date shall be deemed to be a “Material Subsidiary”, irrespective of whether such
Subsidiary otherwise qualifies as an Immaterial Subsidiary hereunder.
 
“Materials of Environmental Concern”:  any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.
 
“Minority Lender”:  as defined in Section 10.1(b).
 
“Moody’s”:  Moody’s Investors Service, Inc.
 
“Multiemployer Plan”:  a “multiemployer plan” (within the meaning of Section
3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof makes, is
making, or is obligated or has ever been obligated to make, contributions.
 
“Non-Consenting Lender”:  any Lender that does not approve any consent, waiver
or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 10.1 and (b) has been approved by the
Required Lenders.
 
“Non-Defaulting Lender”:  at any time, each Lender that is not a Defaulting
Lender at such time.
 
24

--------------------------------------------------------------------------------

“Note”:  a Revolving Loan Note or a Swingline Loan Note.
 
“Notice of Borrowing”:  a notice substantially in the form of Exhibit K.
 
“Notice of Conversion/Continuation”:  a notice substantially in the form of
Exhibit L.
 
“Obligations”:  (a) the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Loan Parties to the
Administrative Agent, the Issuing Lender, any other Lender, any applicable Bank
Services Provider, and any Qualified Counterparty party to a Specified Swap
Agreement, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document (including, for the
avoidance of doubt, any Bank Services Agreement), the Letters of Credit, any
Specified Swap Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, payment obligations, fees, indemnities, costs,
expenses (including all reasonable and documented fees, charges and
disbursements of counsel to the Administrative Agent, the Issuing Lender, any
other Lender, any applicable Bank Services Provider, to the extent that any
applicable Bank Services Agreement requires the reimbursement by any applicable
Group Member of any such expenses), and any Qualified Counterparty party to a
Specified Swap Agreement that are required to be paid by any Loan Party pursuant
any Loan Document, Bank Services Agreement or otherwise, and (b) any obligations
of any other Group Member arising in connection with any Bank Services
Agreement.  For the avoidance of doubt, the Obligations shall not include,
solely with respect to any Guarantor that is not a Qualified ECP Guarantor, any
Excluded Swap Obligations of such Guarantor.
 
“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury.
 
“Operating Documents”:  for any Person as of any date, such Person’s
constitutional documents, formation documents and/or certificate of
incorporation (or equivalent thereof), as certified (if applicable) by such
Person’s jurisdiction of formation as of a recent date, and, (a) if such Person
is a corporation, its bylaws or memorandum and articles of association (or
equivalent thereof) in current form, (b) if such Person is a limited liability
company, its limited liability company agreement (or similar agreement), and (c)
if such Person is a partnership, its partnership agreement (or similar
agreement), each of the foregoing with all current amendments or modifications
thereto.
 
“Other Connection Taxes”:  with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Taxes”:  all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.20).
 
“Participant”:  as defined in Section 10.6(d).
 
25

--------------------------------------------------------------------------------

“Participant Register”:  as defined in Section 10.6(d).
 
“Patent License”:  any written agreement which (a) names a Group Member as
licensor or licensee and (b) grants to such Group Member any right under a
Patent, including the right to manufacture, use or sell any invention covered in
whole or in part by such Patent.
 
“Patents”:  (a) all letters patent of the United States, any other country or
any political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, (b) all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, and (c) all rights to obtain any reissues or
extensions of the foregoing.
 
“Patriot Act”:  the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.
 
“PBGC”:  the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“Pension Plan”:  an employee pension plan (as defined in Section 3(2) of ERISA)
other than a Multiemployer Plan subject to the provisions of Title IV of ERISA
or  Sections 412 and 430 of the Code or  Sections 302 and 303 of ERISA and in
respect of which any Loan Party or any ERISA Affiliate thereof is (or if such
plan were terminated would under Section 4069 of ERISA be deemed to be) a
“contributing sponsor” as defined in Section 4001(a)(13) of ERISA.
 
“Permitted Acquisition”:  as defined in Section 7.8(n).
 
“Permitted Refinancing Indebtedness”:  Indebtedness of any Person (“Refinancing
Indebtedness”) issued or incurred by such Person (including by means of the
extension or renewal of existing Indebtedness) to refinance, refund, extend,
renew or replace existing Indebtedness of such Person (“Refinanced
Indebtedness”); provided that (a) the principal amount of such Refinancing
Indebtedness is not greater than the principal amount of such Refinanced
Indebtedness plus the amount of any premiums or penalties and accrued and unpaid
interest paid thereon and reasonable fees and expenses, in each case associated
with such Refinancing Indebtedness, (b) such Refinancing Indebtedness has a
final maturity that is no sooner than, and a weighted average life to maturity
that is no shorter than, such Refinanced Indebtedness, (c) if such Refinanced
Indebtedness or any Guarantee Obligation thereof or any security therefor are
subordinated to the Obligations, such Refinancing Indebtedness and any Guarantee
Obligations thereof and any security therefor remain so subordinated on terms no
less favorable to the Lenders and the other Secured Parties, (d) the obligors in
respect of such Refinanced Indebtedness immediately prior to such refinancing,
refunding extension, renewal or replacement are the only obligors on such
Refinancing Indebtedness and (e) any Guarantee Obligations which constitute all
or a portion of such Refinancing Indebtedness, taken as a whole, are determined
in good faith by a Responsible Officer of such Person to be no less favorable to
such Person and the Lenders and the other Secured Parties in any material
respect than the covenants and events of default or Guarantee Obligations, if
any, applicable to such Refinanced Indebtedness.
 
“Person”:  any natural Person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.
 
“Platform”:  as defined in Section 10.2(d)(i).
 
“Pledged Stock”:  as defined in the Guarantee and Collateral Agreement.
 
26

--------------------------------------------------------------------------------

“Preferred Stock”:  the preferred Capital Stock of any Loan Party.
 
“Prime Rate”:  the rate of interest per annum from time to time published in the
money rates Section of the Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates Section of the Wall
Street Journal, becomes unavailable for any reason as determined by the
Administrative Agent, the “Prime Rate” shall mean the rate of interest per annum
announced by SVB as its prime rate in effect at its principal office in the
State of California (such SVB announced Prime Rate not being intended to be the
lowest rate of interest charged by SVB in connection with extensions of credit
to debtors).
 
“Pro Forma Basis”:  with respect to any calculation or determination for a Loan
Party for any period, in making such calculation or determination on the
specified date of determination (the “Determination Date”) means:
 
(a)         pro forma effect will be given to any Indebtedness incurred
(“Incurred”) by such Loan Party or any of its Subsidiaries (including by
assumption of then outstanding Indebtedness or by a Person becoming a Subsidiary
after the beginning of the applicable period and on or before the Determination
Date to the extent the Indebtedness is outstanding or is to be Incurred on the
Determination Date, as if such Indebtedness had been Incurred on the first day
of such period;
 
(b)         pro forma calculations of interest on Indebtedness bearing a
floating interest rate will be made as if the rate in effect on the
Determination Date (taking into account any Swap Agreement applicable to the
Indebtedness) had been the applicable rate for the entire reference period;
 
(c)         Consolidated Fixed Charges related to any Indebtedness no longer
outstanding or to be repaid or redeemed on the Determination Date, except for
Consolidated Interest Expense accrued during the reference period under a
revolving credit to the extent of the commitment thereunder (or under any
successor revolving credit) in effect on the Determination Date, will be
excluded as if such Indebtedness was no longer outstanding or was repaid or
redeemed on the first day of such period; and
 
(d)        pro forma effect will be given to: (i) the acquisition or disposition
of companies, divisions or lines of businesses by such Loan Party and its
Subsidiaries, including any acquisition or disposition of a company, division or
line of business since the beginning of the reference period by a Person that
became a Subsidiary after the beginning of the applicable period; and (ii) the
discontinuation of any discontinued operations but, in the case of Consolidated
Fixed Charges, only to the extent that the obligations giving rise to
Consolidated Fixed Charges will not be obligations of such Loan Party or any of
its Subsidiaries following the Determination Date; in each case of clauses (i)
and (ii), that have occurred since the beginning of the applicable period and
before the Determination Date as if such events had occurred, and, in the case
of any disposition, the proceeds thereof applied, on the first day of such
period. To the extent that pro forma effect is to be given to an acquisition or
disposition of a company, division or line of business, the pro forma
calculation will be calculated in good faith by a responsible financial or
accounting officer of such Loan Party in accordance with Regulation S-X under
the Securities Act of 1933, as amended, based upon the most recent four full
fiscal quarters for which the relevant financial information is available.
 
“Pro Forma Financial Statements”:  balance sheets, income statements and cash
flow statements prepared by the Borrower and its consolidated Subsidiaries that
give effect (as if such events had occurred on such date) to (i) the Loans, if
any, to be made on the Closing Date and the use of proceeds thereof and (ii) the
payment of fees and expenses in connection with the foregoing, in each case
prepared for (y) the most recently ended fiscal quarter as if such transactions
had occurred on such date and (z) on a monthly basis through the first full
fiscal year after the Closing Date or subsequent Borrowing Date, as applicable,
and on an annual basis for each fiscal year thereafter through the Revolving
Termination Date, in each case demonstrating pro forma compliance with the
covenants set forth in Section 7.1
 


27

--------------------------------------------------------------------------------

“Projections”:  as defined in Section 6.2(c).
 
“Properties”:  as defined in Section 4.17(a).
 
“Qualified Counterparty”:  with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the Closing Date, was the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender.
 
“Qualified ECP Guarantor”:  in respect of any Swap Obligation, (a) each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
Guarantee Obligation of such Guarantor provided in respect of, or the Lien
granted by such Guarantor to secure, such Swap Obligation (or guaranty thereof)
becomes effective with respect to such Swap Obligation, and (b) any other
Guarantor that (i) constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder, or (ii) can
cause another Person (including, for the avoidance of doubt, any other Guarantor
not then constituting a “Qualified ECP Guarantor”) to qualify as an “eligible
contract participant” at such time by entering into a “keepwell, support, or
other agreement” as contemplated by Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.
 
“Recipient”:  the Administrative Agent or a Lender, as applicable.
 
“Refunded Swingline Loans”:  as defined in Section 2.4(b).
 
“Register”:  is defined in Section 10.6(c).
 
“Regulation U”:  Regulation U of the Board as in effect from time to time.
 
“Related Parties”:  with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.
 
“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Replacement Lender”:  as defined in Section 2.20.
 
“Required Lenders”:  at any time, (a) if only one Lender holds the outstanding
Total Revolving Commitments, such Lender; and (b) if more than one Lender holds
the outstanding Total Revolving Commitments, then at least two Lenders who hold
more than 50% of the sum of the Total Revolving Commitments (including, without
duplication, the L/C Commitments) then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding; provided that for all purposes hereunder, the Revolving Commitments
of, and the portion of the Revolving Loans and participations in L/C Exposure
and Swingline Loans held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
 
“Requirement of Law”:  as to any Person, the Operating Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
 
28

--------------------------------------------------------------------------------

“Responsible Officer”:  the chief executive officer, president, vice president,
chief financial officer, treasurer, controller or comptroller of an applicable
Loan Party, but in any event, with respect to financial matters, the chief
financial officer, treasurer, controller or comptroller of such Loan Party and,
solely for purposes of notices given pursuant to Section 2, any other officer or
employee of the applicable Loan Party so designated by any of the foregoing
officers in a written notice delivered to the Administrative Agent.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
 
“Restricted Comerica Securities Account”: securities account number 1893073229
maintained in the name of the Borrower with Comerica Bank.
 
“Restricted Payments”:  as defined in Section 7.6.
 
“Revolving Commitment”:  as to any Lender, the obligation of such Lender, if
any, to make Revolving Loans and to participate in Swingline Loans and Letters
of Credit in an aggregate principal amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on Schedule
1.1A or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as the amount of any such obligation may be (a) changed from time
to time pursuant to the terms hereof (including in connection with assignments
permitted hereunder and including pursuant to Section 2.7), or (b) limited by
restrictions on availability set forth herein (including in Section 2.1).
 
“Revolving Commitment Period”:  the period from and including the Closing Date
to the Revolving Termination Date.
 
“Revolving Extensions of Credit”:  as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, plus (b) such Lender’s L/C
Percentage of the aggregate undrawn amount of all outstanding Letters of Credit
(including any Existing Letters of Credit) at such time, plus (c) such Lender’s
L/C Percentage of the aggregate amount of all L/C Disbursements that have not
yet been reimbursed or converted into Revolving Loans at such time, plus (d)
such Lender’s Revolving Percentage of the aggregate principal amount of
Swingline Loans then outstanding.
 
“Revolving Facility”:  the Revolving Commitments and the extensions of credit
made thereunder.
 
“Revolving Lender”:  each Lender that has a Revolving Commitment or that holds
Revolving Loans.
 
“Revolving Loan Conversion”:  as defined in Section 3.5(b).
 
“Revolving Loan Funding Office”:  the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.
 
“Revolving Loan Note”:  in respect of any Revolving Lender, a promissory note in
the form of Exhibit H-1, as the same may be amended, supplemented or otherwise
modified from time to time.
 
“Revolving Loan Register”:  as defined in Section 10.6(b)(v).
 
29

--------------------------------------------------------------------------------

“Revolving Loans”:  as defined in Section 2.1(a).
 
“Revolving Percentage”:  as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of all Revolving Loans then outstanding; provided that in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Commitments, the Revolving Percentages shall be determined in a manner
designed to ensure that the other outstanding Revolving Extensions of Credit
shall be held by the Revolving Lenders on a comparable basis.
 
“Revolving Termination Date”:  October 22, 2019.
 
“S&P”:  Standard & Poor’s Ratings Services.
 
“Sale Leaseback Transaction”:  any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.
 
“SAM Securities Account Control Agreement”:  the Securities Account Control
Agreement, of near or even date herewith, among the Borrower, the Administrative
Agent, SVB Asset Management, and U.S. Bank National Association.
 
“Sanction(s)”:  any international economic sanction administered or enforced by
the United States Government (including OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.
 
“SEC”:  the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
 
“Secured Obligations”:  as defined in the Guarantee and Collateral Agreement.
 
“Secured Parties”:  the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as Issuing Lender and any
Swingline Lender in its capacity as Swingline Lender), any Bank Services
Provider (in its respective capacity as a provider of Bank Services), and any
Qualified Counterparties.
 
“Securities Account”:  any “securities account” as defined in the UCC with such
additions to such term as may hereafter be made.
 
“Securities Account Control Agreement”:  any Control Agreement entered into by
the Administrative Agent, a Loan Party and a securities intermediary holding a
Securities Account of such Loan Party pursuant to which the Administrative Agent
is granted “control” (for purposes of the UCC) over such Securities Account.
 
“Securities Act”:  the Securities Act of 1933, as amended from time to time and
any successor statute.
 
30

--------------------------------------------------------------------------------

“Security Documents”:  the collective reference to (a) the Guarantee and
Collateral Agreement, (b) each Intellectual Property Security Agreement, (c)
each SVB Deposit Account Control Agreement, (d) any SVB Securities Securities
Account Control Agreement, (e) any SAM Securities Account Control Agreement, (f)
each Deposit Account Control Agreement, (g) each Securities Account Control
Agreement, (h) each Foreign Pledge Document, (i) all other security documents
hereafter delivered to the Administrative Agent granting a Lien on any property
of any Person to secure the Obligations of any Loan Party arising under any Loan
Document, (j) each Pledge Supplement, (k) each Assumption Agreement, (l) all
other security documents hereafter delivered to any applicable Bank Services
Provider granting a Lien on any property of any Person to secure the Obligations
of any Group Member arising under any Bank Services Agreement, and (m) all
financing statements, fixture filings, Patent, Trademark and Copyright filings,
assignments, acknowledgments and other filings, documents and agreements made or
delivered pursuant to any of the foregoing.
 
“Solvency Certificate”:  the Solvency Certificate, dated the Closing Date,
delivered to the Administrative Agent pursuant to Section 5.1(n), which Solvency
Certificate shall be in substantially the form of Exhibit D.
 
“Solvent”:  when used with respect to any Person, that, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature.  For purposes of this definition, (i)
“debt” means liability on a “claim,” and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.
 
“Specified Swap Agreement”:  any Swap Agreement entered into by the Borrower and
any Qualified Counterparty (or any Person who was a Qualified Counterparty as of
the Closing Date or as of the date such Swap Agreement was entered into) in
respect of interest rates to the extent permitted under Section 7.13.
 
“Subordinated Indebtedness”:  Indebtedness of a Loan Party subordinated to the
Obligations or the Guaranteed Obligations, as applicable, pursuant to
subordination terms (including payment, lien and remedies subordination terms,
as applicable) reasonably acceptable to the Administrative Agent.
 
 “Subordinated Indebtedness Document”:  any agreement, certificate, document or
instrument executed or delivered by any Loan Party or any of their respective
Subsidiaries and evidencing Indebtedness of such Loan Party or such Subsidiary
which is subordinated to the payment of the Obligations in a manner approved in
writing by the Administrative Agent and the Required Lenders, and any renewals,
modifications, or amendments thereof which are approved in writing by the
Administrative Agent and the Required Lenders.
 
“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person.  Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.
 
31

--------------------------------------------------------------------------------

“Surety Indebtedness”:  as of any date of determination, indebtedness
(contingent or otherwise) owing to sureties arising from surety bonds issued on
behalf of any Loan Party or its respective Subsidiaries as support for, among
other things, their contracts with customers, whether such indebtedness is owing
directly or indirectly by such Loan Party or any such Subsidiary.
 
“SVB”:  as defined in the preamble hereto.
 
“SVB Deposit Account Control Agreement”:  any Deposit Account Control Agreement,
of near or even date herewith, among the Borrower, the Administrative Agent and
SVB.
 
“SVB Securities Account Control Agreement”:  any Securities Account Control
Agreement, of near or even date herewith, among the Borrower, the Administrative
Agent, SVB Securities and Apex Clearing Corporation.
 
“Swap Agreement”:  any agreement with respect to any swap, hedge, forward,
future or derivative transaction or option or similar agreement (including
without limitation, any Interest Rate Agreement) involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower and its
Subsidiaries shall be deemed to be a “Swap Agreement.”
 
“Swap Obligation”:  with respect to any Guarantor, any obligation of such
Guarantor to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.
 
“Swap Termination Value”:  in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date any such
Swap Agreement has been closed out and termination value determined in
accordance therewith, such termination value, and (b) for any date prior to the
date referenced in clause (a), the amount determined as the mark-to-market value
for such Swap Agreement, as determined based upon one or more mid-market or
other readily available quotations provided by any recognized dealer in such
Swap Agreements (which may include a Qualified Counterparty).
 
“Swingline Commitment”:  the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.3 in an aggregate principal amount at any
one time outstanding not to exceed $5,000,000, as such amount may be adjusted
from time to time pursuant to the terms hereof.
 
“Swingline Lender”:  SVB, in its capacity as the lender of Swingline Loans or
such other Lender as may be appointed from time to time pursuant to Section
2.4(f), provided that such Lender has agreed to be the Swingline Lender.
 
“Swingline Loan Note”:  in respect of the Swingline Lender, a promissory note in
the form of Exhibit H-2, as the same may be amended, supplemented or otherwise
modified from time to time.
 
32

--------------------------------------------------------------------------------

“Swingline Loans”:  as defined in Section 2.3.
 
“Swingline Participation Amount”:  as defined in Section 2.4(c).
 
“Synthetic Lease Obligation”:  the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).
 
“Taxes”:  all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Threshold Amount”:  is $7,500,000.
 
“Total Credit Exposure”:  as to any Lender at any time, the unused Commitments
and Revolving Extensions of Credit of such Lender at such time.
 
“Total L/C Commitments”:  at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.7 or
3.5(b).  The initial amount of the Total L/C Commitments on the Closing Date is
$10,000,000, which Total L/C Commitments are part of, and not in addition to,
the Revolving Commitments.
 
“Total Revolving Commitments”:  at any time, the aggregate amount of the
Revolving Commitments then in effect.  For the avoidance of doubt, the original
amount of the Total Revolving Commitments on the Closing Date is $100,000,000,
subject to the availability limitations set forth herein, and the Total L/C
Commitments and the Swingline Commitment are sublimits of, and not in addition
to, the Total Revolving Commitments.
 
“Total Revolving Extensions of Credit”:  at any time, the aggregate amount of
the Revolving Extensions of Credit outstanding at such time.
 
“Trade Date”:  as defined in Section 10.6(b)(i)(B).
 
“Trademark License”:  any written agreement which (a) names a Group Member as
licensor or licensee and (b) grants to such Group Member any right to use any
Trademark.
 
“Trademarks”:  (a) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
Internet domain names and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the U.S. Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof, or otherwise, and all common-law rights
related thereto, and (b) the right to obtain all renewals thereof.
 
“Transferee”:  any Eligible Assignee or Participant.
 
“Type”:  as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
 
33

--------------------------------------------------------------------------------

“Unfriendly Acquisition”:  any acquisition that has not, at the time of the
first public announcement of an offer relating thereto, been approved by the
board of directors (or other legally recognized governing body) of the Person to
be acquired; except that with respect to any acquisition of a non-U.S. Person,
an otherwise friendly acquisition shall not be deemed to be unfriendly if it is
not customary in such jurisdiction to obtain such approval prior to the first
public announcement of an offer relating to a friendly acquisition.
 
“Uniform Commercial Code” or “UCC”:  the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of
California, or as the context may require, any other applicable jurisdiction.
 
“United States” and “U.S.”:  the United States of America.
 
“Unrestricted Cash”: at any time, any cash of the Borrower that is (a) not
subject at such time to a Lien in favor of any Person other than the
Administrative Agent (held for the ratable benefit of the Secured Parties),
other than bankers’ Liens, rights of setoff and other similar Liens of the type
contemplated by Section 7.3(k), (b) not subject at such time to a negative
pledge covenant or any other restriction that would prevent or prohibit or
restrict such cash from being subject to the Lien of the Administrative Agent
(held for the ratable benefit of the Secured Parties) created by the Guarantee
and Collateral Agreement  and (c) available to be used by the Borrower at such
time to repay Obligations outstanding at such time under the Loan Documents.
 
“USCRO”:  the US Copyright Office.
 
“USPTO”:  the US Patent and Trademark Office.
 
“U.S. Person”:  any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate”:  as defined in Section 2.17(f).
 
“Voting Stock”:  as to any Person, the capital stock of any class or classes or
other equity interests (however designated and including general partnership
interests in a partnership) of such Person having ordinary voting power for the
election of directors or similar governing body of such Person.
 
“Wholly Owned Subsidiary”:  as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.
 
“Wholly Owned Subsidiary Guarantor”:  any Guarantor that is a Wholly Owned
Subsidiary of a Loan Party.
 
“Withholding Agent”:  as applicable, any of any applicable Loan Party and the
Administrative Agent, as the context may require.
 
1.2          Other Definitional Provisions.
 
(a)           Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.
 
34

--------------------------------------------------------------------------------

(b)          As used herein and in the other Loan Documents, and in any
certificate or other document made or delivered pursuant hereto or thereto, (i)
accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements (including this
Agreement) or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated, amended and restated or otherwise modified from time to
time.  Notwithstanding the foregoing clause (i), for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of any Group Member shall be deemed to
be carried at 100% of the outstanding principal amount thereof, and the effects
of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded.
 
(c)           The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any reference herein to any
Person shall be construed to include such Person’s successors and assigns, (ii)
all references herein to Articles,  Sections, Exhibits and Schedules shall be
construed to refer to Articles and  Sections of, and Exhibits and Schedules to,
this Agreement, (iii) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.
 
(d)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.
 
SECTION 2


AMOUNT AND TERMS OF COMMITMENTS
 
2.1          Revolving Commitments.
 
(a)           Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans (each, a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrower from time to time during
the Revolving Commitment Period in an aggregate principal amount with respect to
all such Revolving Loans at any one time outstanding which, when added to the
aggregate principal amount of any then outstanding Revolving Loans, any
Swingline Loans, the aggregate undrawn amount of all then outstanding Letters of
Credit, and the aggregate amount of all L/C Disbursements that have not yet been
reimbursed or converted into Revolving Loans, incurred on behalf of the Borrower
and owing to such Lender, does not exceed the amount of such Lender’s Revolving
Commitment.  In addition, the amount of the Total Revolving Extensions of Credit
outstanding  after giving effect to any requested borrowing of Revolving Loans
shall not exceed the Total Revolving Commitments then in effect.  During the
Revolving Commitment Period the Borrower may use the Available Revolving
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.  The
Revolving Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.10.
 
35

--------------------------------------------------------------------------------

(b)          The Borrower shall repay all outstanding Revolving Loans on the
Revolving Termination Date.
 
(c)           Any “Loans” (as defined in the Existing Credit Agreement)
outstanding under the Existing Credit Agreement as of the Closing Date shall be
deemed Loans outstanding hereunder.  The Borrower ratifies, affirms and
acknowledges all of its Obligations in respect of the Existing Credit Facility,
and the Lenders under this Agreement shall be deemed to have participation
interests therein as of the Closing Date in accordance with their Revolving
Percentages as reflected in Schedule 1.1A.
 
2.2          Procedure for Revolving Loan Borrowing.  The Borrower may borrow up
to the Available Revolving Commitments under the Revolving Commitments during
the Revolving Commitment Period on any Business Day; provided that the Borrower
shall give the Administrative Agent an irrevocable Notice of Borrowing (which
must be received by the Administrative Agent prior to 10:00 A.M., Pacific time,
(a) three Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans, or (b) one Business Day prior to the requested Borrowing Date,
in the case of ABR Loans (in each case, with originals to follow within three
Business Days)) (provided that any such Notice of Borrowing of ABR Loans under
the Revolving Facility to finance payments under Section 3.5(a) may be given not
later than 10:00 A.M., Pacific time, on the date of the proposed borrowing), in
each such case specifying (i) the amount and Type of Revolving Loans to be
borrowed, (ii) the requested Borrowing Date, (iii) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor, and (iv) instructions for
remittance of the proceeds of the applicable Loans to be borrowed.  Each
borrowing of, conversion to or continuation of a Eurodollar Loan shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if the then aggregate Available Revolving Commitments are less than
$1,000,000, such lesser amount).  Except as provided in Sections 3.5(b) and
2.4(b), each borrowing of or conversion to ABR Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof (or, if the
then aggregate Available Revolving Commitments are less than $500,000, such
lesser amount).  Upon receipt of any such Notice of Borrowing from the Borrower,
the Administrative Agent shall promptly notify each Revolving Lender thereof. 
Each Revolving Lender will make the amount of its pro rata share of each such
borrowing available to the Administrative Agent for the account of the Borrower
at the Revolving Loan Funding Office prior to 12:00 P.M., Pacific time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent.  Such borrowing will then be made available to the
Borrower by the Administrative Agent crediting such account as is designated in
writing to the Administrative Agent by the Borrower with the aggregate of the
amounts made available to the Administrative Agent by the Revolving Lenders and
in like funds as received by the Administrative Agent.
 
2.3          Swingline Commitment.  Subject to the terms and conditions hereof,
the Swingline Lender agrees to make available a portion of the credit
accommodations otherwise available to the Borrower under the Revolving
Commitments from time to time during the Revolving Commitment Period by making
swing line loans (each a “Swingline Loan” and, collectively, the “Swingline
Loans”) to the Borrower; provided that (a) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect, (b) the Borrower shall not request, and the Swingline
Lender shall not make, any Swingline Loan if, after giving effect to the making
of such Swingline Loan, the aggregate amount of the Available Revolving
Commitments would be less than zero, and (c) the Borrower shall not use the
proceeds of any Swingline Loan to refinance any then outstanding Swingline
Loan.  During the Revolving Commitment Period, the Borrower may use the
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof.  Swingline Loans shall be ABR Loans only
and shall be made only in Dollars.  To the extent not otherwise required by the
terms hereof to be repaid prior thereto, the Borrower shall repay to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
Revolving Termination Date.
 
36

--------------------------------------------------------------------------------

2.4          Procedure for Swingline Borrowing; Refunding of Swingline Loans.
 
(a)           Whenever the Borrower desires that the Swingline Lender make
Swingline Loans the Borrower shall give the Swingline Lender irrevocable
telephonic notice (which telephonic notice must be received by the Swingline
Lender not later than 12:00 P.M., Pacific time, on the proposed Borrowing Date)
confirmed promptly in writing by a Notice of Borrowing, specifying (i) the
amount to be borrowed, (ii) the requested Borrowing Date (which shall be a
Business Day during the Revolving Commitment Period), and (iii) instructions for
the remittance of the proceeds of such Loan.  Each borrowing under the Swingline
Commitment shall be in an amount equal to $100,000 or a whole multiple of
$100,000 in excess thereof.  Promptly thereafter, on the Borrowing Date
specified in a notice in respect of Swingline Loans, the Swingline Lender shall
make available to the Borrower an amount in immediately available funds equal to
the amount of the Swingline Loan to be made by depositing such amount in the
account designated in writing to the Administrative Agent by the Borrower. 
Unless a Swingline Loan is sooner refinanced by the advance of a Revolving Loan
pursuant to Section 2.4(b), such Swingline Loan shall be repaid by the Borrower
no later than five (5) Business Days after the advance of such Swingline Loan.
 
(b)           The Swingline Lender, at any time and from time to time in its
sole and absolute discretion, may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s telephonic notice given by the Swingline Lender no later than 12:00 P.M.,
Pacific time, and promptly confirmed in writing, request each Revolving Lender
to make, and each Revolving Lender hereby agrees to make, a Revolving Loan, in
an amount equal to such Revolving Lender’s Revolving Percentage of the aggregate
amount of such Swingline Loan (each a “Refunded Swingline Loan”) outstanding on
the date of such notice, to repay the Swingline Lender.  Each Revolving Lender
shall make the amount of such Revolving Loan available to the Administrative
Agent at the Revolving Loan Funding Office in immediately available funds, not
later than 10:00 A.M., Pacific time, one Business Day after the date of such
notice.  The proceeds of such Revolving Loan shall immediately be made available
by the Administrative Agent to the Swingline Lender for application by the
Swingline Lender to the repayment of the Refunded Swingline Loan.  The Borrower
irrevocably authorizes the Swingline Lender to charge the Borrower’s accounts
with the Administrative Agent (up to the amount available in each such account)
immediately to pay the amount of any Refunded Swingline Loan to the extent
amounts received from the Revolving Lenders are not sufficient to repay in full
such Refunded Swingline Loan.
 
(c)           If prior to the time that the Borrower has repaid the Swingline
Loans pursuant to Section 2.4(a) or a Revolving Loan has been made pursuant to
Section 2.4(b), one of the events described in Section 8.1(f) shall have
occurred or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Revolving Loans may not be made as contemplated by Section
2.4(b), each Revolving Lender shall, on the date such Revolving Loan was to have
been made pursuant to the notice referred to in Section 2.4(b) or on the date
requested by the Swingline Lender (with at least one Business Day’s notice to
the Revolving Lenders), purchase for cash an undivided participating interest in
the then outstanding Swingline Loans by paying to the Swingline Lender an amount
(the “Swingline Participation Amount”) equal to (i) such Revolving Lender’s
Revolving Percentage times (ii) the aggregate principal amount of the
outstanding Swingline Loans that were to have been repaid with such Revolving
Loans.
 
(d)          Whenever, at any time after the Swingline Lender has received from
any Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided
that in the event that such payment received by the Swingline Lender is required
to be returned, such Revolving Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.
 
37

--------------------------------------------------------------------------------

(e)           Each Revolving Lender’s obligation to make the Loans referred to
in Section 2.4(b) and to purchase participating interests pursuant to Section
2.4(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other Revolving Lender, or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
 
(f)            The Swingline Lender may resign at any time by giving 30 days’
prior notice to the Administrative Agent, the Lenders and the Borrower.  After
the resignation of the Swingline Lender hereunder, (i) the retiring Swingline
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of the Swingline Lender under this Agreement and the other Loan
Documents with respect to Swingline Loans made by it prior to such resignation,
but shall not be required to make any additional Swingline Loans, and (ii)
another Lender may be appointed as the new Swingline Lender hereunder so long as
(A) each of the Borrower, the Administrative Agent and each of the Lenders agree
in writing and in their reasonable discretion to such appointment and (B) the
Borrower, the Administrative Agent and the Lenders execute and deliver any such
Swingline Loan Note and amendments to the Loan Documents as are reasonably
deemed necessary by the Administrative agent to give effect to such appointment.
 
2.5          Reserved.
 
2.6          Fees.
 
(a)           Fee Letter Fees.  The Borrower agrees to pay to the Administrative
Agent the fees in the amounts and on the dates specified in the Fee Letter and
to perform any other obligations contained therein.
 
(b)          Commitment Fee.  As additional compensation for the Total Revolving
Commitments, the Borrower shall pay to the Administrative Agent for the account
of the Lenders, a fee for the Borrower’s non-use of available funds under the
Revolving Facility (the “Commitment Fee”), payable quarterly in arrears on the
first Business Day of the first calendar quarter occurring after the Closing
Date, on the first Business Day of each calendar quarter occurring thereafter
prior to the Revolving Termination Date, and on the Revolving Termination Date,
in an amount equal to the Commitment Fee Rate multiplied by the average unused
portion of the Total Revolving Commitments, as reasonably determined by the
Administrative Agent.  The average unused portion of the Total Revolving
Commitments measured as of any date and for any period ending on such date (the
“Average Unused Total Revolving Commitments” as of such date and for such
period), for purposes of this calculation, shall equal the difference between
(i) the Total Revolving Commitments as of such date (as the same shall be
reduced from time to time pursuant to Section 2.7), and (ii) the sum of (A) the
average for such period of the daily closing balance of the Revolving Loans
outstanding, (B) the aggregate undrawn amount of all Letters of Credit
outstanding as of such date, and (C) the aggregate amount of all L/C
Disbursements that have not yet been reimbursed or converted into Revolving
Loans as of such date.  For the avoidance of doubt, the amount of any Swingline
Loans at any time outstanding during such period shall not be counted towards or
considered usage of the Total Revolving Commitments for purposes of determining
the Commitment Fee.
 
38

--------------------------------------------------------------------------------

(c)           Fees Nonrefundable.  All fees payable under this Section 2.6 shall
be fully earned on the date paid and nonrefundable.
 
(d)          Increase in Fees.  At any time that an Event of Default exists,
upon the request of the Required Lenders, the amount of any of the foregoing
fees due under sub Sections (a) and (b) shall be increased by adding 2.00% per
annum thereto.
 
2.7         Termination or Reduction of Total Revolving Commitments; Total L/C
Commitments.
 
(a)          Termination or Reduction of Total Revolving Commitments.  The
Borrower shall have the right, upon not less than three Business Days’ written
notice delivered to the Administrative Agent, to terminate the Total Revolving
Commitments or from time to time to reduce the amount of the Total Revolving
Commitments; provided that no such termination or reduction shall be permitted
if, after giving effect thereto and to any prepayments of the Revolving Loans
and Swingline Loans to be made on the effective date thereof the amount of the
Total Revolving Extensions of Credit then outstanding would exceed the Total
Revolving Commitments then in effect.  Any such reduction shall be in an amount
equal to $1,000,000, or a whole multiple in excess thereof (or if less, not less
than an amount equal to the remaining outstanding Total Revolving Extensions of
Credit), and shall reduce permanently the Total Revolving Commitments then in
effect; provided that, if in connection with any such reduction or termination
of the Total Revolving Commitments a Eurodollar Loan is prepaid on any day other
than the last day of the Interest Period applicable thereto, the Borrower shall
also pay any amounts owing pursuant to Section 2.18.  Any reduction of the Total
Revolving Commitments shall be applied to the Revolving Commitments of each
Lender according to its respective Revolving Percentage.  Any reduction of the
Total Revolving Commitments shall be applied to the Revolving Commitments of
each Lender according to its respective Revolving Percentage.  All fees accrued
until the effective date of any termination of the Total Revolving Commitments
shall be paid on the effective date of such termination.
 
(b)           Termination or Reduction of Total L/C Commitments.  The Borrower
shall have the right, upon not less than three Business Days’ written notice
delivered to the Administrative Agent, to terminate the Total L/C Commitments
available to the Borrower or, from time to time, to reduce the amount of the
Total L/C Commitments available to the Borrower; provided that, in any such
case, no such termination or reduction of the Total L/C Commitments shall be
permitted if, after giving effect thereto, the Total L/C Commitments shall be
reduced to an amount that would result in the aggregate L/C Exposure exceeding
the Total L/C Commitments (as so reduced).  Any such reduction shall be in an
amount equal to $1,000,000, or a whole multiple in excess thereof, and shall
reduce permanently the Total L/C Commitments then in effect.  Any reduction of
the Total L/C Commitments shall be applied to the L/C Commitments of each Lender
according to its respective L/C Percentage.  All fees accrued until the
effective date of any termination of the Total L/C Commitments shall be paid on
the effective date of such termination.
 
39

--------------------------------------------------------------------------------

2.8          Optional Loan Prepayments.
 
(a)           Prepayments Generally.  The Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 10:00
A.M., Pacific time, three Business Days prior thereto, in the case of Eurodollar
Loans, and no later than 10:00 A.M., Pacific time, one Business Day prior
thereto, in the case of ABR Loans, which notice shall specify the date and
amount of the proposed prepayment; provided that if a Eurodollar Loan is prepaid
on any day other than the last day of the Interest Period applicable thereto,
the Borrower shall also pay any amounts owing pursuant to Section 2.18;
provided further that if such notice of prepayment indicates that such
prepayment is to be funded with the proceeds of a refinancing or in connection
with the consummation of a specified transaction, such notice of prepayment may
be revoked if the financing or specified transaction is not consummated.  Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof.  If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein, together
with (except in the case of Revolving Loans that are ABR Loans and Swingline
Loans) accrued interest to such date on the amount prepaid.  Partial prepayments
of Revolving Loans shall be in an aggregate principal amount of $1,000,000 or a
whole multiple of $1,000,000 in excess thereof.  Partial prepayments of
Swingline Loans shall be in an aggregate principal amount of $100,000 or a whole
multiple thereof.
 
2.9          Reserved.
 
2.10        Conversion and Continuation Options.
 
(a)           The Borrower may elect from time to time to convert Eurodollar
Loans to ABR Loans by giving the Administrative Agent prior irrevocable notice
in a Notice of Conversion/Continuation of such election no later than 10:00
A.M., Pacific time, on the Business Day preceding the proposed conversion date;
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto.  Subject to Section 2.14,
the Borrower may elect from time to time to convert ABR Loans to Eurodollar
Loans by giving the Administrative Agent prior irrevocable notice in a Notice of
Conversion/Continuation of such election no later than 10:00 A.M., Pacific time,
on the third Business Day preceding the proposed conversion date (which notice
shall specify the length of the initial Interest Period therefor); provided that
no ABR Loan may be converted into a Eurodollar Loan when any Event of Default
has occurred and is continuing.  Upon receipt of any such notice, the
Administrative Agent shall promptly notify each relevant Lender thereof.
 
(b)          Subject to Section 2.14, any Eurodollar Loan may be continued as
such upon the expiration of the then current Interest Period with respect
thereto by the Borrower giving irrevocable notice in a Notice of
Conversion/Continuation to the Administrative Agent by no later than 10:00 A.M.,
Pacific time, on the date occurring three Business Days preceding the proposed
continuation date and otherwise in accordance with the applicable provisions of
the term “Interest Period” set forth in Section 1.1, of the length of the next
Interest Period to be applicable to such Loans; provided that no Eurodollar Loan
may be continued as such when any Event of Default has occurred and is
continuing; provided further that if the Borrower shall fail to give any
required notice as described above in this paragraph or if such continuation is
not permitted pursuant to the preceding proviso, such Loans shall automatically
be converted to ABR Loans on the last day of such then expiring Interest
Period.  Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.
 
2.11        Limitations on Eurodollar Tranches.  Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of $100,000
in excess thereof, and (b) no more than seven Eurodollar Tranches shall be
outstanding at any one time.
 
40

--------------------------------------------------------------------------------

2.12       Interest Rates and Payment Dates.
 
(a)           Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to (i) the
Eurodollar Rate determined for such day plus (ii) the Applicable Margin.
 
(b)           Each ABR Loan (including any Swingline Loan) shall bear interest
at a rate per annum equal to (i) the ABR plus (ii) the Applicable Margin.
 
(c)           During the continuance of an Event of Default, (i) all outstanding
Revolving Loans shall bear interest at a rate per annum equal to the rate that
would otherwise be applicable thereto pursuant to the foregoing provisions of
this Section plus 2.00% (the “Default Rate”); provided that the Default Rate
shall apply to all outstanding Loans automatically and without any Required
Lender consent therefor upon the occurrence of any Event of Default arising
under Section 8.1(a), and (ii) all other Obligations shall bear interest at a
rate per annum equal to the rate of interest applicable to ABR Loans plus 2.5%.
 
(d)           Interest on the outstanding principal amount of each Loan shall be
payable in arrears on each Interest Payment Date; provided that interest
accruing pursuant to Section 2.12(c) shall be payable from time to time on
demand.
 
2.13        Computation of Interest and Fees.
 
(a)           Interest and fees payable pursuant hereto shall be calculated on
the basis of a 360-day year for the actual days elapsed, except that, with
respect to ABR Loans the rate of interest on which is calculated on the basis of
the Prime Rate, the interest thereon shall be calculated on the basis of a 365-
(or 366-, as the case may be) day year for the actual days elapsed.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of a Eurodollar Rate.  Any change in the
interest rate on a Loan resulting from a change in the ABR or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective.  The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.
 
(b)           Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.13(a).
 
2.14        Inability to Determine Interest Rate.  If prior to the first day of
any Interest Period, the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) in connection
with any request for a Eurodollar Loan or a conversion to or a continuation
thereof that, by reason of circumstances affecting the relevant market, (a)
Dollar deposits are not being offered to banks in the London interbank market
for the applicable amount and Interest Period of such requested Loan or
conversion or continuation, as applicable, (b) adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or (c)
the Eurodollar Rate determined or to be determined for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period, then, in any such case (a), (b) or (c), the Administrative
Agent shall promptly notify the Borrower and the relevant Lenders thereof as
soon as practicable thereafter.  Any such determination shall specify the basis
for such determination and shall, in the absence of manifest error, be
conclusive and binding for all purposes.  Thereafter, any Eurodollar Loans under
the relevant Facility requested to be made on the first day of such Interest
Period shall be made as ABR Loans, (ii) any Loans under the Revolving Facility
that were to have been converted on the first day of such Interest Period to
Eurodollar Loans shall be continued as ABR Loans and (iii) any outstanding
Eurodollar Loans under the Revolving Facility shall be converted, on the last
day of the then-current Interest Period, to ABR Loans.  Until such notice has
been withdrawn by the Administrative Agent, no further Eurodollar Loans under
the Revolving Facility shall be made or continued as such, nor shall the
Borrower have the right to convert Loans under the Revolving Facility to
Eurodollar Loans.
 
41

--------------------------------------------------------------------------------

2.15        Pro Rata Treatment and Payments.
 
(a)           Each borrowing by the Borrower from the Lenders hereunder, each
payment by the Borrower on account of any commitment fee and any reduction of
the Commitments shall be made pro rata according to the respective L/C
Percentages or Revolving Percentages, as the case may be, of the relevant
Lenders.
 
(b)           Reserved.
 
(c)           Each payment (including each prepayment) by the Borrower on
account of principal of and interest on the Revolving Loans shall be made pro
rata according to the respective outstanding principal amounts of the Revolving
Loans then held by the Revolving Lenders.
 
(d)          All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff and shall be made prior to 10:00 A.M., Pacific time, on the due date
thereof to the Administrative Agent, for the account of the Lenders, at the
applicable Funding Office, in Dollars and in immediately available funds.  The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received.  Any payment received by the Administrative
Agent after 10:00 A.M. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day.  If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.  In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.
 
(e)           Unless the Administrative Agent shall have been notified in
writing by any Lender prior to the date of any borrowing that such Lender will
not make the amount that would constitute its share of such borrowing available
to the Administrative Agent, the Administrative Agent may assume that such
Lender is making such amount available to the Administrative Agent on such date
in accordance with Section 2, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower a corresponding amount.  If such
amount is not in fact made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Lender and the Borrower severally
agree to pay to the Administrative Agent, on demand, such corresponding amount
with interest thereon, for each day from and including the date on which such
amount is made available to the Borrower but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, a rate equal to the greater of (A) the Federal Funds Effective Rate and
(B) a rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, and (ii) in the case of a
payment to be made by the Borrower, the rate per annum applicable to ABR Loans
under the Revolving Facility.  If the Borrower and such Lender shall pay such
interest to the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
 
42

--------------------------------------------------------------------------------

(f)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower is making such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Lender,
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.  Nothing herein shall be deemed to limit the rights of
Administrative Agent or any Lender against any Loan Party.
 
(g)           If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 5.1 or Section 5.2 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
 
(h)          The obligations of the Lenders hereunder to (i) make Revolving
Loans, (ii) to fund its participations in L/C Disbursements in accordance with
its respective L/C Percentage, (iii) to fund its respective Swingline
Participation Amount of any Swingline Loan, and (iv) to make payments pursuant
to Section 9.7, as applicable, are several and not joint.  The failure of any
Lender to make any such Loan, to fund any such participation or to make any such
payment under Section 9.7 on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section 9.7.
 
(i)            Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
(j)            If at any time insufficient funds are received by and available
to the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, toward payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, toward payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
 
43

--------------------------------------------------------------------------------

(k)           If any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of the principal of or interest on any Loan made by it, its
participation in the L/C Exposure or other obligations hereunder, as applicable
(other than pursuant to a provision hereof providing for non-pro rata
treatment), in excess of its Revolving Percentage or L/C Percentage, as
applicable, of such payment on account of the Loans or participations obtained
by all of the Lenders, such Lender shall forthwith advise the Administrative
Agent of the receipt of such payment, and within five Business Days of such
receipt purchase (for cash at face value) from the other Revolving Lenders or
L/C Lenders, as applicable (through the Administrative Agent), without recourse,
such participations in the Revolving Loans made by them and/or participations in
the L/C Exposure held by them, as applicable, or make such other adjustments as
shall be equitable, as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of the other Lenders in accordance
with their respective Revolving Percentages or L/C Percentages, as applicable;
provided, however, that if all or any portion of such excess payment is
thereafter recovered by or on behalf of the Borrower from such purchasing
Lender, the purchase shall be rescinded and the purchase price restored to the
extent of such recovery, but without interest.  The Borrower agrees that any
Lender so purchasing a participation from another Lender pursuant to this
Section 2.15(k) may exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.  No
documentation other than notices and the like referred to in this Section
2.15(k) shall be required to implement the terms of this Section 2.15(k).  The
Administrative Agent shall keep records (which shall be conclusive and binding
in the absence of manifest error) of participations purchased pursuant to this
Section 2.15(k) and shall in each case notify the Revolving Lenders or the L/C
Lenders, as applicable, following any such purchase.  The provisions of this
Section 2.15(k) shall not be construed to apply to (i) any payment made by or on
behalf of the Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a Defaulting Lender), (ii) the application of Cash Collateral provided for in
Section 3.10, or (iii) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
sub-participations in any L/C Exposure to any assignee or participant, other
than an assignment to the Borrower or any Affiliate thereof (as to which the
provisions of this  Section shall apply).  The Borrower consents on behalf of
itself and each other Loan Party to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.  For the avoidance of doubt, no amounts received
by the Administrative Agent or any Lender from any Guarantor that is not a
Qualified ECP Guarantor shall be applied in partial or complete satisfaction of
any Excluded Swap Obligations.
 
(l)            Reserved.
 
(m)          Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Borrower’s request and even if the conditions set forth in Section
5.2 would not be satisfied, make a Revolving Loan in an amount equal to the
portion of the Obligations constituting overdue interest and fees and Swingline
Loans from time to time due and payable to itself, any Revolving Lender, the
Swingline Lender or the Issuing Lender, and apply the proceeds of any such
Revolving Loan to those Obligations; provided that after giving effect to any
such Revolving Loan, the aggregate outstanding Revolving Loans will not exceed
the Total Revolving Commitments then in effect.
 
2.16        Illegality; Requirements of Law.
 
(a)           Illegality.  If any Lender determines that any Requirement of Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender to make, maintain or fund Eurodollar Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Loans of such Lender to ABR Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans.  Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.
 
44

--------------------------------------------------------------------------------

(b)           Requirements of Law.  If the adoption of or any change in any
Requirement of Law or in the administration, interpretation, implementation or
application thereof by a Governmental Authority having jurisdiction or the
making or issuance of any request, rule, guidance or directive (whether or not
having the force of law) by any Governmental Authority made subsequent to the
date hereof:
 
(i)            shall subject any Recipient to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its Loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;
 
(ii)           shall impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of or credit extended or participated in
by, any Lender (except any reserve requirement reflected in the Eurodollar
Rate); or
 
(iii)          impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein;
 
and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient of making, converting to, continuing or maintaining Loans
determined with reference to the Eurodollar Rate or of maintaining its
obligation to make such Loans, or to increase the cost to such Lender or such
other Recipient of issuing, maintaining or participating in Letters of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce any amount receivable or received by such Lender or other
Recipient hereunder in respect thereof (whether in respect of principal,
interest or any other amount), then, in any such case, upon the request of such
Lender or other Recipient (which request shall include an explanation of the
basis for such request), the Borrower shall promptly pay such Lender or other
Recipient, as the case may be, any additional amounts necessary to compensate
such Lender or other Recipient, as the case may be, for such increased cost or
reduced amount receivable.  If any Lender becomes entitled to claim any
additional amounts pursuant to this paragraph, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.
 
(c)           If any Lender determines that any change in any Requirement of Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Lender, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
change in such Requirement of Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy and liquidity), then from time to time, upon the request of
such Lender (which request shall include an explanation of the basis for such
request), the Borrower will pay to such Lender or the Issuing Lender, as the
case may be, such additional amount or amounts as will compensate such Lender or
the Issuing Lender or such Lender’s or Issuing Lender’s holding company for any
such reduction suffered.
 
45

--------------------------------------------------------------------------------

(d)          For purposes of this Agreement, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines, or
directives in connection therewith are deemed to have gone into effect and been
adopted after the date of this Agreement, and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a  change in any Requirement of
Law, regardless of the date enacted, adopted or issued.
 
(e)           A reasonably detailed written certificate as to any additional
amounts payable pursuant to paragraphs (b), (c), or (d) of this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error.  The Borrower shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt of such certificate.  Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation.  Notwithstanding anything to
the contrary in this Section 2.16, the Borrower shall not be required to
compensate a Lender pursuant to this Section 2.16 for any amounts incurred more
than nine months prior to the date that such Lender notifies the Borrower of the
change in the Requirement of Law giving rise to such increased costs or
reductions, and of such Lender’s intention to claim compensation therefor;
provided that if the circumstances giving rise to such claim have a retroactive
effect, then such nine-month period shall be extended to include the period of
such retroactive effect.  The obligations of the Borrower arising pursuant to
this Section 2.16 shall survive the Discharge of Obligations and the resignation
of the Administrative Agent.
 
2.17        Taxes.  For purposes of this Section 2.17, the term “Lender”
includes the Issuing Lender and the term “applicable law” includes FATCA.
 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law and
the Borrower shall, and shall cause each other Loan Party, to comply with the
requirements set forth in this Section 2.17.  If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section ) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
 
(b)           Payment of Other Taxes.  The Borrower shall, and shall cause each
other Loan Party to, timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes applicable to such Loan
Party.
 
46

--------------------------------------------------------------------------------

(c)          Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this Section
2.17, the Borrower shall, or shall cause such other Loan Party to, deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(d)          Indemnification by Loan Parties.  The Borrower shall, and shall
cause each other Loan Party to, jointly and severally indemnify each Recipient,
within 10 days after demand therefor (which demand shall include an explanation
of the basis for such demand), for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.17) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto (including any recording and
filing fees with respect thereto or resulting therefrom and any liabilities with
respect to, or resulting from, any delay in paying such Indemnified Taxes),
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
 
(e)           Indemnification by Lenders.  Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
 
(f)            Status of Lenders.
 
(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if the Lender is not legally entitled to complete, execute or deliver
such documentation or, in the Lender’s reasonable judgment, such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
 
47

--------------------------------------------------------------------------------

(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person,
 
(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
 
(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(1)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
 
(2)     executed copies of IRS Form W-8ECI;
 
(3)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E; or
 
(4)     to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;
 
(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
48

--------------------------------------------------------------------------------

(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
(iii)          Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so.  Each
Foreign Lender shall promptly notify the Borrower at any time it determines that
it is no longer in a position to provide any previously delivered certificate to
the Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose).  Notwithstanding any other provision of this
paragraph, a Foreign Lender shall not be required to deliver any form pursuant
to this paragraph that such Foreign Lender is not legally able to deliver.
 
(iv)          For purposes of determining withholding Taxes imposed under FATCA,
from and after October 22, 2014, the Borrower and the Administrative Agent shall
treat (and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement and the Obligations as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).
 
(g)          Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
 
(h)          Survival.  Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender, and the Discharge of
Obligations.
 
49

--------------------------------------------------------------------------------

2.18        Indemnity.  The Borrower agrees to indemnify each Lender for, and to
hold each Lender harmless from, any loss or expense that such Lender may sustain
or incur as a consequence of (a) a default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) a default by the Borrower in making any prepayment of or
conversion from Eurodollar Loans after the Borrower has given a notice thereof
in accordance with the provisions of this Agreement, or (c) for any reason, the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto.  Such losses and expenses shall be
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the amount so prepaid, or not so borrowed, reduced, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, reduce, convert or continue to the last day of such Interest Period (or,
in the case of a failure to borrow, reduce, convert or continue, the Interest
Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest or other return for such Loans provided for
herein (excluding, however, the Applicable Margin included therein, if any),
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market.  A certificate as to any amounts payable pursuant to this Section
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error.  This covenant shall survive the Discharge of Obligations.
 
2.19       Change of Lending Office.  Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.16(b), Section
2.16(c), Section 2.17(a), Section 2.17(b) or Section 2.17(d) with respect to
such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate a
different lending office for funding or booking its Loans affected by such event
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, in each case, with the object of avoiding the
consequences of such event; provided that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal, regulatory or other disadvantage;
provided further that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to Section
2.16(b), Section 2.16(c), Section 2.17(a), Section 2.17(b) or Section 2.17(d). 
The Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment made at the
request of the Borrower.
 
2.20        Substitution of Lenders.  Upon the receipt by the Borrower of any of
the following (or in the case of clause (a) below, if the Borrower is required
to pay any such amount), with respect to any Lender (any such Lender described
in clauses (a) through (c) below being referred to as an “Affected Lender”
hereunder):
 
(a)           a request from a Lender for payment of Indemnified Taxes or
additional amounts under Section 2.17 or of increased costs pursuant to Section
2.16 (and, in any such case, such Lender has declined or is unable to designate
a different lending office in accordance with Section 2.19 or is a
Non-Consenting Lender);
 
(b)           a notice from the Administrative Agent under Section 10.1(b) that
one or more Minority Lenders are unwilling to agree to an amendment or other
modification approved by the Required Lenders and the Administrative Agent; or
 
(c)           notice from the Administrative Agent that a Lender is a Defaulting
Lender;
 
50

--------------------------------------------------------------------------------

then the Borrower may, at its sole expense and effort, upon notice to the
Administrative Agent and such Affected Lender:  (i) request that one or more of
the other Lenders acquire and assume all or part of such Affected Lender’s Loans
and Commitments; or (ii) designate a replacement lending institution (which
shall be an Eligible Assignee) to acquire and assume all or a ratable part of
such Affected Lender’s Loans and Commitments (the replacing Lender or lender in
(i) or (ii) being a “Replacement Lender”); provided, however, that the Borrower
shall be liable for the payment upon demand of all costs and other amounts
arising under Section 2.18 that result from the acquisition of any Affected
Lender’s Loan and/or Commitments (or any portion thereof) by a Lender or
Replacement Lender, as the case may be, on a date other than the last day of the
applicable Interest Period with respect to any Eurodollar Loans then
outstanding; and provided further, however, that if the Borrower elects to
exercise such right with respect to any Affected Lender under clause (a) or (b)
of this Section 2.20, then the Borrower shall be obligated to replace all
Affected Lenders under such clauses.  The Affected Lender replaced pursuant to
this Section 2.20 shall be required to assign and delegate, without recourse,
all of its interests, rights and obligations under this Agreement and the
related Loan Documents to one or more Replacement Lenders that so agree to
acquire and assume all or a ratable part of such Affected Lender’s Loans and
Commitments upon payment to such Affected Lender of an amount (in the aggregate
for all Replacement Lenders) equal to 100% of the outstanding principal of the
Affected Lender’s Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents from such
Replacement Lenders (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts, including
amounts under Section 2.18 hereof).  Any such designation of a Replacement
Lender shall be effected in accordance with, and subject to the terms and
conditions of, the assignment provisions contained in Section 10.6 (with the
assignment fee to be paid by the Borrower in such instance), and, if such
Replacement Lender is not already a Lender hereunder or an Affiliate of a Lender
or an Approved Fund, shall be subject to the prior written consent of the
Administrative Agent (which consent shall not be unreasonably withheld). 
Notwithstanding the foregoing, with respect to any assignment pursuant to this
Section 2.20, (a) in the case of any such assignment resulting from a claim for
compensation under Section 2.16 or payments required to be made pursuant to
Section 2.17, such assignment shall result in a reduction in such compensation
or payments thereafter; (b) such assignment shall not conflict with applicable
law and (c) in the case of any assignment resulting from a Lender being a
Minority Lender referred to in clause (b) of this Section 2.20, the applicable
assignee shall have consented to the applicable amendment, waiver or consent. 
Notwithstanding the foregoing, an Affected Lender shall not be required to make
any such assignment or delegation if, prior thereto, as a result of a waiver by
such Affected Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.
 
2.21       Defaulting Lenders.
 
(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
 
(i)            Waivers and Amendments.  Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 10.1 and in the definition
of Required Lenders.
 
51

--------------------------------------------------------------------------------

(ii)           Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.7), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Lender
or to the Swingline Lender hereunder; third, to be held as Cash Collateral for
the funding obligations of such Defaulting Lender of any participation in any
Letter of Credit; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement, and (y)
be held as Cash Collateral for the future funding obligations of such Defaulting
Lender of any participation in any future Letter of Credit; sixth, to the
payment of any amounts owing to any L/C Lender, the Issuing Lender or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any L/C Lender, the Issuing Lender or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default has occurred and is continuing, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (A) such payment is a payment
of the principal amount of any Loans or L/C Advances in respect of which such
Defaulting Lender has not fully funded its appropriate share and (B) such Loans
or L/C Advances were made at a time when the conditions set forth in Section 5.2
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and L/C Advances owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Advances owed to,
such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Advances and Swingline Loans are held by the Lenders pro
rata in accordance with the Commitments under the applicable Facility without
giving effect to Section 2.21(a)(iv).  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.21(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
 
(iii)          Certain Fees.
 
(A)          No Defaulting Lender shall be entitled to receive any fee pursuant
to Section 2.6(b) for any period during which such Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).
 
(B)           Each Defaulting Lender shall be limited in its right to receive
Letter of Credit Fees as provided in Section 3.3(d).
 
(C)           With respect to any Letter of Credit Fee not required to be paid
to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such Letter of Credit
Fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the Issuing Lender and to the Swingline Lender, as applicable, the amount of
any such fee or Letter of Credit Fee, as applicable, otherwise payable to such
Defaulting Lender to the extent allocable to the Issuing Lender’s or the
Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee or Letter of Credit Fee, as
applicable.
 
52

--------------------------------------------------------------------------------

(iv)         Reallocation of Pro Rata Share to Reduce Fronting Exposure.  During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 3.4 or in Swingline
Loans pursuant to Section 2.4(c), the L/C Percentage of each Non-Defaulting
Lender of any such Letter of Credit and the Revolving Percentage of each
Non-Defaulting Lender of any such Swingline Loan, as the case may be, shall be
computed without giving effect to the Revolving Commitment of such Defaulting
Lender; provided that, (A) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Event of
Default has occurred and is continuing; (B) the aggregate obligations of each
Non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Revolving Commitment of that Non-Defaulting Lender minus (2) the
aggregate outstanding amount of the Revolving Loans of that Lender plus the
aggregate amount of that Lender’s L/C Percentage of then outstanding Letters of
Credit plus the aggregate amount of that Lender’s Revolving Percentage of then
outstanding Swingline Loans that have not been converted into Revolving Loans
and (C) the conditions set forth in Section 5.2 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time).  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
 
(v)          Cash Collateral, Repayment of Swingline Loans.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure, and (y) second, Cash Collateralize the
Issuing Lender’s Fronting Exposure in accordance with the procedures set forth
in Section 3.10.
 
(b)          Defaulting Lender Cure.  If the Borrower, the Administrative Agent,
the Swingline Lender and the Issuing Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
respective Revolving Percentages, L/C Percentages and Term Percentages, as
applicable (without giving effect to Section 2.21(a)(iv)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided further
that, except to the extent otherwise expressly agreed by the affected parties,
no change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender having been
a Defaulting Lender.
 
(c)           New Swingline Loans/Letters of Credit.  So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Lender shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure in respect of Letters of Credit
after giving effect thereto.
 
(d)           Termination of Defaulting Lender.  The Borrower may terminate the
unused amount of the Revolving Commitment of any Revolving Lender that is a
Defaulting Lender upon not less than ten Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the Lenders thereof), and in
such event the provisions of Section 2.21(a)(ii) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that (i) no Event of Default shall have occurred and be
continuing, and (ii) such termination shall not be deemed to be a waiver or
release of any claim the Borrower, the Administrative Agent, the Issuing Lender,
the Swingline Bank or any other Lender may have against such Defaulting Lender.
 
53

--------------------------------------------------------------------------------

2.22       Notes.  If so requested by any Lender by written notice to the
Borrower (with a copy to the Administrative Agent), the Borrower shall execute
and deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to Section
10.6) (promptly after the Borrower’s receipt of such notice) a Note or Notes to
evidence such Lender’s Loans.
 
SECTION 3


LETTERS OF CREDIT
 
3.1          L/C Commitment.
 
(a)           Subject to the terms and conditions hereof, the Issuing Lender
agrees to issue standby letters of credit (“Letters of Credit”) for the account
of the Borrower on any Business Day during the Letter of Credit Availability
Period in such form as may reasonably be approved from time to time by the
Issuing Lender; provided that the Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, the L/C
Exposure would exceed either the Total L/C Commitments or the Available
Revolving Commitments at such time.  Each Letter of Credit shall (i) be
denominated in Dollars or, in the sole discretion of the Issuing Lender with
respect to any particular Letter of Credit, a Foreign Currency, and (ii) expire
no later than the earlier of (x) the first anniversary of its date of issuance
and (y) the Letter of Credit Maturity Date, provided that any Letter of Credit
with a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above).  For the avoidance of doubt, no commercial letters of credit shall
be issued by the Issuing Lender to any Person under this Agreement.  For
purposes of this Agreement, the stated amount of any Letter of Credit issued in
a Foreign Currency shall be converted into Dollars from time to time by the
Issuing Lender and upon any drawing under such Letter of Credit.
 
(b)           The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit if:
 
(i)            such issuance would conflict with, or cause the Issuing Lender or
any L/C Lender to exceed any limits imposed by, any applicable Requirement of
Law;
 
(ii)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing, amending or reinstating such Letter of Credit, or any law, rule or
regulation applicable to the Issuing Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance, amendment, renewal or
reinstatement of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it;
 
54

--------------------------------------------------------------------------------

(iii)          the Issuing Lender has received written notice from any Lender,
the Administrative Agent or the Borrower, at least one Business Day prior to the
requested date of issuance, amendment, renewal or reinstatement of such Letter
of Credit, that one or more of the applicable conditions contained in Section
5.2 shall not then be satisfied (which notice shall contain a description of any
such condition asserted not to be satisfied);
 
(iv)          any requested Letter of Credit is not in form and substance
acceptable to the Issuing Lender, or the issuance, amendment or renewal of a
Letter of Credit shall violate any applicable laws or regulations or any
applicable policies of the Issuing Lender;
 
(v)           such Letter of Credit contains any provisions providing for
automatic reinstatement of the stated amount after any drawing thereunder;
 
(vi)          except as otherwise agreed by the Administrative Agent and the
Issuing Lender, such Letter of Credit is in an initial face amount less than
$100,000; or
 
(vii)         any Lender is at that time a Defaulting Lender, unless the Issuing
Lender has entered into arrangements, including the delivery of Cash Collateral
pursuant to Section 3.10, satisfactory to the Issuing Lender (in its sole
discretion) with the Borrower or such Defaulting Lender to eliminate the Issuing
Lender’s actual or potential Fronting Exposure (after giving effect to Section
2.21(a)(iv)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Exposure as to which the Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion.
 
3.2          Procedure for Issuance of Letters of Credit.  The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit for the
account of the Borrower by delivering to the Issuing Lender at its address for
notices specified herein an Application therefor, completed to the satisfaction
of the Issuing Lender, and such other certificates, documents and other papers
and information as the Issuing Lender may request.  Upon receipt of any
Application, the Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the Letter of Credit requested thereby (but in no event shall the
Issuing Lender be required to issue any Letter of Credit earlier than three
Business Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the Borrower.  The Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower promptly
following the issuance thereof.  The Issuing Lender shall promptly furnish to
the Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).
 
3.3          Fees and Other Charges.
 
(a)           The Borrower agrees to pay, with respect to each Existing Letter
of Credit and each outstanding Letter of Credit issued for the account of (or at
the request of) the Borrower, (i) a fronting fee of 0.125% per annum on the
daily amount available to be drawn under each such Letter of Credit to the
Issuing Lender for its own account (a “Letter of Credit Fronting Fee”), (ii) a
letter of credit fee equal to the Applicable Margin relating to Letters of
Credit multiplied by the daily amount available to be drawn under each such
Letter of Credit to the Administrative Agent for the ratable account of the L/C
Lenders (determined in accordance with their respective L/C Percentages) (a
“Letter of Credit Fee”), and (iii) the Issuing Lender’s standard and reasonable
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit issued for the account of (or at the request of) the Borrower or
processing of drawings thereunder (the fees in this clause (iii), collectively,
the “Issuing Lender Fees”).  The Issuing Lender Fees shall be paid when required
by the Issuing Lender, and the Letter of Credit Fronting Fee and the Letter of
Credit Fee shall be payable quarterly in arrears on the last Business Day of
March, June, September and December of each year and on the Letter of Credit
Maturity Date (each, an “L/C Fee Payment Date”) after the issuance date of such
Letter of Credit.  All Letter of Credit Fronting Fees and Letter of Credit Fees
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.
 
55

--------------------------------------------------------------------------------

(b)           In addition to the foregoing fees, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
 
(c)           The Borrower shall furnish to the Issuing Lender and the
Administrative Agent such other documents and information pertaining to any
requested Letter of Credit issuance, amendment or renewal, including any
L/C-Related Documents, as the Issuing Lender or the Administrative Agent may
require.  This Agreement shall control in the event of any conflict with any
L/C-Related Document (other than any Letter of Credit).
 
(d)           Any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the Issuing
Lender pursuant to Section 3.10 shall be payable, to the maximum extent
permitted by applicable law, to the other L/C Lenders in accordance with the
upward adjustments in their respective L/C Percentages allocable to such Letter
of Credit pursuant to Section 2.21(a)(iv), with the balance of such Letter of
Credit Fees, if any, payable to the Issuing Lender for its own account.
 
(e)           All fees payable pursuant to this Section 3.3 shall be
fully-earned on the date paid and shall not be refundable for any reason.
 
3.4          L/C Participations; Existing Letters of Credit.
 
(a)           L/C Participations.  The Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Lender, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Lender irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Lender’s own account and risk an
undivided interest equal to such L/C Lender’s L/C Percentage in the Issuing
Lender’s obligations and rights under and in respect of each Letter of Credit
and the amount of each draft paid by the Issuing Lender thereunder.  Each L/C
Lender agrees with the Issuing Lender that, if a draft is paid under any Letter
of Credit for which the Issuing Lender is not reimbursed in full by the Borrower
pursuant to Section 3.5(a), such L/C Lender shall pay to the Issuing Lender upon
demand at the Issuing Lender’s address for notices specified herein an amount
equal to such L/C Lender’s L/C Percentage of the amount of such draft, or any
part thereof, that is not so reimbursed.  Each L/C Lender’s obligation to pay
such amount shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Lender may have against the Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5.2, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Lender, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.
 
56

--------------------------------------------------------------------------------

(b)           Existing Letters of Credit.  On and after the Closing Date, each
Existing Letter of Credit shall be deemed for all purposes, including for
purposes of the fees to be collected pursuant to Sections 3.3(a) and (b),
reimbursement of costs and expenses to the extent provided herein and for
purposes of being secured by the Collateral, a Letter of Credit outstanding
under this Agreement and entitled to the benefits of this Agreement and the
other Loan Documents, and shall be governed by the applications and agreements
pertaining thereto and by this Agreement (which shall control in the event of a
conflict).
 
3.5          Reimbursement.
 
(a)           If the Issuing Lender shall make any L/C Disbursement in respect
of a Letter of Credit, the Issuing Lender shall notify the Borrower and the
Administrative Agent thereof and the Borrower shall pay or cause to be paid to
the Issuing Lender an amount equal to the entire amount of such L/C Disbursement
not later than (i) the immediately following Business Day if the Issuing Lender
issues such notice before 10:00 a.m. Pacific time on the date of such L/C
Disbursement, or (ii) on the second following Business Day if the Issuing Lender
issues such notice at or after 10:00 a.m. Pacific time on the date of such L/C
Disbursement.  Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in Dollars and in immediately available
funds.
 
(b)          If the Issuing Lender shall not have received from the Borrower the
payment that it is required to make pursuant to Section 3.5(a) with respect to a
Letter of Credit within the time specified in such Section, the Issuing Lender
will promptly notify the Administrative Agent of the L/C Disbursement and the
Administrative Agent will promptly notify each L/C Lender of such L/C
Disbursement and its L/C Percentage thereof, and each L/C Lender shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Lender’s L/C Percentage of such L/C
Disbursement (and the Administrative Agent may apply Cash Collateral provided
for this purpose) and upon such payment pursuant to this paragraph to reimburse
the Issuing Lender for any L/C Disbursement, the Borrower shall be required to
reimburse the L/C Lenders for such payments (including interest accrued thereon
from the date of such payment until the date of such reimbursement at the rate
applicable to Revolving Loans that are ABR Loans plus 2% per annum) on demand;
provided that if at the time of and after giving effect to such payment by the
L/C Lenders, the conditions to borrowings and Revolving Loan Conversions set
forth in Section 5.2 are satisfied, the Borrower may, by written notice to the
Administrative Agent certifying that such conditions are satisfied and that all
interest owing under this paragraph has been paid, request that such payments by
the L/C Lenders be converted into Revolving Loans (a “Revolving Loan
Conversion”), in which case, if such conditions are in fact satisfied, the L/C
Lenders shall be deemed to have extended, and the Borrower shall be deemed to
have accepted, a Revolving Loan in the aggregate principal amount of such
payment without further action on the part of any party, and the Total L/C
Commitments shall be permanently reduced by such amount; any amount so paid
pursuant to this paragraph shall, on and after the payment date thereof, be
deemed to be Revolving Loans for all purposes hereunder; provided that the
Issuing Lender, at its option, may effectuate a Revolving Loan Conversion
regardless of whether the conditions to borrowings and Revolving Loan
Conversions set forth in Section 5.2 are satisfied.
 
3.6          Obligations Absolute.  The Borrower’s obligations under this
Section 3 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that the
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person.  The Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and the Borrower’s
obligations hereunder shall not be affected by, among other things, the validity
or genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee.  The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender.  The Borrower agrees
that any action taken or omitted by the Issuing Lender under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct, shall be binding on the
Borrower and shall not result in any liability of the Issuing Lender to the
Borrower.
 
57

--------------------------------------------------------------------------------

In addition to amounts payable as elsewhere provided in the Agreement, the
Borrower hereby agrees to pay and to protect, indemnify, and save Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees and
allocated costs of internal counsel) that the Issuing Lender may incur or be
subject to as a consequence, direct or indirect, of (a) the issuance of any
Letter of Credit, or (c) the failure of Issuing Lender or of any L/C Lender to
honor a demand for payment under any Letter of Credit thereof as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or Governmental Authority, in each case other than to the
extent solely as a result of the gross negligence or willful misconduct of
Issuing Lender or such L/C Lender (as finally determined by a court of competent
jurisdiction).
 
3.7          Letter of Credit Payments.  If any draft shall be presented for
payment under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof.  The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.
 
3.8          Applications.  To the extent that any provision of any Application
related to any Letter of Credit is inconsistent with the provisions of this
Section 3, the provisions of this Section 3 shall apply.
 
3.9          Interim Interest.  If the Issuing Lender shall make any L/C
Disbursement in respect of a Letter of Credit, then, unless either the Borrower
shall have reimbursed such L/C Disbursement in full within the time period
specified in Section 3.5(a) or the L/C Lenders shall have reimbursed such L/C
Disbursement in full on such date as provided in Section 3.5(b), in each case
the unpaid amount thereof shall bear interest for the account of the Issuing
Lender, for each day from and including the date of such L/C Disbursement to but
excluding the earlier of the date of payment by the Borrower, at the rate per
annum that would apply to such amount if such amount were a Revolving Loan that
is an ABR Loan; provided that the provisions of Section 2.12(c) shall be
applicable to any such amounts not paid when due.
 
3.10       Cash Collateral.
 
(a)           Certain Credit Support Events.  Upon the request of the
Administrative Agent or the Issuing Lender (i) if the Issuing Lender has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Advance by all the L/C Lenders that is not reimbursed by
the Borrower or converted into a Revolving Loan pursuant to Section 3.5(b), or
(ii) if, as of the Letter of Credit Maturity Date, any L/C Exposure for any
reason remains outstanding, the Borrower shall, in each case, promptly Cash
Collateralize the then effective L/C Exposure in an amount equal to 105% of such
L/C Exposure.
 
58

--------------------------------------------------------------------------------

At any time that there shall exist a Defaulting Lender, within one Business Day
following the request of the Administrative Agent or the Issuing Lender (with a
copy to the Administrative Agent), the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover 105% of
the Fronting Exposure relating to Letters of Credit (after giving effect to
Section 2.21(a)(iv) and any Cash Collateral provided by such Defaulting Lender).
 
(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts with the Administrative Agent. 
The Borrower, and to the extent provided by any Lender or Defaulting Lender,
such Lender or Defaulting Lender, hereby grants to (and subjects to the control
of) the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Lender and the L/C Lenders, and agrees to maintain, a first priority
security interest and Lien in all such Cash Collateral and in all proceeds
thereof, as security for the Obligations to which such Cash Collateral may be
applied pursuant to Section 3.10(c).  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or any Issuing Lender as herein provided, or
that the total amount of such Cash Collateral is less than 105% of the
applicable L/C Exposure, Fronting Exposure and other Obligations secured
thereby, the Borrower or the relevant Lender or Defaulting Lender, as
applicable, will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by such Defaulting Lender).
 
(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 3.10,
Section 2.21 or otherwise in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Exposure, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
 
(d)           Termination of Requirement.  Cash Collateral (or the appropriate
portion thereof) provided to reduce Fronting Exposure in respect of Letters of
Credit or other Obligations shall no longer be required to be held as Cash
Collateral pursuant to this Section 3.10 following (i) the elimination of the
applicable Fronting Exposure and other Obligations giving rise thereto
(including by the termination of the Defaulting Lender status of the applicable
Lender), or (ii) a determination by the Administrative Agent and the Issuing
Lender that there exists excess Cash Collateral; provided, however, (A) that
Cash Collateral furnished by or on behalf of a Loan Party shall not be released
during the continuance of an Event of Default, and (B) that, subject to Section
2.21, the Person providing such Cash Collateral and the Issuing Lender may agree
that such Cash Collateral shall not be released but instead shall be held to
support future anticipated Fronting Exposure or other obligations, and
provided further, that to the extent that such Cash Collateral was provided by
the Borrower or any other Loan Party, such Cash Collateral shall remain subject
to any security interest and Lien granted pursuant to the Loan Documents or any
applicable Bank Services Agreement.
 
3.11        Additional Issuing Lenders.  The Borrower may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld, conditioned or delayed) and such Lender or
Lenders, as applicable, designate one or more additional Lenders to act as a
Letter of Credit issuing bank under the terms of this Agreement.  Any Lender
designated as a Letter of Credit issuing bank pursuant to this paragraph shall
be deemed to be an “Issuing Lender” (in addition to being a Lender) in respect
of Letters of Credit issued or to be issued by such Lender, and, with respect to
such Letters of Credit, such term shall thereafter apply to the other Issuing
Lender and such Lender.
 
59

--------------------------------------------------------------------------------

3.12        Resignation of the Issuing Lender.  The Issuing Lender may resign at
any time by giving at least 30 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrower.  Subject to the next succeeding paragraph,
upon the acceptance of any appointment as the Issuing Lender hereunder by a
Lender that shall agree to serve as successor Issuing Lender, such successor
shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Lender and the retiring Issuing Lender shall
be discharged from its obligations to issue additional Letters of Credit
hereunder without affecting its rights and obligations with respect to Letters
of Credit previously issued by it.  At the time such resignation shall become
effective, the Borrower shall pay all accrued and unpaid fees pursuant to
Section 3.3.  The acceptance of any appointment as the Issuing Lender hereunder
by a successor Lender shall be evidenced by an agreement entered into by such
successor, in a form satisfactory to the Borrower and the Administrative Agent,
and, from and after the effective date of such agreement, (i) such successor
Lender shall have all the rights and obligations of the previous Issuing Lender
under this Agreement and the other Loan Documents (other than with respect to
the rights of the retiring Issuing Lender with respect to Letters of Credit
issued by such retiring Issuing Lender) and (ii) references herein and in the
other Loan Documents to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require.  After the resignation
of the Issuing Lender hereunder, the retiring Issuing Lender shall remain a
party hereto and shall continue to have all the rights and obligations of an
Issuing Lender under this Agreement and the other Loan Documents with respect to
Letters of Credit issued by it prior to such resignation, but shall not be
required to issue additional Letters of Credit or to extend, renew or increase
any existing Letter of Credit.
 
3.13       Applicability of ISP.  Unless otherwise expressly agreed by the
Issuing Lender and the Borrower when a Letter of Credit is issued (including
pursuant to any such agreement applicable to any Existing Letter of Credit) and
subject to applicable laws, the Letters of Credit shall be governed by and
subject to the rules of the ISP.
 
SECTION 4


REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make Loans and to issue the Letters of Credit hereunder, the Borrower
hereby represents and warrants to the Administrative Agent and each Lender, as
to itself, each of its Subsidiaries and each other Loan Party, as applicable,
that:
 
4.1          Financial Condition.
 
(a)           The Pro Forma Financial Statements have been prepared giving
effect (as if such events had occurred as of the date of such Pro Forma
Financial Statements) to (i) the Loans, if any, to be made on the Closing Date
and the use of proceeds thereof, and (ii) the payment of fees and expenses in
connection with the foregoing.  The Pro Forma Financial Statements have been
prepared based on the best information available to the Borrower as of the date
thereof, and present fairly in all material respects on a pro forma basis the
estimated consolidated financial position of Borrower and its consolidated
Subsidiaries as of June 30, 2014 assuming that the events specified in the
preceding sentence had actually occurred at such date.
 
60

--------------------------------------------------------------------------------

(b)The audited annual consolidated financial statements of the Borrower and its
Subsidiaries as of June 30, 2012, June 30, 2013 and June 30, 2014, reported on
by and accompanied by an unqualified report from Deloitte & Touche LLC, present
fairly in all material respects the consolidated financial condition of the
Borrower and such Subsidiaries as at such dates, and the consolidated results of
its operations and its consolidated cash flows for the respective fiscal years
then ended.  All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein).  No Group Member has, as of the Closing
Date, any material Guarantee Obligations, contingent liabilities and liabilities
for taxes, or any long‑term leases or unusual forward or long‑term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that, to the extent required to be
shown in accordance with GAAP, are not reflected in the most recent financial
statements referred to in this paragraph.  During the period from June 30, 2014
to and including the date hereof, there has been no Disposition by any Group
Member of any material part of its business or property.
 
4.2          No Change.  Since June 30, 2014, there has been no development or
event that has had or would reasonably be expected to have a Material Adverse
Effect.
 
4.3          Existence; Compliance with Law.  Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where the failure to be so qualified would
reasonably be expected to have a Material Adverse Effect, and (d) is in material
compliance with all Requirements of Law except in such instances in which (i)
such Requirement of Law is being contested in good faith by appropriate
proceedings diligently conducted and the prosecution of such contest would not
reasonably be expected to result in a Material Adverse Effect, or (ii) the
failure to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
 
4.4          Power, Authorization; Enforceable Obligations.  Each Loan Party has
the power and authority, and the legal right, to make, deliver and perform the
Loan Documents to which it is a party and, in the case of the Borrower, to
obtain extensions of credit hereunder.  Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement.  No Governmental Approval or consent or authorization of, filing
with, notice to or other act by or in respect of, any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) Governmental Approvals, consents, authorizations,
filings and notices described in Part A of Schedule 4.4, which Governmental
Approvals, consents, authorizations, filings and notices have been obtained or
made and are in full force and effect, (ii) the filings referred to in Section
4.19, (iii) Governmental Approvals described in Part B of Schedule 4.4.  Each
Loan Document has been duly executed and delivered on behalf of each Loan Party
party thereto.  This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
4.5          No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the issuance of Letters of Credit, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any material Contractual Obligation of any Group Member
and will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such material Contractual Obligation (other than the Liens created by
the Security Documents).  No Requirement of Law or Contractual Obligation
applicable to the Borrower or any of its Subsidiaries would reasonably be
expected to have a Material Adverse Effect.
 
61

--------------------------------------------------------------------------------

4.6          Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Borrower, threatened by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
would reasonably be expected to have a Material Adverse Effect.
 
4.7          No Default.  No Group Member is in default under or with respect to
any of its Contractual Obligations in any respect that would reasonably be
expected to have a Material Adverse Effect.  No Default or Event of Default has
occurred and is continuing, nor shall either result from the making of a
requested credit extension.
 
4.8          Ownership of Property; Liens; Investments.  Each Group Member has
title in fee simple to, or a valid leasehold interest in, all of its real
property, and good title to, or a valid leasehold interest in, all of its other
property, and none of such property is subject to any Lien except as permitted
by Section 7.3.  No Loan Party owns any Investment except as permitted by
Section 7.8.  Section 10 of the Collateral Information Certificate sets forth a
complete and accurate list of all real property owned by each Loan Party as of
the date hereof, if any.  Section 11 of the Collateral Information Certificate
sets forth a complete and accurate list of all leases of real property under
which any Loan Party is the lessee as of the date hereof.
 
4.9          Intellectual Property.  Except as disclosed in Schedule 4.9, (a) to
the knowledge of the Borrower, each Group Member owns, or is licensed to use,
all Intellectual Property necessary for the conduct of its business as currently
conducted, except where the failure of any such Group Member to so own or
license any such Intellectual Property would not reasonably be expected to
materially impair the ability of the Borrower, or of the Borrower and its
Subsidiaries taken as a whole, to operate its business in any material respect,
(b) no claim has been asserted and is pending by any Person, or, to the
knowledge of the Borrower, threatened to such effect, challenging or questioning
any Group Member’s use of any Intellectual Property or the validity or
effectiveness of any Group Member’s Intellectual Property (other than any claim
made by any examining authority in connection with any national or regional
Patent, Trademark or Copyright offices in connection with the application by any
applicable Group Member for and/or prosecution of any Patent, Trademark or
Copyright registration to the extent any such claim is made by such examining
authority as a matter of standard application procedure and not in response to
any specific information held by such examining authority suggesting that any
such Intellectual Property of such Group Member is invalid or challenging any
such Group Member’s use of such Intellectual Property), nor does the Borrower
know of any valid basis for any such claim, unless such claim would not
reasonably be expected to have a Material Adverse Effect, and (c) the use of
Intellectual Property by each Group Member, and the conduct of such Group
Member’s business, as currently conducted, does not infringe on or otherwise
violate the rights of any Person, unless such infringement would not reasonably
be expected to have a Material Adverse Effect.
 
4.10        Taxes.  (a) Each Group Member has filed or caused to be filed all
Federal income, state income and other material tax returns that are required to
be filed and has paid all taxes shown to be due and payable on said returns or
on any assessments made against it or any of its property and all other taxes,
fees or other charges imposed on it or any of its property by any Governmental
Authority (other than any the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the relevant
Group Member); (b) no tax Lien has been filed with respect to any such tax, fee
or other charge (other than Liens the enforcement and execution of which has
been stayed); and (c) there is no proposed tax assessment or other asserted
claim against the Borrower or any of its Subsidiaries which, if made, would
reasonably be expected to have a Material Adverse Effect.
 
62

--------------------------------------------------------------------------------

4.11       Federal Regulations.  No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board.  If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form G-3 or FR Form
U-1, as applicable, referred to in Regulation U.
 
4.12       Labor Matters.  Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect:  (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.
 
4.13        ERISA.  (a) Each Loan Party and each of its respective ERISA
Affiliates are in compliance in all material respects with all applicable
provisions and requirements of ERISA with respect to each Pension Plan, and have
performed all their obligations under each Pension Plan;
 
(b)           no ERISA Event has occurred or is reasonably expected to occur;
 
(c)           each Loan Party and each of its respective ERISA Affiliates has
met all applicable requirements under the ERISA Funding Rules with respect to
each Pension Plan, and no waiver of the minimum funding standards under the
ERISA Funding Rules has been applied for or obtained;
 
(d)           as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is at least 60%, and no Loan Party nor any of its respective ERISA
Affiliates knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage to fall below 60% as of the
most recent valuation date;
 
(e)           as of the most recent valuation date for any Pension Plan, the
amount of outstanding benefit liabilities (as defined in Section 4001(a)(18) of
ERISA), individually or in the aggregate for all Pension Plans (excluding for
purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities), does not exceed the Threshold Amount;
 
(f)            the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereunder will not involve any transaction that
is subject to the prohibitions of Section 406 of ERISA or in connection with
which taxes could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code;
 
(g)           all liabilities under each Pension Plan are (i) funded to at least
the minimum level required by law or, if higher, to the level required by the
terms governing the Pension Plans, (ii) insured with a reputable insurance
company, (iii) provided for or recognized in the financial statements most
recently delivered to the Administrative Agent and the Lenders pursuant hereto,
or (iv) estimated in the formal notes to the financial statements most recently
delivered to the Administrative Agent and the Lenders pursuant hereto;
 
63

--------------------------------------------------------------------------------

(h)           there are no circumstances which may give rise to a liability in
relation to any Pension Plan which is not funded, insured, provided for,
recognized or estimated in the manner described in clause(f); and
 
(i)            (i) no Loan Party is nor will any such Loan Party be a “plan”
within the meaning of Section 4975(e) of the Code; (ii) the respective assets of
the Loan Parties do not and will not constitute “plan assets” within the meaning
of the United States Department of Labor Regulations set forth in 29 C.F.R.
§2510.3-101; (iii) no Loan Party is nor will any such Loan Party be a
“governmental plan” within the meaning of Section 3(32) of ERISA; and (iv)
transactions by or with any Loan Party are not and will not be subject to state
statutes applicable to such Loan Party regulating investments of fiduciaries
with respect to governmental plans;
 
4.14        Investment Company Act; Other Regulations.  No Loan Party is an
“investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.  Except as
set forth in Schedule 4.4, no Loan Party is subject to regulation under any
Requirement of Law (other than Regulation X of the Board) that limits its
ability to incur Indebtedness.  No Loan Party is subject to regulation under the
Public Utility Holding Company Act of 2005 or the Federal Power Act or under any
other federal or state statute or regulation which may limit its ability to
incur Indebtedness or which may otherwise render all or any portion of the
Obligations unenforceable.
 
4.15        Subsidiaries.  Except as disclosed to the Administrative Agent by
the Borrower in writing from time to time after the Closing Date, (a) Schedule
4.15 sets forth the name and jurisdiction of organization of the Borrower and
each direct and indirect Subsidiary of the Borrower and, as to each such
Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party, and (b) there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of the Borrower or any such Subsidiary, except as may be
created by the Loan Documents.
 
4.16        Use of Proceeds.  The proceeds of the Revolving Loans shall be used
to finance Permitted Acquisitions, to pay related fees and expenses, and for
general corporate purposes.
 
4.17       Environmental Matters.  Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:
 
(a)          Except as disclosed on Schedule 4.17, the facilities and properties
owned, leased or operated by any Group Member (the “Properties”) do not contain,
and have not previously contained, any Materials of Environmental Concern in
amounts or concentrations or under circumstances that constitute or have
constituted a violation of, or could give rise to liability under, any
Environmental Law;
 
(b)           no Group Member has received or is aware of any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the business operated by any Group Member
(the “Business”), nor does the Borrower have knowledge or reason to believe that
any such notice will be received or is being threatened;
 
64

--------------------------------------------------------------------------------

(c)           no Group Member has transported or disposed of Materials of
Environmental Concern from the Properties in violation of, or in a manner or to
a location that could give rise to liability under, any Environmental Law, nor
has any Group Member generated, treated, stored or disposed of Materials of
Environmental Concern at, on or under any of the Properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Law;
 
(d)           no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;
 
(e)           there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties arising from or related to the
operations of any Group Member or otherwise in connection with the Business, in
violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws;
 
(f)           the Properties and all operations of the Group Members at the
Properties are in compliance, and have in the last five years been in
compliance, with all applicable Environmental Laws, and except as disclosed on
Schedule 4.17, to the knowledge of the Borrower, there is no contamination at,
under or about the Properties or violation of any Environmental Law with respect
to the Properties or the Business; and
 
(g)           no Group Member has assumed any liability of any other Person
under Environmental Laws.
 
4.18        Accuracy of Information, Etc.  No statement or information contained
in this Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents (in each
case, as modified or supplemented by other information so furnished), contained
as of the date such statement, information, document or certificate was so
furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading.  The projections and pro forma financial information contained in
the materials referenced above are based upon good faith estimates and
assumptions believed by the management of the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.  There is no
fact known to any Loan Party that would reasonably be expected to have a
Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents or in any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.
 
4.19        Security Documents.  The Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, a legal, valid and enforceable security interest
in the Collateral described therein and the proceeds thereof.  In the case of
the Pledged Stock, if any, described in the Guarantee and Collateral Agreement
that are securities represented by stock certificates or otherwise constituting
certificated securities within the meaning of Section 8-102(a)(15) of the
California UCC or the corresponding code or statute of any other applicable
jurisdiction (“Certificated Securities”), when certificates representing such
Pledged Stock are delivered to the Administrative Agent, and in the case of the
other Collateral constituting personal property described in the Guarantee and
Collateral Agreement, when financing statements and other filings specified on
Schedule 4.19(a) in appropriate form are filed in the offices specified on
Schedule 4.19(a), the Administrative Agent, for the ratable benefit of the
Secured Parties, shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, Liens permitted by Section 7.3).  Schedule 4.19(b), together
with any written supplements thereto delivered by the Borrower to the
Administrative Agent from time to time after the Closing Date, specifies each
Group Member having issued any Capital Stock that is a Certificated Security.
 
65

--------------------------------------------------------------------------------

4.20       Solvency.  Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith will be and will continue to be, Solvent.
 
4.21       Designated Senior Indebtedness.  The Loan Documents and all of the
Obligations have been deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any other Indebtedness of the
Loan Parties.
 
4.22       Reserved.
 
4.23        Insurance.  All insurance maintained by the Loan Parties is in full
force and effect, all premiums have been duly paid, no Loan Party has received
notice of violation or cancellation thereof, and there exists no default under
any requirement of such insurance.  Each Loan Party maintains insurance with
financially sound and reputable insurance companies insurance on all its
property (and also with respect to its foreign receivables) in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business.
 
4.24       No Casualty.  No Loan Party has received any notice of, nor does any
Loan Party have any knowledge of, the occurrence or pendency or contemplation of
any Casualty Event that would reasonably be expected to have a Material Adverse
Effect.
 
4.25        OFAC.  Neither the Borrower, nor any of its Subsidiaries, nor, to
the knowledge of the Borrower and its Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
the subject of any Sanctions, nor is the Borrower or any Subsidiary located,
organized or resident in a Designated Jurisdiction.
 
4.26        Anti-Corruption Laws.  The Borrower and its Subsidiaries have
conducted their businesses in compliance with applicable anti-corruption laws
and have instituted and maintained policies and procedures designed to promote
and achieve compliance with such laws.
 
SECTION 5


CONDITIONS PRECEDENT
 
5.1          Conditions to Initial Extension of Credit.  The effectiveness of
this Agreement and the obligation of each Lender to credit extensions hereunder
from and after the occurrence of the Closing Date shall be subject to the
satisfaction, prior to or concurrently with the making of each such extension of
credit, of the following conditions precedent:
 
(a)           Loan Documents.  The Administrative Agent shall have received each
of the following, each of which shall be in form and substance satisfactory to
the Administrative Agent:
 
66

--------------------------------------------------------------------------------

(i)            this Agreement, executed and delivered by the Administrative
Agent, the Borrower and each Lender listed on Schedule 1.1A;
 
(ii)           the Collateral Information Certificate, executed by a Responsible
Officer of the Loan Parties;
 
(iii)          the Guarantee and Collateral Agreement, executed by each
Guarantor named therein;
 
(iv)          if required by any Revolving Lender, a Revolving Loan Note
executed by the Borrower in favor of such Revolving Lender;
 
(v)           if required by the Swingline Lender, the Swingline Loan Note
executed by the Borrower in favor of such Swingline Lender;
 
(vi)          each Intellectual Property Security Agreement, executed by the
applicable Grantor related thereto;
 
(vii)         the SVB Deposit Account Control Agreement, executed by the
Borrower, SVB and the Administrative Agent;
 
(viii)        the SAM Securities Account Control Agreement, executed by the
Borrower, SVB Asset Management, the Administrative Agent and U.S. Bank, National
Association;
 
(ix)           each other Security Document, executed and delivered by the
applicable Loan Party party thereto; and
 
(x)            a completed Compliance Certificate as of the last day of the
fiscal quarter of the Borrower ended on June 30, 2014;
 
(b)          Pro Forma Financial Statements; Financial Statements; Projections. 
The Administrative Agent shall have received (i) the Pro Forma Financial
Statements, and (ii) the audited annual consolidated financial statements of the
Borrower as of June 30, 2012, June 30, 2013 and June 30, 2014.
 
(c)           Governmental and Other Approvals.
 
(i)            Except for the Governmental Approvals described in Schedule 4.4,
all Governmental Approvals and consents and approvals of, or notices to, any
other Person (including the holders of any Capital Stock issued by any Loan
Party) required in connection with the execution and performance of the Loan
Documents, the continuing operations of the Group Members, the operations of the
Group Members as expected to result from the consummation of the other
transactions contemplated by the Loan Documents, shall have been obtained and be
in full force and effect, and all applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority that
could reasonably be expected to restrain, prevent or otherwise impose burdensome
conditions on the financing contemplated hereby.  The absence of obtaining the
Governmental Approvals described in Schedule 4.5 shall not have an adverse
effect on any rights of the Lenders, the Administrative Agent pursuant to the
Loan Documents or an adverse effect on the Group Members with regard to their
continuing operations.
 
67

--------------------------------------------------------------------------------

(ii)           The Borrower shall have caused to be delivered such consents,
waivers and other documentation as the Administrative Agent may reasonably
require from any counterparty to any material Contractual Obligation of any Loan
Party that would otherwise be violated as a result of the execution by such Loan
Party of the Loan Documents.
 
(d)          Secretary’s or Managing Member’s Certificates; Certified Operating
Documents; Good Standing Certificates.  The Administrative Agent shall have
received a certificate of each Loan Party, dated the Closing Date and executed
by the Secretary, Managing Member or equivalent officer of such Loan Party,
substantially in the form of Exhibit C, with appropriate insertions and
attachments, including (i) the Operating Documents of such Loan Party, (ii) the
relevant board resolutions or written consents of such Loan Party adopted by
such Loan Party for the purposes of authorizing such Loan Party to enter into
and perform the Loan Documents to which such Loan Party is party, (iii) the
names, titles, incumbency and signature specimens of those representatives of
such Loan Party who have been authorized by such resolutions and/or written
consents to execute Loan Documents on behalf of such Loan Party, (iv) a good
standing certificate for such Loan Party certified as of a recent date by the
appropriate Governmental Authority of its respective jurisdiction of
organization, and (v) certificates of qualification as a foreign corporation
issued by each jurisdiction in which the failure of such Loan Party to be so
qualified could reasonably be expected to result in a Material Adverse Effect.
 
(e)           Responsible Officer’s Certificates.
 
(i)            The Administrative Agent shall have received a certificate signed
by a Responsible Officer of each Loan Party, dated as of the Closing Date and in
form and substance reasonably satisfactory to it, either (A) attaching copies of
all consents, licenses and approvals (other than any applicable board
resolutions or written consents of the Loan Parties) required in connection with
the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required.
 
(ii)            The Administrative Agent shall have received a certificate
signed by a Responsible Officer of the Borrower, dated as of the Closing Date
and in form and substance reasonably satisfactory to it, certifying (A) that the
conditions specified in Sections 5.2(a) and (d) have been satisfied, and (B)
that there has been no event or circumstance since June 30, 2014, that has had
or that could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
 
(f)           Patriot Act.  The Administrative Agent shall have received, prior
to the Closing Date, all documentation and other information required by
Governmental Authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act.
 
(g)           Existing Credit Facility, Etc.  The Borrower shall have paid in
full in cash all “Obligations” (as defined under the Existing Credit Agreement)
under the Existing Credit Agreement other than (i) any such “Obligations”
relating to letters-of-credit that shall constitute Existing Letters of Credit
from and after the Closing Date pursuant to the terms hereof, and (ii) any such
“Obligations” which constitute contingent and unasserted indemnity obligations
arising under the terms and provisions of the Existing Credit Agreement and the
other Existing Credit Facility Loan Documents.
 
(h)           Collateral Matters.
 
(i)            Lien Searches.  The Administrative Agent shall have received the
results of recent lien searches in each of the jurisdictions where any of the
Loan Parties is formed or organized, and such searches shall reveal no liens on
any of the assets of the Loan Parties except for Liens permitted by Section 7.3,
or Liens securing obligations of the Group Members under the Existing Credit
Facility, which Liens shall remain in force and effect and shall secure all
Obligations of the Loan Parties to the Secured Parties arising under the Loan
Documents.
 
68

--------------------------------------------------------------------------------

(ii)           Pledged Stock; Stock Powers; Pledged Notes.  Subject to the
provisions of Section 5.3 and to the extent not previously delivered to the
Administrative Agent prior to the Closing Date pursuant to the terms of the
Existing Credit Facility Loan Documents, the Administrative Agent shall have
received original versions of (A) the certificates representing the shares of
Pledged Stock pledged to the Administrative Agent (for the ratable benefit of
the Secured Parties) pursuant to the Guarantee and Collateral Agreement as of
the Closing Date, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof, and (B)
each promissory note (if any) pledged to the Administrative Agent (for the
ratable benefit of the Secured Parties) as of the Closing Date pursuant to the
Guarantee and Collateral Agreement (including any such promissory notes
evidencing intercompany indebtedness owing by any Affiliate of such Loan Party
to such Loan Party), endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.
 
(iii)          Filings, Registrations, Recordings, Agreements, Etc.  Subject to
the provisions of Section 5.3 and to the extent not previously delivered to the
Administrative Agent prior to the Closing Date pursuant to the terms of the
Existing Credit Facility Loan Documents,  each document (including any UCC
financing statements, Intellectual Property Security Agreements, Deposit Account
Control Agreements, Securities Account Control Agreements, and landlord access
agreements and/or bailee waivers) required by the Loan Documents or under law or
reasonably requested by the Administrative Agent to be filed, executed,
registered or recorded to create in favor of the Administrative Agent (for the
ratable benefit of the Secured Parties), a perfected Lien on the Collateral
described therein, prior and superior in right and priority to any Lien in the
Collateral held by any other Person (other than with respect to Liens expressly
permitted by Section 7.3), shall have been executed (if applicable) and
delivered to the Administrative Agent in proper form for filing, registration or
recordation.
 
(iv)          Reserved.
 
(i)            Insurance.  To the extent not previously delivered to the
Administrative Agent prior to the Closing Date pursuant to the terms of the
Existing Credit Facility Loan Documents, the Administrative Agent shall have
received insurance certificates satisfying the requirements of Section 6.6
hereof and Section 5.2(b) of the Guaranty and Collateral Agreement, together
with evidence reasonably satisfactory to the Administrative Agent that the
insurance policies of each Loan Party have been endorsed for the purpose of
naming the Administrative Agent (for the ratable benefit of the Secured Parties)
as an “additional insured” or “lender loss payee”, as applicable, with respect
to such insurance policies, in form and substance satisfactory to the
Administrative Agent.
 
(j)            Fees.  The Lenders and the Administrative Agent shall have
received all fees required to be paid on or prior to the Closing Date (including
pursuant to the Fee Letter), and all reasonable and documented fees and expenses
for which invoices have been presented (including the reasonable and documented
fees and expenses of legal counsel to the Administrative Agent) for payment on
or before the Closing Date.
 
(k)           Legal Opinions.  The Administrative Agent shall have received the
executed legal opinion of Fenwick & West LLP, counsel to the Loan Parties, in
form and substance reasonably satisfactory to the Administrative Agent.  Such
legal opinions shall cover such matters incident to the transactions
contemplated by this Agreement and the other Loan Documents as the
Administrative Agent may reasonably require.  For purposes of this Section
5.1(k), “Loan Parties” shall mean the Borrower and any Guarantor that is party
to the Guarantee and Collateral Agreement as of the Closing Date.
69

--------------------------------------------------------------------------------

(l)            Borrowing Notices.  The Administrative Agent shall have received,
in respect of any Revolving Loans to be made on the Closing Date, a completed
Notice of Borrowing executed by the Borrower and otherwise complying with the
requirements of Section 2.2.
 
(m)          Solvency Certificate.  The Administrative Agent shall have received
a solvency certificate from the chief financial officer or treasurer of the
Borrower, substantially in the form of Exhibit D, certifying that each of the
Loan Parties, after giving effect to the transactions contemplated hereby
(including the making of any extensions of credit on the Closing Date), is
Solvent.
 
(n)           No Material Adverse Effect.  There shall not have occurred since
June 30, 2014 any event or condition that has had or would be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect.
 
(o)          No Litigation.  No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of any Group Member, threatened in writing, that could reasonably be expected to
have a Material Adverse Effect.
 
For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent (or made available) by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender, unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying such Lender’s objection thereto
and either such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Closing Date or, if any
extension of credit on the Closing Date has been requested, such Lender shall
not have made available to the Administrative Agent on or prior to the Closing
Date such Lender’s Revolving Percentage of such requested extension of credit.
 
5.2          Conditions to Each Extension of Credit.  The agreement of each
Lender to make any extension of credit requested to be made by it on any date
(including its initial extension of credit but excluding any conversion of
Eurodollar Loans to ABR Loans and any continuation of Eurodollar Loans pursuant
to Section 2.10) is subject to the satisfaction of the following conditions
precedent:
 
(a)           Representations and Warranties.  Each of the representations and
warranties made by each Loan Party in or pursuant to any Loan Document (i) that
is qualified by materiality shall be true and correct, and (ii) that is not
qualified by materiality, shall be true and correct in all material respects, in
each case, on and as of such date as if made on and as of such date, except to
the extent any such representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall have been true and
correct in all material respects as of such earlier date.
 
(b)          Availability.  With respect to any requests for any Revolving
Extensions of Credit, after giving effect to such Revolving Extension of Credit,
the availability and borrowing limitations specified in Section 2.1 shall be
complied with.
 
(c)           Notices of Borrowing.  The Administrative Agent shall have
received a Notice of Borrowing in connection with any such request for extension
of credit which complies with the requirements hereof.
 
70

--------------------------------------------------------------------------------

(d)           No Default.  No Default or Event of Default shall have occurred
and be continuing as of or on such date or after giving effect to the extensions
of credit requested to be made on such date.
 
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder and each Revolving Loan Conversion (other than any conversion of
Eurodollar Loans to ABR Loans and continuation of Eurodollar Loans pursuant to
Section 2.10)) shall constitute a representation and warranty by the Borrower as
of the date of such extension of credit, Revolving Loan Conversion or
conversion, as applicable, that the conditions contained in this Section 5.2
have been satisfied.
 
5.3          Post-Closing Conditions Subsequent.  The Borrower shall satisfy
each of the conditions subsequent to the Closing Date specified in this Section
5.3 to the reasonable satisfaction of the Administrative Agent, in each case by
no later than the date specified for such condition below:
 
(a)           The Borrower shall cause to be delivered by no later than the date
occurring 60 days after the Closing Date each landlord consent and/or bailee
waiver required to be delivered pursuant to the terms of the Guarantee and
Collateral Agreement, executed by the applicable landlords and/or bailees
related thereto;
 
(b)          The Administrative Agent shall have received, by no later than the
date occurring 45 days after the Closing Date, the certificates representing the
certificated shares of Capital Stock pledged to the Administrative Agent (for
the ratable benefit of the Secured Parties) pursuant to the Guarantee and
Collateral Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof;
 
(c)           The Borrower shall (i) cause each Loan Party and each counsel to
such Loan Parties to deliver to the Administrative Agent by no later than the
date occurring ten Business Days after the Closing Date, the originally-executed
signature pages of such Persons to any of the agreements, opinions and other
documents referenced in Section 5.1 (including any such signature pages to this
Agreement and each of the other Loan Documents) in respect of which the
Administrative Agent, as an accommodation to such Loan Parties, has agreed to
accept copies of such Persons’ signature pages for purposes of the closing of
this Agreement and certain of the other Loan Documents, and (ii) use
commercially reasonable efforts to cause any other Persons party to any
agreements or other documents referenced in Section 5.1 to deliver to the
Administrative Agent by no later than the date occurring 30 days after the
Closing Date the originally-executed signature pages of such Persons to any of
the agreements, notice acknowledgments and other documents referenced in Section
5.1 in respect of which the Administrative Agent, as an accommodation to such
Loan Parties, has agreed to accept copies of such Persons’ signature pages for
purposes of the closing of this Agreement and certain of the other Loan
Documents.
 
SECTION 6


AFFIRMATIVE COVENANTS
 
The Borrower hereby agrees that, at all times prior to the Discharge of
Obligations, the Borrower shall, and, where applicable, shall cause each of its
Subsidiaries to:
 
6.1          Financial Statements.  Furnish to the Administrative Agent, with
sufficient copies for distribution to each Lender:
 
71

--------------------------------------------------------------------------------

(a)           as soon as available, but in any event within (i) 90 days after
the end of each fiscal year of the Borrower or, (ii) if the Borrower has been
granted an extension by the SEC with respect to any fiscal year of the Borrower
permitting the late filing by the Borrower of any annual report on form 10-K,
the earlier of (x) 120 days after the end of such fiscal year of the Borrower
and (y) the last day of such extension period, a copy of the audited
consolidated and consolidating balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such fiscal year and the related
audited consolidated and consolidating statements of income and of cash flows
for such fiscal year, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Deloitte & Touche LLC or other independent certified public
accountants of nationally recognized standing and reasonably acceptable to the
Administrative Agent; and
 
(b)           as soon as available, but in any event within (i) 45 days after
the end of each of the first three fiscal quarterly periods of each fiscal year
of the Borrower, commencing with the fiscal quarter of the Borrower ended
September 30, 2014, or, (ii) if the Borrower has been granted an extension by
the SEC with respect to any fiscal quarter of the Borrower permitting the late
filing by the Borrower of any quarterly report on form 10-Q, the earlier of (x)
60 days after the end of such fiscal quarter of the Borrower and (y) the last
day of such extension period, the unaudited consolidated and consolidating
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such fiscal quarter and the related unaudited consolidated and consolidating
statements of income and of cash flows for such fiscal quarter and the portion
of the fiscal year through the end of such fiscal quarter, setting forth in each
case in comparative form the figures for the previous year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments).
 
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.
 
Additionally, documents required to be delivered pursuant to this Section 6.1
and Section 6.2(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so, shall
be deemed to have been delivered on the date on which the Borrower posts such
documents, or provides a link thereto, either: (i) on the Borrower’s website on
the Internet at the website address listed in Section 10.2; or (ii) when such
documents are posted electronically on the Borrower’s behalf on an internet or
intranet website to which each Lender and the Administrative Agent has access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent), if any; provided that: (A) the Borrower shall deliver
paper copies of such documents to the Administrative Agent or any Lender upon
its request to the Borrower to deliver such paper copies until written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender; and (B) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent and each Lender of the posting of any
such documents and provide to the Administrative Agent by email electronic
versions (i.e. soft copies) of such documents.  The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
 
6.2          Certificates; Reports; Other Information.  Furnish (or, in the case
of clause (a), use commercially reasonable efforts to furnish) to the
Administrative Agent, for distribution to each Lender (or, in the case of clause
(k), to the relevant Lender):
 
72

--------------------------------------------------------------------------------

(a)           concurrently with the delivery of the financial statements
referred to in Section 6.1(a), a certificate of the independent certified public
accountants reporting on such financial statements stating that in making the
examination necessary therefor no knowledge was obtained of any Default or Event
of Default, except as specified in such certificate;
 
(b)           (i) concurrently with the delivery of any financial statements
pursuant to Section 6.1, a certificate of a Responsible Officer stating that, to
the best of such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
quarterly or annual financial statements, (x) a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as of the last day of the month, fiscal quarter or fiscal year of the Borrower,
as the case may be, and (y) to the extent not previously disclosed to the
Administrative Agent, a description of any change in the jurisdiction of
organization of any Loan Party and a list of any Intellectual Property created
or acquired by any Loan Party which is registered or becomes registered or the
subject of an application for registration or is issued to by any Loan Party
since the date of the most recent report delivered pursuant to this clause (y)
(or, in the case of the first such report so delivered, since the Closing Date);
 
(c)            as soon as available, and in any event no later than 60 days
after the end of each fiscal year of the Borrower, a detailed consolidated
budget for the following fiscal year (including a projected consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of each fiscal quarter
of such fiscal year, the related consolidated statement of projected cash flow
and the related consolidated statement of projected income), and, as soon as
available, significant revisions, if any, of such budget and projections with
respect to such fiscal year (collectively, the “Projections”), which Projections
shall in each case be accompanied by a certificate of a Responsible Officer of
the Borrower stating that such Projections are based on reasonable estimates,
information and assumptions believed by the Borrower to be reasonable;
 
(d)           promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof (other than
routine comment letters from the staff of the SEC relating to the Borrower’s
filings with the SEC), except where so furnishing the same would violate any
applicable law or any policy of the SEC or such other agency;
 
(e)           within five days after the same are sent, copies of each annual
report, proxy or financial statement or other material report that the Borrower
sends to the holders of any class of the Borrower’s debt securities or public
equity securities and, within five days after the same are filed, copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file with the SEC under Section 13 or 15(d) of the Exchange
Act, or with any national securities exchange, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto; provided that,
notwithstanding the foregoing, (i) the Borrower shall deliver to the
Administrative agent by no later than the date occurring 90 days after the end
of each fiscal year of the Borrower a copy of the Borrower’s annual report on
form 10-K delivered to the SEC in respect of such fiscal year and (ii) the
Borrower shall deliver to the Administrative Agent by no later than the date
occurring 45 days after the end of each fiscal quarter of the Borrower a copy of
the Borrower’s quarterly report on form 10-K delivered to the SEC in respect of
such fiscal quarter;
 
73

--------------------------------------------------------------------------------

(f)            within ten days after the same are sent or received, copies of
all correspondence, reports, documents and other filings with any Governmental
Authority regarding compliance with or maintenance of Governmental Approvals or
Requirements of Law or that could reasonably be expected to have a material
effect on any of the Governmental Approvals or otherwise on the operations of
the Group Members;
 
(g)           concurrently with the delivery of the financial statements
referred to in Section 6.1(a), a report of a reputable insurance broker with
respect to the insurance coverage required to be maintained pursuant to Section
6.6 and the terms of the Guarantee and Collateral Agreement, together with any
supplemental reports with respect thereto which the Administrative Agent may
reasonably request;
 
(h)          promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request.
 
6.3          Reserved.
 
6.4          Payment of Obligations; Taxes.  Pay, discharge or otherwise satisfy
at or before maturity or before they become delinquent, as the case may be, (a)
all Taxes and material Other Taxes imposed by law on any Loan Party, and (b) all
its other material obligations of whatever nature (including any material
obligations arising under any documentation relating to any Permitted
Acquisition), except where (i) in the case of (a) or (b), the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member, or (ii) in the case of (b), the failure
to discharge or otherwise satisfy such obligations would not reasonably be
expected to result in a Material Adverse Effect.
 
6.5          Maintenance of Existence; Compliance.  (a)(i) Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain or obtain all Governmental Approvals and all other
rights, privileges and franchises necessary or desirable in the normal conduct
of its business, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; (b) comply
with all Contractual Obligations (including with respect to leasehold interests
of the Borrower) and Requirements of Law except to the extent that failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect; and (c) comply with all Governmental Approvals, and any
term, condition, rule, filing or fee obligation, or other requirement related
thereto, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.  Without limiting the generality of
the foregoing, the Borrower shall, and shall cause each of its ERISA Affiliates
to:  (1) maintain each Pension Plan in compliance in all material respects with
the applicable provisions of ERISA, the Code or other Federal or state law; (2)
cause each Pension Plan to maintain its qualified status under Section 401(a) of
the Code; (3) make all required contributions to any Pension Plan; (4) not
become a party to any Multiemployer Plan; (5) ensure that all liabilities under
each Pension Plan are either (x) funded to at least the minimum level required
by law or, if higher, to the level required by the terms governing such Pension
Plan; (y) insured with a reputable insurance company; or (z) provided for or
recognized in the financial statements most recently delivered to the
Administrative Agent and the Lenders pursuant hereto; and (6) ensure that the
contributions or premium payments to or in respect of each Pension Plan are and
continue to be promptly paid at no less than the rates required under the rules
of such Pension Plan and in accordance with the most recent actuarial advice
received in relation to such Pension Plan and applicable law.
 
74

--------------------------------------------------------------------------------

6.6          Maintenance of Property; Insurance.
 
(a)           Keep all material physical property useful and necessary in its
respective business in good working order and condition, ordinary wear and tear
excepted;
 
(b)           maintain with financially sound and reputable insurance companies
insurance on all of the material physical property of the Borrower or such
Subsidiary, as applicable, in at least such amounts and against at least such
risks (but including in any event public liability, product liability and
business interruption) as are usually insured against in the same general area
by companies engaged in the same or a similar business;
 
6.7          Inspection of Property; Books and Records; Discussions.  (a) Keep
proper books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives and independent contractors of the Administrative Agent and any
Lender to visit and inspect any of the respective properties of the Loan Parties
and examine and make abstracts from any of their respective books and records at
any reasonable time and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the Group
Members with officers, directors and employees of the Group Members and with
their independent certified public accountants.
 
6.8          Notices.  Give prompt written notice to the Administrative Agent
of:
 
(a)           the occurrence of any Default or Event of Default;
 
(b)          any (i) default or event of default under any Contractual
Obligation of any Group Member or (ii) litigation, investigation or proceeding
that may exist at any time between any Group Member and any Governmental
Authority, that in either case, if not cured or if adversely determined, as the
case may be, would reasonably be expected to have a Material Adverse Effect;
 
(c)           any litigation or proceeding affecting any Group Member (i) in
which the amount involved equals or exceeds the Threshold Amount and is not
covered by insurance, (ii) in which injunctive or similar relief is sought
against any Group Member or (iii) which relates to any Loan Document;
 
(d)           (i)             promptly after the Borrower has knowledge or
becomes aware of the occurrence of any of the following events affecting any
Loan Party or any of its respective ERISA Affiliates (but in no event more than
ten days after any such event), the occurrence of any of the following events,
and shall provide the Administrative Agent with a copy of any notice with
respect to such event that may be required to be filed with a Governmental
Authority and any notice delivered by a Governmental Authority to the Borrower
or any of their respective ERISA Affiliates with respect to such event, if such
event could reasonably be expected to result in liability in excess of the
Threshold Amount of any Loan Party or any of their respective ERISA Affiliates: 
(A) an ERISA Event, (B) the adoption of any new Pension Plan by the Borrower or
any ERISA Affiliate, (C) the adoption of any amendment to a Pension Plan, if
such amendment will result in a material increase in benefits or unfunded
benefit liabilities (as defined in Section 4001(a)(18) of ERISA), or (D) the
commencement of contributions by the Borrower or any ERISA Affiliate to any
Pension Plan that is subject to Title IV of ERISA or Section 412 of the Code;
and
 
(ii)           promptly after the giving, sending or filing thereof, or the
receipt thereof, copies of each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by Loan Party or any of its respective ERISA
Affiliates with the IRS with respect to each Pension Plan; and
 
75

--------------------------------------------------------------------------------

(iii)          promptly after the receipt thereof by any Loan Party or any of
its respective ERISA Affiliates, all notices from a Multiemployer Plan sponsor
concerning an ERISA Event that could reasonably be expected to result in a
liability in excess of the Threshold Amount of any Loan Party or any of its
respective ERISA Affiliates;
 
(e)           (i) any Asset Sale undertaken by any Group Member, (ii) any
issuance by any Group Member of any Capital Stock (other than by the Borrower in
connection with compensation of employees, directors and other service
providers), (iii) any incurrence by any Group Member of any Indebtedness (other
than Indebtedness constituting Revolving Loans) in a principal amount equaling
or exceeding $1,000,000, and (iv) with respect to any such Asset Sale, issuance
of Capital Stock or incurrence of Indebtedness, the amount of any net cash
proceeds received by such Group Member in connection therewith;
 
(f)            any material change in accounting policies or financial reporting
practices by any Loan Party (other than changes required by changes in GAAP or
applicable law), which notice requirement shall be deemed satisfied by any
description of such change included in any Form 10-K, Form 10-Q or Form 8-K
filed by the Borrower with the SEC;
 
(g)           any development or event that has had or could reasonably be
expected to have a Material Adverse Effect.
 
Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the relevant Group Member proposes
to take with respect thereto.
 
6.9          Environmental Laws.
 
(a)           Comply in all material respects with, and ensure compliance in all
material respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.
 
(b)          Conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws.
 
6.10        Reserved.
 
6.11        Audits.  At reasonable times, on one (1) Business Day’s notice
(provided that no notice is required if an Event of Default has occurred and is
continuing), the Administrative Agent, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy any and all of any Loan
Party’s books and records including ledgers, federal and state tax returns,
records regarding assets or liabilities, the Collateral, business operations or
financial condition, and all computer programs or storage or any equipment
containing such information.  The foregoing inspections and audits shall be at
the Borrower’s expense, and the charge therefor shall be $850 per person per day
(or such higher amount as shall represent the Administrative Agent’s
then-current standard charge for the same), plus reasonable out-of-pocket
expenses.  Such inspections and audits shall not be undertaken more frequently
than twice per year, unless an Event of Default has occurred and is continuing.
 
76

--------------------------------------------------------------------------------

6.12        Additional Collateral, Etc.
 
(a)           With respect to any property (to the extent included in the
definition of Collateral and not constituting Excluded Assets) acquired after
the Closing Date by any Loan Party (other than (x) any property described in
paragraph (b), (c) or (d) below, and (y) any property subject to a Lien
expressly permitted by Section 7.3(g)) as to which the Administrative Agent, for
the ratable benefit of the Secured Parties, does not have a perfected Lien,
promptly (and in any event within five Business Days) (i) execute and deliver to
the Administrative Agent such amendments to the Guarantee and Collateral
Agreement or such other documents as the Administrative Agent deems necessary or
advisable to evidence that such Loan Party is a Guarantor and to grant to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in such property and (ii) take all actions necessary or advisable in
the opinion of the Administrative Agent to grant to the Administrative Agent,
for the ratable benefit of the Secured Parties, a perfected first priority
(except as expressly permitted by Section 7.3) security interest and Lien in
such property, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent.
 
(b)          With respect to any new direct or indirect Material Domestic
Subsidiary created or acquired after the Closing Date by any Loan Party
(including any such Material Domestic Subsidiary acquired pursuant to a
Permitted Acquisition and including any Immaterial Subsidiary existing as of the
Closing Date which becomes a Material Domestic Subsidiary after the Closing
Date), promptly (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
reasonably deems necessary or advisable to grant to the Administrative Agent,
for the ratable benefit of the Secured Parties, a perfected first priority
security interest and Lien in the Capital Stock of such new Material Domestic
Subsidiary that is owned directly or indirectly by such Loan Party, (ii) deliver
to the Administrative Agent such customary documents and instruments as may be
required to grant, perfect, protect and ensure the priority of such security
interest, including but not limited to, the certificates representing such
Capital Stock (if certificated), together with undated stock powers, in blank,
executed and delivered by a duly authorized officer of the relevant Loan Party,
(iii) cause such new Material Domestic Subsidiary (A) to become a party to the
Guarantee and Collateral Agreement as a Grantor and a Guarantor thereunder, (B)
to take such actions as are necessary or advisable in the opinion of the
Administrative Agent to grant to the Administrative Agent for the ratable
benefit of the Secured Parties a perfected first priority security interest and
Lien in the Collateral described in the Guarantee and Collateral Agreement, with
respect to such new Material Domestic Subsidiary, including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent and (C) to deliver to the Administrative
Agent a certificate of the secretary (or other equivalent officer) of such
Material Domestic Subsidiary of the type described in Section 5.1(d), in form
reasonably satisfactory to the Administrative Agent, with appropriate insertions
and attachments, and (iv) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in customary form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent.  Notwithstanding anything
to the contrary contained herein or in any other Loan Document, any Person that
is made a Subsidiary of the Borrower by merger at any time during the six month
period immediately following the Closing Date shall be deemed to be a “Material
Subsidiary”, irrespective of whether such Subsidiary otherwise qualifies as an
Immaterial Subsidiary hereunder
 
(c)           With respect to any new First Tier Foreign Subsidiary or any First
Tier Foreign Subsidiary Holding Company, as applicable, created or acquired
after the Closing Date by any Loan Party, promptly (i) execute and deliver to
the Administrative Agent such amendments to the Guarantee and Collateral
Agreement, as the Administrative Agent reasonably deems necessary or advisable
to grant to the Administrative Agent, for the ratable benefit of the Secured
Parties, a perfected first priority security interest and Lien in the Capital
Stock of such new First Tier Foreign Subsidiary or First Tier Foreign Subsidiary
Holding Company, as applicable, that is owned by any such Loan Party (provided
that in no event shall more than 66% of the total outstanding voting Capital
Stock of any such new First Tier Foreign Subsidiary or First Tier Foreign
Subsidiary Holding Company, as applicable, be required to be so pledged), (ii)
deliver to the Administrative Agent the certificates representing such Capital
Stock (if certificated), together with undated stock powers, in blank, executed
and delivered by a duly authorized officer of the relevant Loan Party, and take
such other action (including, as applicable, the delivery of any Foreign Pledge
Documents reasonably requested by the Administrative Agent) as may be necessary
or, in the opinion of the Administrative Agent, desirable to perfect the
Administrative Agent’s security interest therein, and (iii) if reasonably
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
customary form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
 
77

--------------------------------------------------------------------------------

(d)          Each Loan Party shall use commercially reasonable efforts to obtain
a landlord’s agreement or bailee letter, as applicable, from the lessor of its
headquarters location and from the lessor of or the bailee related to any other
location where in excess of $100,000 of Collateral is stored or located, which
agreement or letter, in any such case, shall contain a waiver or subordination
of all Liens or claims that the landlord or bailee may assert against the
Collateral at that location, and shall otherwise be reasonably satisfactory in
form and substance to the Administrative Agent.  Each Loan Party shall pay and
perform its material obligations under all leases and other agreements with
respect to each leased location or public warehouse where any Collateral is or
may be located, except where such obligation is contested in good faith and
adequate reserves with respect thereto are maintained on the books of the
applicable Group Member in conformity with (and to the extent required by) GAAP.
 
6.13        Insider Subordinated Indebtedness.  Cause any Insider Indebtedness
owing by the Borrower or any other Loan Party to become unsecured Insider
Subordinated Indebtedness (a) on or prior to the Closing Date, in respect of any
such Insider Indebtedness in existence as of the Closing Date or (b)
contemporaneously with the incurrence thereof, in respect of any such Insider
Indebtedness incurred at any time after the Closing Date.
 
6.14        Use of Proceeds.  Use the proceeds of each credit extension only for
the purposes specified in Section 4.16.
 
6.15       Designated Senior Indebtedness.  Cause the Loan Documents and all of
the Obligations (other than any such Obligations arising in connection with Bank
Services) to be deemed “Designated Senior Indebtedness” or a similar concept
thereto, if applicable, for purposes of any other Indebtedness of the Loan
Parties.
 
6.16       Anti-Corruption Laws.  Conduct its business in compliance with all
applicable anti-corruption laws and maintain policies and procedures designated
to promote and achieve compliance with such laws.
 
6.17        Further Assurances.  Execute any further instruments and take such
further action as the Administrative Agent reasonably deems necessary to
perfect, protect, ensure the priority of or continue the Administrative Agent’s
Lien on the Collateral or to effect the purposes of this Agreement.
 
78

--------------------------------------------------------------------------------

SECTION 7


NEGATIVE COVENANTS
 
The Borrower hereby agrees that, at all times prior to the Discharge of
Obligations, the Borrower shall not, nor shall it permit any of its Subsidiaries
to, directly or indirectly:
 
7.1          Financial Condition Covenants.
 
(a)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio, determined as of the last day of any fiscal quarter of the Borrower
specified below (and with respect to the four consecutive fiscal quarter period
then ended), to exceed the ratio set forth below opposite such day:
 
Fiscal Quarter Ending
Consolidated Leverage Ratio
September 30, 2014
3.00:1.00
December 31, 2014
3.00:1.00
March 31, 2015
3.00:1.00
June 30, 2015
3.00:1.00
September 30, 2015
3.00:1.00
December 31, 2015
2.75:1.00
March 31, 2016
2.75:1.00
June 30, 2016
2.75:1.00
September 30, 2016
2.75:1.00
December 31, 2016
2.75:1.00
March 31, 2017
2.75:1.00
June 30, 2017
2.75:1.00
September 30, 2017
2.75:1.00
December 31, 2017 and thereafter
2.50:1.00



(b)          Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Charge Coverage Ratio, determined as of the last day of any fiscal quarter
of the Borrower (and with respect to the four consecutive fiscal quarter period
then ended), to be less than 1.25 to 1.00.
 
(c)           Minimum Liquidity.  Permit Liquidity, as of the last day of any
month, to be less than $50,000,000 (it being agreed that the Borrower shall
submit to the Administrative Agent together with any financial statements
required to be delivered pursuant to Section 6.1 a Compliance Certificate that
sets forth the calculation of minimum Liquidity as of the last day of the fiscal
quarter or fiscal year of the Borrower to which such Compliance Certificate
relates).
 
7.2          Indebtedness.  Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:
 
(a)           Indebtedness of any Loan Party arising pursuant to any Loan
Document;
 
(b)           Indebtedness of (i) any Loan Party owing to any other Loan Party,
and (ii) any Subsidiary (which is not a Guarantor) to any other Subsidiary;
 
79

--------------------------------------------------------------------------------

(c)           Guarantee Obligations incurred (i) by the Borrower and its
Subsidiaries of obligations of any Loan Party permitted hereunder and (ii) by
the Loan Parties of obligations of Subsidiaries that do not constitute
Indebtedness;
 
(d)           Indebtedness outstanding on the date hereof and listed on Schedule
7.2(d) and any Permitted Refinancing Indebtedness in respect thereof;
 
(e)           Indebtedness (including, without limitation, Capital Lease
Obligations) secured by Liens permitted by Section 7.3(g) in an aggregate
principal amount not to exceed $2,500,000 at any one time outstanding and any
Permitted Refinancing Indebtedness in respect thereof;
 
(f)            Surety Indebtedness and any other Indebtedness in respect of
letters of credit, banker’s acceptances or similar arrangements, provided that
the aggregate amount of any such Indebtedness outstanding at any time shall not
exceed $2,500,000;
 
(g)           reserved;
 
(h)          unsecured Indebtedness of the Borrower and its Subsidiaries, and
secured Indebtedness of Foreign Subsidiaries of the Borrower, in an aggregate
principal amount, for all such Indebtedness taken together, not to exceed at any
one time outstanding $5,000,000;
 
(i)            obligations (contingent or otherwise) of the Borrower or any of
its Subsidiaries existing or arising under any Specified Swap Agreement,
provided that such obligations are (or were) entered into by such Person in
accordance with Section 6.12 and not for purposes of speculation;
 
(j)            reserved; and
 
(k)           Indebtedness of a Person (excluding, for the avoidance of doubt,
any such Person merged with or into the Borrower or a Subsidiary prior to the
date hereof) existing at the time such Person is merged with or into a Borrower
or a Subsidiary or becomes a Subsidiary, provided that (i) such Indebtedness was
not, in any case, incurred by such other Person in connection with, or in
contemplation of, such merger or acquisition, (ii) such merger or acquisition
constitutes a Permitted Acquisition, and (iii) with respect to any such Person
who becomes a Subsidiary, (A) such Subsidiary is the only obligor in respect of
such Indebtedness, and (B) to the extent such Indebtedness is permitted to be
secured hereunder, only the assets of such Subsidiary secure such Indebtedness.
 
For purposes of determining compliance with the Dollar-denominated restrictions
in any subsection of this Section 7.2 on the incurrence of Indebtedness, the
Dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date on which such Indebtedness was incurred in the case of term
Indebtedness, or first committed, in the case of revolving credit Indebtedness;
provided that if such Indebtedness is Permitted Refinancing Indebtedness
incurred to modify, refinance, refund, renew or extend other Indebtedness
denominated in a foreign currency, and such modification, refinancing,
refunding, renewal or extension would cause the applicable Dollar-denominated
restriction to be exceeded if calculated at the relevant currency exchange rate
in effect on the date of such modification, refinancing, refunding, renewal or
extension, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as such Permitted Refinancing Indebtedness is otherwise
permitted by the terms of this Section 7.2.
 
Notwithstanding the foregoing or any provision to the contrary in any Loan
Document, no Indebtedness incurred at any time in reliance on this Section 7.2
shall cause the Foreign Investment Limit in effect at such time to be exceeded.
 
80

--------------------------------------------------------------------------------

7.3          Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:
 
(a)           Liens for taxes not yet due or that are being contested in good
faith by appropriate proceedings; provided that adequate reserves with respect
thereto are maintained on the books of the applicable Group Member in conformity
with GAAP;
 
(b)           carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings;
 
(c)           pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
 
(d)           deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business (other than for Indebtedness or any Liens arising
under ERISA);
 
(e)           easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business that, in the aggregate,
are not substantial in amount and that do not in any case materially detract
from the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Group Member;
 
(f)           Liens in existence on the date hereof listed on Schedule 7.3(f),
securing Indebtedness permitted by Section 7.2(d); provided that (i) no such
Lien is spread to cover any additional property after the Closing Date, (ii) the
amount of Indebtedness secured or benefitted thereby is not increased, (iii) the
direct or any contingent obligor with respect thereto is not changed, and (iv)
any renewal or extension of the obligations secured thereby is permitted by
Section 7.2(d);
 
(g)           Liens securing Indebtedness incurred pursuant to Section 7.2(e) to
finance the acquisition of fixed or capital assets; provided that (i) such Liens
shall be created substantially simultaneously with the acquisition of such fixed
or capital assets, (ii) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness, and (iii) the amount of
Indebtedness secured thereby is not increased;
 
(h)           Liens created pursuant to the Security Documents;
 
(i)            any interest or title of a lessor or licensor under any lease or
license entered into by a Group Member in the ordinary course of its business
and covering only the assets so leased or licensed;
 
(j)            judgment Liens that do not constitute a Default or an Event of
Default under Section 8.1(h) of this Agreement;
 
(k)           bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash, Cash Equivalents, securities, commodities and other
funds on deposit in one or more accounts maintained by a Group Member, in each
case arising in the ordinary course of business in favor of banks, other
depositary institutions, securities or commodities intermediaries or brokerages
with which such accounts are maintained securing amounts owing to such banks or
financial institutions with respect to cash  management and operating account
management or are arising under Section 4-208 or 4-210 of the UCC on items in
the course of collection;
 
81

--------------------------------------------------------------------------------

(l)           (i) cash deposits and liens on cash and Cash Equivalents pledged
to secure Indebtedness permitted under Section 7.2(f), (ii) Liens securing
reimbursement obligations with respect to letters of credit permitted by Section
7.2(f) that encumber documents and other property relating to such letters of
credit, and (iii) Liens securing Specified Swap Obligations permitted by Section
7.2(i);
 
(m)          Liens on property of a Person (excluding, for the avoidance of
doubt, any such Person that has become a Subsidiary prior to the date hereof)
existing at the time such Person is acquired by, merged into or consolidated
with a Group Member or becomes a Subsidiary of a Group Member or acquired by a
Group Member; provided that (i) such Liens were not created in contemplation of
such acquisition, merger, consolidation or Investment, (ii) such Liens do not
extend to any assets other than those of such Person, and (iii) the applicable
Indebtedness secured by such Lien is permitted under Section 6.2;
 
(n)           the replacement, extension or renewal of any Lien permitted by
clauses (m) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Indebtedness secured thereby;
 
(o)           Liens on assets of Foreign Subsidiaries securing Indebtedness
permitted under Section 7.2(h);
 
(p)           Liens consisting of deposits to secure real property lease
obligations as a lessee incurred by the Borrower in the ordinary course of
business;
 
(q)           Liens in favor of Governmental Authorities to secure payment of
workers’ compensation, employment insurance, old-age pensions, social security
and other like obligations incurred in the ordinary course of business (other
than Liens imposed by ERISA); and
 
(r)            Liens not otherwise permitted by this Section so long as (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to all Group Members)
$2,500,000 at any one time.
 
7.4          Fundamental Changes.  Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
 
(a)           any Subsidiary of the Borrower may be merged or consolidated with
or into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation) or with or into any Wholly Owned Subsidiary of the
Borrower (provided that in any merger or consolidation between a Guarantor and a
Subsidiary that is not a Guarantor, such Guarantor shall be the continuing or
surviving corporation);
 
(b)           (i) any Subsidiary of the Borrower may Dispose of any or all of
its assets (A) to the Borrower or to any Wholly Owned Subsidiary Guarantor (upon
voluntary liquidation or otherwise) or (B) pursuant to a Disposition permitted
by Section 7.5, and (ii) any Foreign Subsidiary of any Group Member may Dispose
of all or substantially all of its assets to another Foreign Subsidiary of any
Group Member (upon voluntary liquidation or otherwise);
82

--------------------------------------------------------------------------------

(c)           any Subsidiary of the Borrower which is not a Guarantor may be
merged or consolidated with or into, or transfer assets to, another Subsidiary
of the Borrower which is a Wholly Owned Subsidiary of the Borrower but which is
not a Guarantor
 
(d)           any Subsidiary of the Borrower may merge or consolidate with any
other Person pursuant to a permitted Acquisition so long as the surviving entity
is a Subsidiary of the Borrower (and if such Subsidiary was a Guarantor, the
surviving entity is a Guarantor).
 
Notwithstanding the foregoing or any provision to the contrary in any Loan
Document, no merger, Disposition or other transaction made at any time in
reliance on this Section 7.4 shall cause the Foreign Investment Limit in effect
at such time to be exceeded.
 
7.5          Disposition of Property.  Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary of the
Borrower, issue or sell any shares of such Subsidiary’s Capital Stock to any
Person, except:
 
(a)           Dispositions of obsolete or worn out property, or of property that
is no longer used in the business of the Borrower or such Subsidiary, in the
ordinary course of business;
 
(b)           Dispositions of Inventory in the ordinary course of business;
 
(c)           Dispositions permitted by clause (i) of Section 7.4(b);
 
(d)           the sale or issuance of the Capital Stock of any Subsidiary of the
Borrower to the Borrower or to any Wholly Owned Subsidiary Guarantor;
 
(e)           the use or transfer of money or Cash Equivalents in a manner that
is not prohibited by the terms of this Agreement or the other Loan Documents;
 
(f)           the non-exclusive licensing of Patents, Trademarks, Copyrights,
and other Intellectual Property rights in the ordinary course of business;
 
(g)          the Disposition of property (i) from any Loan Party to any other
Loan Party, and (ii) from any Subsidiary that is not a Guarantor to any other
Group Member;
 
(h)          Dispositions of property subject to a Casualty Event;
 
(i)            leases or subleases of real property;
 
(j)            the sale or discount without recourse of accounts receivable
arising in the ordinary course of business in connection with the compromise or
collection thereof; provided that any such sale or discount is undertaken in
accordance with the terms of the Loan Documents;
 
(k)           any forfeiture, impairment, abandonment, dedication to the public,
cancellation, non-renewal or discontinuance of use or maintenance of
Intellectual Property (or rights relating thereto) of any Group Member that the
Borrower determines in good faith is desirable in the conduct of its business
and not materially disadvantageous to the interests of the Lenders;
 
(l)            in connection with Investments that are permitted by Section
7.7(j);
 
83

--------------------------------------------------------------------------------

(m)          Dispositions of property acquired after the date hereof in
connection with Permitted Acquisitions; provided that (i) the Borrower
identifies any such property to be Disposed of in reasonable detail in writing
to the Administrative Agent not later than 5 Business Days prior to the
consummation of any such Permitted Acquisition and (ii) the fair market value of
the property proposed to be so Disposed of (as reasonably determined by the
board of directors of the Borrower and approved by the Administrative Agent in
its reasonable discretion) does not exceed an amount equal to 5% of the
consolidated total assets of the Borrower and its consolidated Subsidiaries
after giving effect to the consummation of such Permitted Acquisition.
 
(n)          Dispositions undertaken with the prior written consent of the
Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed) of non-United States Intellectual Property rights to one
or more Foreign Subsidiaries on arms’-length terms and for fair value; and
 
(o)           payments in the ordinary course of business and other payments,
which payments (including those in the ordinary course of business), in each
case, are not otherwise prohibited by this Agreement or any other Loan Document;
and
 
(p)           Dispositions of other property having a fair market value not to
exceed $500,000 in the aggregate for any fiscal year of the Borrower, provided
that at the time of any such Disposition, no Event of Default shall have
occurred and be continuing or would result from such Disposition;
 
provided, however, that any Disposition made pursuant to this Section 7.5 shall
be made in good faith on an arm’s length basis for fair value (except for
Dispositions made pursuant to Sections 7.5(c), (h) and (k)).  Notwithstanding
the foregoing or any provision to the contrary in any Loan Document, no
Disposition made at any time in reliance on this Section 7.5 shall cause the
Foreign Investment Limit in effect at such time to be exceeded.
 
7.6          Restricted Payments.  Make any payment or prepayment of principal
of, premium, if any, or interest on, or redemption, purchase, retirement,
defeasance (including in-substance or legal defeasance), sinking fund or similar
payment with respect to, any Subordinated Indebtedness, declare or pay any
dividend (other than dividends payable solely in common stock of the Person
making such dividend) on, or make any payment on account of, or set apart assets
for a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of, any Capital Stock of any Group Member,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of any Group Member (collectively, “Restricted Payments”), except
that, so long as no Event of Default shall have occurred and be continuing at
the time of any action described below or would result therefrom:
 
(a)           (i) any Subsidiary of any Group Member may make Restricted
Payments to any Loan Party, and (ii) any Foreign Subsidiary of any Group Member
may make Restricted Payments to any other Foreign Subsidiary that owns all of
the Capital Stock of such Foreign Subsidiary;
 
(b)           the Borrower may, (i) purchase common stock or common stock
options from present or former officers or employees of any Group Member upon
the death, disability or termination of employment of such officer or employee;
provided that the aggregate amount of payments made under this clause (i) shall
not exceed $500,000 during any fiscal year of the Borrower, and (ii) declare and
make dividend payments or other distributions payable solely in the common stock
or other common Capital Stock of the Borrower;
 
(c)           reserved;
 
84

--------------------------------------------------------------------------------

(d)           the Borrower may purchase, redeem or otherwise acquire Capital
Stock issued by it with the proceeds received from the substantially concurrent
issue of new shares of its common stock or other common Capital Stock; provided
that any such issuance is otherwise permitted hereunder (including by Section
7.5(d));
 
(e)           (i) the Borrower may make repurchases of Capital Stock deemed to
occur upon exercise of stock options or warrants if such repurchased Capital
Stock represents a portion of the exercise price of such options or warrants,
and (ii) repurchases of Capital Stock deemed to occur upon the withholding of a
portion of the Capital Stock granted or awarded to a current or former officer,
director, employee or consultant to pay for the taxes payable by such Person
upon such grant or award (or upon vesting thereof);
 
(f)           the Borrower may deliver its common Capital Stock upon conversion
of any convertible Indebtedness having been issued by the Borrower; provided
that such Indebtedness is otherwise permitted by Section 7.2; and
 
(g)          the Borrower and its Subsidiaries may make Restricted Payments not
otherwise permitted by one of the foregoing clauses of this Section 7.6;
provided that the aggregate amount of all such Restricted Payments made pursuant
to this clause (g) shall not exceed $500,000.
 
Notwithstanding the foregoing or any provision to the contrary in any Loan
Document, no Restricted Payment made at any time in reliance on this Section 7.6
shall cause the Foreign Investment Limit in effect at such time to be exceeded.
 
7.7          Reserved.
 
7.8          Investments.  Make any advance, loan, extension of credit (by way
of guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
 
(a)           extensions of trade credit in the ordinary course of business;
 
(b)           Investments in cash and Cash Equivalents;
 
(c)           Guarantee Obligations permitted by Section 7.2;
 
(d)           loans and advances to employees of any Group Member in the
ordinary course of business (including for travel, entertainment and relocation
expenses) in an aggregate amount for all Group Members not to exceed $250,000 at
any one time outstanding;
 
(e)           reserved;
 
(f)            intercompany Investments by any Group Member in the Borrower or
any Person that, prior to such Investment, is a Wholly Owned Guarantor;
 
(g)           Investments in the ordinary course of business consisting of
endorsements of negotiable instruments for collection or deposit;
 
(h)           Investments received in settlement of amounts due to any Group
Member effected in the ordinary course of business or owing to such Group Member
as a result of Insolvency Proceedings involving an account debtor or upon the
foreclosure or enforcement of any Lien in favor of such Group Member;
85

--------------------------------------------------------------------------------

(i)            (i) Investments constituting Permitted Acquisitions, and (ii)
Investments held by any Person as of the date such Person is acquired in
connection with a Permitted Acquisition, provided that (A) such Investments were
not made, in any case, by such Person in connection with, or in contemplation
of, such Permitted Acquisition, and (B) with respect to any such Person which
becomes a Subsidiary as a result of such Permitted Acquisition, such Subsidiary
remains the only holder of such Investment;
 
(j)            in addition to Investments otherwise expressly permitted by this
Section, Investments made by the Group Members at any time during which no
Default or Event of Default exists, the aggregate amount of all of which
Investments (valued at cost) does not exceed an amount equal to $7,500,000 at
any time during the term of this Agreement;
 
(k)           deposits made to secure the performance of leases, licenses or
contracts in the ordinary course of business, and other deposits made in
connection with the incurrence of Liens permitted under Section 7.3;
 
(l)            the licensing or contribution of Intellectual Property pursuant
to joint marketing arrangements with other Persons in the ordinary course of
business;
 
(m)          promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 7.5, to the extent not
exceeding the limits specified therein with respect to the receipt of non-cash
consideration in connection with such Dispositions; and
 
(n)           purchases or other acquisitions by any Group Member of the Capital
Stock in a Person that, upon the consummation thereof, will be a Subsidiary
(including as a result of a merger or consolidation) or all or substantially all
of the assets of, or assets constituting one or more business units of, any
Person (each, a “Permitted Acquisition”); provided that, with respect to each
such purchase or other acquisition:
 
(i)            the newly-created or acquired Subsidiary shall be (x) in the same
or a related line of business as that conducted by the Borrower on the date
hereof, or (y) in a business that is ancillary to and in furtherance of the line
of business as that conducted by the Borrower on the date hereof;
 
(ii)           all transactions related to such purchase or acquisition shall be
consummated in all material respects in accordance with all Requirements of Law;
 
(iii)          no Loan Party shall, as a result of or in connection with any
such purchase or acquisition, assume or incur any direct or known contingent
liabilities (whether relating to environmental, tax, litigation or other
matters) that, as of the date of such purchase or acquisition, would reasonably
be expected to result in the existence or incurrence of a Material Adverse
Effect;
 
(iv)          the Borrower shall give the Administrative Agent at least five
Business Days’ prior written notice of any such proposed purchase or acquisition
involving an aggregate amount of consideration (including any consideration in
the form of Capital Stock) in excess of $100,000;
 
(v)          the Borrower shall provide to the Administrative Agent as soon as
available but in any event not later than five Business Days after the execution
thereof, a copy of any executed purchase agreement or similar agreement with
respect to any such purchase or acquisition involving an aggregate amount of
consideration (including any consideration in the form of Capital Stock) in
excess of $100,000;
 
86

--------------------------------------------------------------------------------

(vi)          any such newly-created or acquired Subsidiary shall comply with
the requirements of Section 6.12, if applicable;
 
(vii)         (A) immediately before and immediately after giving effect to any
such purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing and (B) immediately after giving effect to such
purchase or other acquisition, the Borrower and its Subsidiaries shall be in
compliance with each of the covenants set forth in Section 7.1, based upon
financial statements delivered to the Administrative Agent which give effect, on
a Pro Forma Basis, to such acquisition or other purchase;
 
(ix)          the Borrower shall not, based upon the knowledge of the Borrower
as of the date any such acquisition or other purchase is consummated, reasonably
expect such acquisition or other purchase to result in an Event of Default under
Section 8.1(c), at any time during the term of this Agreement, as a result of a
breach of any of the financial covenants set forth in Section 7.1;
 
(x)           no Indebtedness is assumed or incurred in connection with any such
purchase or acquisition other than Indebtedness permitted by the terms of
Section 7.2(k);
 
(xi)           such purchase or acquisition shall not constitute an Unfriendly
Acquisition;
 
(xii)         the aggregate amount of consideration paid by the Loan Parties
during the term of this Agreement in connection with any such acquisitions of
the Capital Stock of Persons located in foreign jurisdictions shall not exceed
$10,000,000; and
 
(xiii)        the Borrower shall have delivered to the Administrative Agent, at
least five Business Days prior to the date on which any such purchase or other
acquisition is to be consummated (or such later date as is agreed by the
Administrative Agent in its sole discretion), a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that all of the requirements set forth in this definition have
been satisfied or will be satisfied on or prior to the consummation of such
purchase or other acquisition.
 
Notwithstanding the foregoing or any provision to the contrary in any Loan
Document, no Investment made at any time in reliance on this Section 7.8 shall
cause the Foreign Investment Limit in effect at such time to be exceeded.
 
7.9         ERISA.  Not, and not permit any of its ERISA Affiliates to:  (a)
terminate any Pension Plan so as to result in any material liability to such
Person or any of such Person’s ERISA Affiliates, (b) permit to exist any ERISA
Event, or any other event or condition, which presents the risk of a material
liability to any of their respective ERISA Affiliates, (c) make a complete or
partial withdrawal (within the meaning of ERISA Section 4201) from any
Multiemployer Plan so as to result in any material liability to such Person or
any of their respective ERISA Affiliates, (d) enter into any new Pension Plan or
modify any existing Pension Plan so as to increase its obligations thereunder
which could result in any material liability to any such Person or any of its
respective ERISA Affiliates, (e) permit the present value of all nonforfeitable
accrued benefits under any Pension Plan (using the actuarial assumptions
utilized by the PBGC upon termination of a Pension Plan) materially to exceed
the fair market value of Pension Plan assets allocable to such benefits, all
determined as of the most recent valuation date for each such Pension Plan, or
(f) engage in any transaction which would cause any obligation, or action taken
or to be taken, hereunder (or the exercise by the Administrative Agent or any
Lender of any of its rights under this Agreement, any Note or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA or Section 4975 of the Code.
 
87

--------------------------------------------------------------------------------

7.10        Optional Payments and Modifications of Certain Preferred Stock and
Subordinated Indebtedness.  (a)  Amend, modify, waive or otherwise change, or
consent or agree to any amendment, modification, waiver or other change to, any
of the terms of the Preferred Stock (i) that would move to an earlier date the
scheduled redemption date or increase the amount of any scheduled redemption
payment or increase the rate or move to an earlier date any date for payment of
dividends thereon or (ii) that would be otherwise materially adverse to any
Lender or any other Secured Party; or (b) amend, modify, waive or otherwise
change, or consent or agree to any amendment, modification, waiver or other
change to, any of the terms of any Subordinated Indebtedness in any manner not
reasonably acceptable to the Administrative Agent or in any manner that would be
otherwise materially adverse to any Lender or any other Secured Party.
 
7.11        Transactions with Affiliates.  Enter into any transaction, including
any purchase, sale, lease or exchange of property, the rendering of any service
or the payment of any management, advisory or similar fees, with any Affiliate
(other than the Borrower or any Wholly Owned Guarantor) unless such transaction
is (a) otherwise permitted under this Agreement, (b) in the ordinary course of
business of the relevant Group Member, and (c) upon fair and reasonable terms no
less favorable to the relevant Group Member than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate, in each case
excluding compensatory agreements with directors and officers that have been
approved by the compensation committee of the board of directors of the
Borrower, and indemnification agreements with directors and officers.
 
7.12        Sale Leaseback Transactions.  Enter into any Sale Leaseback
Transaction.
 
7.13        Swap Agreements.  Enter into any Swap Agreement, except Specified
Swap Agreements which are entered into by a Group Member to (a) hedge or
mitigate risks to which such Group Member has actual exposure (other than those
in respect of Capital Stock), or (b) effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of such Group Member.
 
7.14        Accounting Changes.  Make any change in its (a) accounting policies
or reporting practices, except as required by GAAP, or (b) fiscal year.
 
7.15        Negative Pledge Clauses.  (a) Enter into or suffer to exist or
become effective, any agreement that prohibits or limits the ability of any Loan
Party to create, incur, assume or suffer to exist any Lien upon any of its
property or revenues, whether now owned or hereafter acquired, to secure its
Obligations under the Loan Documents to which it is a party, other than (a) this
Agreement and the other Loan Documents, (b) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby), (c) restrictions on the assignment of leases, licenses
and other agreements, and (d) any restriction on the ability of a Loan Party to
create Liens on assets that are imposed pursuant to an agreement for the
Disposition of such assets (to the extent that such Disposition is permitted
hereunder); and (e) any restriction pursuant to any document, agreement or
instrument governing or relating to any Lien permitted under Sections 7.3(c),
(m), (n), (o) and (p) or any agreement or option to Dispose any asset of any
Group Member, the Disposition of which is permitted by any other provision of
this Agreements (in each case, provided that any such restriction relates only
to the assets or property subject to such Lien or being Disposed).
 
88

--------------------------------------------------------------------------------

7.16        Clauses Restricting Subsidiary Distributions.  Enter into or suffer
to exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, any other Group Member, (b) make loans or advances to, or other
Investments in, any other Group Member, or (c) transfer any of its assets to any
other Group Member, except for such encumbrances or restrictions existing under
or by reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with a Disposition permitted hereby of all
or substantially all of the Capital Stock or assets of such Subsidiary, (iii)
restrictions on the assignment of leases, licenses and other agreements entered
into in the ordinary course of business, (iv) restrictions of the nature
referred to in clause (c) above under agreements governing purchase money liens
or Capital Lease Obligations otherwise permitted hereby which restrictions are
only effective against the assets financed thereby, or (v) any restriction
pursuant to any document, agreement or instrument governing or relating to any
Lien permitted under Section 7.3(c), (m), (n) and (p) (provided that any such
restriction relates only to the assets or property subject to such Lien or being
Disposed).
 
7.17        Lines of Business.  Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related, ancillary or incidental thereto.
 
7.18        Designation of other Indebtedness.  Designate any Indebtedness or
indebtedness other than the Obligations as “Designated Senior Indebtedness” or a
similar concept thereto, if applicable.
 
7.19        Amendments to Initial Acquisition Documentation or Documentation for
any Permitted Acquisition.  (a) Amend, supplement or otherwise modify (pursuant
to a waiver or otherwise) the terms and conditions of the indemnities and
licenses furnished to the Borrower pursuant to the Initial Acquisition
Documentation or any documentation relating to a Permitted Acquisition such that
after giving effect thereto such indemnities or licenses shall be materially
less favorable to the interests of the Loan Parties or the Lenders with respect
thereto; (b) otherwise amend, supplement or otherwise modify the terms and
conditions of the Initial Acquisition Documentation or any such other documents
relating to any Permitted Acquisition except for any such amendment, supplement
or modification that (i) becomes effective after the Closing Date and (ii) would
not reasonably be expected to have a Material Adverse Effect; or (c) fail to
enforce, in a commercially reasonable manner, the Loan Parties’ rights
(including rights to indemnification) under the Initial Acquisition
Documentation or any such other documents relating to any Permitted Acquisition,
except to the extent that such failure would not be expected to result in a
Material Adverse Effect.
 
7.20        Amendments to Organizational Agreements and Material Contracts.  (a)
Amend or permit any amendments to any Loan Party’s organizational documents; or
(b) amend or permit any amendments to, or terminate or waive any provision of,
any material Contractual Obligation if such amendment, termination, or waiver
would be adverse to Administrative Agent or the Lenders in any material respect.
 
7.21       Use of Proceeds.  Use the proceeds of any extension of credit
hereunder, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to (a) purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, in each case in violation of, or for a purpose which
violates, or would be inconsistent with, Regulation T, U or X of the Board, or
(b) finance an Unfriendly Acquisition.
 
89

--------------------------------------------------------------------------------

7.22        Subordinated Indebtedness.
 
(a)           Amendments.  Amend, modify, supplement, waive compliance with, or
consent to noncompliance with, any Subordinated Indebtedness Document, unless
the amendment, modification, supplement, waiver or consent (i) does not
adversely affect the applicable Loan Party’s ability to pay and perform each of
its Obligations at the time and in the manner set forth herein and in the other
Loan Documents to which it is a party and is not otherwise adverse to the
Administrative Agent and the Lenders, and (ii) is in compliance with the
subordination provisions therein and any subordination agreement with respect
thereto in favor of the Administrative Agent and the Lenders.
 
(b)          Payments.  Make any voluntary or optional payment, prepayment or
repayment on, redemption, exchange or acquisition for value of, or any sinking
fund or similar payment with respect to, any Subordinated Indebtedness, except
as permitted by the subordination provisions in the applicable Subordinated
Indebtedness Documents and any subordination agreement with respect thereto in
favor of the Administrative Agent and the Lenders.
 
7.23        Restricted Investment Accounts.
 
(a)           Restricted Comerica Securities Account.  Cause or permit to be
maintained in the Restricted Comerica Securities Account at any time Cash
Equivalents or other investment property having an aggregate value at such time
in excess of $10,000.
 
(b)          Foreign Investment Accounts.  Cause or permit to be maintained in
the Foreign Investment Accounts at any time Cash Equivalents or other cash or
investment property having an aggregate value at such time, for all such
Investment Accounts taken together, in excess of $3,000,000; provided that the
aggregate amount of the cash, Cash Equivalents and other investment property
maintained in such Foreign Investment Accounts may exceed $3,000,000 during a
single consecutive 21 day period in any fiscal quarter so long as the aggregate
amount of the cash, Cash Equivalents and other investment property maintained in
such Foreign Investment Accounts does not exceed $5,000,000 at any time during
any such consecutive 21 day period.
 
7.24        Sanctions.  Permit any Loan or the proceeds of any Loan, directly or
indirectly, (a) to be lent, contributed or otherwise made available to fund any
activity or business in any Designated Jurisdiction; (b) to fund any activity or
business of any Person located, organized or residing in any Designated
Jurisdiction or who is the subject of any Sanctions; or (c) in any other manner
that will result in any violation by any Person (including any Lender, Arranger,
Administrative Agent, L/C Issuer or Swing Line Lender) of any Sanctions.
 
7.25        Anti-Corruption Laws.   Use, or allow any of the other Loan Parties
or any of its other Affiliates to use, any part of the proceeds of the Loans
made hereunder, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
SECTION 8


EVENTS OF DEFAULT
 
8.1          Events of Default.  The occurrence of any of the following shall
constitute an Event of Default:
90

--------------------------------------------------------------------------------

(a)           the Borrower shall fail to pay any amount of principal of any Loan
when due in accordance with the terms hereof; or the Borrower shall fail to pay
any amount of interest on any Loan, or any other amount payable hereunder or
under any other Loan Document, within three Business Days after any such
interest or other amount becomes due in accordance with the terms hereof; or
 
(b)           any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document or that is contained in any
certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
(i) if qualified by materiality, shall be incorrect or misleading when made or
deemed made, or (ii) if not qualified by materiality, shall be incorrect or
misleading in any material respect when made or deemed made; or
 
(c)           any Loan Party shall default in the observance or performance of
any agreement contained in Section 5.3, clause (i) or (ii) of Section 6.5(a),
Section 6.6(b), Section 6.8(a), Section 6.12 or Section 7 of this Agreement; or
 
(d)           any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days thereafter; or
 
(e)           any Group Member shall (i) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or original due date with respect thereto; or (ii)
default in making any payment of any interest on any such Indebtedness beyond
the period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (iii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to (x) cause, or to permit the holder or
beneficiary of such Indebtedness (or a trustee or agent on behalf of such holder
or beneficiary) to cause, with the giving of notice if required, such
Indebtedness to become due prior to its stated maturity or (in the case of any
such Indebtedness constituting a Guarantee Obligation) to become payable or (y)
to cause, with the giving of notice if required, any Group Member to purchase or
redeem or make an offer to purchase or redeem such Indebtedness prior to its
stated maturity; provided that a default, event or condition described in clause
(i), (ii) or (iii) of this paragraph (e) shall not at any time constitute an
Event of Default unless, at such time, one or more defaults, events or
conditions of the type described in clauses (i), (ii) and (iii) of this
paragraph (e) shall have occurred with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate the Threshold Amount; or
 
(f)            (i)  any Group Member shall commence any case, proceeding or
other action (a) under the Bankruptcy Code or any other existing or future law
of any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding‑up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (b)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Group Member shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against any Group Member any case, proceeding
or other action of a nature referred to in clause (i) above that (a) results in
the entry of an order for relief or any such adjudication or appointment or (b)
remains undismissed, undischarged or unbonded for a period of 60 days (provided
that during such 60 day period, no Loans shall be advanced or Letters of Credit
issued hereunder); or (iii) there shall be commenced against any Group Member
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof(provided that during such
60 day period, no Loans shall be advanced or Letters of Credit issued
hereunder); or (iv) any Group Member shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) any Group Member shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or
 
91

--------------------------------------------------------------------------------

(g)           There shall occur one or more ERISA Events which individually or
in the aggregate results in or otherwise is associated with liability of any
Loan Party or any ERISA Affiliate thereof in excess of the Threshold Amount
during the term of this Agreement; or there exists, an amount of unfunded
benefit liabilities (as defined in Section 4001(a)(18) of ERISA), individually
or in the aggregate for all Pension Plans (excluding for purposes of such
computation any Pension Plans with respect to which assets exceed benefit
liabilities) which exceeds the Threshold Amount; or
 
(h)           There is entered against any Group Member (i) one or more final
judgments or orders for the payment of money involving in the aggregate a
liability (not paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage) equal to or exceeding the Threshold
Amount, or (ii) one or more non-monetary final judgments that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
45 days from the entry thereof; or
 
(i)            (A) any of the Security Documents shall cease, for any reason, to
be in full force and effect (other than pursuant to the terms thereof), or any
Loan Party shall so assert, or any Lien created by any of the Security Documents
shall cease to be enforceable and of the same effect and priority purported to
be created thereby; or
 
(B)(1) any Person shall serve process to attach, by trustee or similar process,
any funds of a Loan Party or of any other entity under the control of a Loan
Party (including a Subsidiary) in excess of $500,000 on deposit with the
Administrative Agent or any of its Affiliates, or (2) a notice of lien, levy, or
assessment shall be filed against any of a Loan Party’s assets by a Governmental
Authority, and any of the same under clauses (1) or (2) hereof shall not, within
45 days after the occurrence thereof, be discharged or stayed (whether through
the posting of a bond or otherwise); provided, however, that no such lien, levy
or assessment is enforced or executed upon during such 45 day cure period; or
 
(C)(1) any material portion of a Loan Party’s assets is attached, seized, levied
on, or comes into possession of a trustee or receiver, or (2) any court order
enjoins, restrains or prevents in any material respect a Loan Party from
conducting any part of its business that is material to the business of the
Borrower or to the Business of the Loan Parties taken as a whole; or
 
(j)            the guarantee contained in Section 2 of the Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party shall so assert; or
 
(k)           a Change of Control shall occur; or
 
(l)            any of the Governmental Approvals shall have been (i) revoked,
rescinded, suspended, modified in an adverse manner or not renewed in the
ordinary course for a full term or (ii) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of the Governmental Approvals or that could
result in the Governmental Authority taking any of the actions described in
clause (i) above, and such decision or such revocation, rescission, suspension,
modification or nonrenewal (A) has, or could reasonably be expected to have, a
Material Adverse Effect, or (B) materially adversely affects the legal
qualifications of any Group Member to hold any material Governmental Approval in
any applicable jurisdiction and such revocation, rescission, suspension,
modification or nonrenewal could reasonably be expected to materially adversely
affect the status of or legal qualifications of any Group Member to hold any
material Governmental Approval in any other jurisdiction; or
 
92

--------------------------------------------------------------------------------

 (m)         Any Loan Document not otherwise referenced in Section 8.1(i) or
(j), at any time after its execution and delivery and for any reason other than
as expressly permitted hereunder or thereunder or the Discharge of Obligations,
ceases to be in full force and effect; or any Loan Party contests in any manner
the validity or enforceability of any Loan Document; or any Loan Party denies
that it has any or any further liability or obligation under any Loan Document
to which it is a party, or purports to revoke, terminate or rescind any such
Loan Document.
 
8.2          Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:
 
(a)           if such event is an Event of Default specified in clause (i) or
(ii) of paragraph (f) of Section 8.1 with respect to the Borrower, the
Commitments shall immediately terminate automatically and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement, the
other Loan Documents (other than any Bank Services Agreements) shall
automatically immediately become due and payable, and
 
(b)           if such event is any other Event of Default, any of the following
actions may be taken:  (i) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Commitments, the Swingline Commitments and the L/C Commitments to be terminated
forthwith, whereupon the Revolving Commitments, the Swingline Commitments and
the L/C Commitments shall immediately terminate; (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents to be due and payable
forthwith, whereupon the same shall immediately become due and payable; (iii)
any Bank Services Provider may terminate any Bank Services Agreement then
outstanding and declare all Obligations then owing by the Group Members under
any such Bank Services Agreements then outstanding to be due and payable
forthwith, whereupon the same shall immediately become due and payable; and (iv)
the Administrative Agent may exercise on behalf of itself, any Bank Services
Provider, the Lenders and the Issuing Lender all rights and remedies available
to it, any such Bank Services Provider, the Lenders and the Issuing Lender under
the Loan Documents (including, for the avoidance of doubt, any Bank Services
Agreements, as applicable).  With respect to all Letters of Credit with respect
to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall Cash Collateralize
an amount equal to 105% of the aggregate then undrawn and unexpired amount of
such Letters of Credit.  Amounts so Cash Collateralized shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
Obligations of the Borrower hereunder and under the other Loan Documents
(including, for the avoidance of doubt, any Bank Services Agreements, as
applicable) in accordance with Section 8.3.  In addition, (x) the Borrower shall
also Cash Collateralize the full amount of any Swingline Loans then outstanding,
and (y) to the extent elected by any applicable Bank Services Provider, the
Borrower shall also Cash Collateralize the amount of any Obligations in respect
of Bank Services then outstanding, which Cash Collateralized amounts shall be
applied by the Administrative Agent to the payment of all such outstanding Bank
Services, and any unused portion thereof remaining after all such Bank Services
shall have been fully paid and satisfied in full shall be applied by the
Administrative Agent to repay other Obligations of the Loan Parties hereunder
and under the other Loan Documents in accordance with the terms of Section 8.3. 
After all such Letters of Credit and Bank Services Agreements shall have been
terminated, expired or fully drawn upon, as applicable, and all amounts drawn
under any such Letters of Credit shall have been reimbursed in full and all
other Obligations of the Borrower and the other Loan Parties (including any such
Obligations arising in connection with Bank Services) shall have been paid in
full, the balance, if any, of the funds having been so Cash Collateralized shall
be returned to the Borrower (or such other Person as may be lawfully entitled
thereto).  Except as expressly provided above in this Section, presentment,
demand, protest and all other notices of any kind are hereby expressly waived by
the Borrower.
 
93

--------------------------------------------------------------------------------

8.3          Application of Funds.  After the exercise of remedies provided for
in Section 8.2, any amounts received by the Administrative Agent on account of
the Obligations shall be applied by the Administrative Agent in the following
order:
 
First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including any Collateral-Related Expenses, fees, charges and disbursements of
counsel to the Administrative Agent and amounts payable under Sections 2.16,
2.17 and 2.18 (including interest thereon)) payable to the Administrative Agent,
in its capacity as such, and to any applicable Bank Services Providers (in their
respective capacities as providers of Bank Services, in each case, ratably among
them in proportion to the respective amounts described in this clause First
payable to them;
 
Second, to the payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders, the Issuing Lender (including any Letter of
Credit Fronting Fees, Issuing Lender Fees and the reasonable fees, charges and
disbursements of counsel to the respective Lenders and the Issuing Lender and
amounts payable under Sections 2.16, 2.17 and 2.18), any Qualified
Counterparties, and to any applicable Bank Services Providers (in their
respective capacities as providers of Bank Services, in each case, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
 
Third, to the payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest in respect of any Bank Services
and on the Loans and L/C Disbursements which have not yet been converted into
Revolving Loans, and to payment of premiums and other fees (including any
interest thereon) under any Specified Swap Agreements and any Bank Services
Agreements, in each case, ratably among the Lenders, the Issuing Lender, any
applicable Bank Services Providers (in their respective capacities as providers
of Bank Services), and any Qualified Counterparties, in each case, ratably among
them in proportion to the respective amounts described in this clause Third
payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Disbursements which have not yet been converted into
Revolving Loans, and settlement amounts, payment amounts and other termination
payment obligations under any Specified Swap Agreements and Bank Services
Agreements, in each case, ratably among the Lenders, the Issuing Lender, any
applicable Bank Services Providers (in their respective capacities as providers
of Bank Services), and any applicable Qualified Counterparties, in each case,
ratably among them in proportion to the respective amounts described in this
clause Fourth and payable to them;
 
94

--------------------------------------------------------------------------------

Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of the L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit pursuant to Section 3.10;
 
Sixth, if so elected by any applicable Bank Services Providers, to the
Administrative Agent for the ratable account of such Bank Services Providers, to
Cash Collateralize then outstanding Obligations arising in connection with Bank
Services;
 
Seventh, to the payment of all other Obligations of the Loan Parties that are
then due and payable to the Administrative Agent and the other Secured Parties
on such date (including any such other Obligations arising in connection with
any Bank Services), in each case, ratably among them in proportion to the
respective aggregate amounts of all such Obligations described in this clause
Seventh and payable to them;
 
Eighth, for the account of any applicable Qualified Counterparty, to Cash
Collateralize Obligations arising under any then outstanding Specified Swap
Agreements, in each case, ratably among them in proportion to the respective
amounts described in this clause Eighth payable to them; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (excluding, for this purpose, any Obligations which have been Cash
Collateralized in accordance with the terms hereof), to the Borrower or as
otherwise required by Law.
 
Subject to Sections 2.21(a), 3.4, 3.5 and 3.10, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur.  If any amount remains on deposit as Cash Collateral for
Letters of Credit after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.
 
Notwithstanding the foregoing, no Excluded Swap Obligation of any Guarantor
shall be paid with amounts received from such Guarantor or from any Collateral
in which such Guarantor has granted to the Administrative Agent a Lien (for the
ratable benefit of the Secured Parties) pursuant to the Guarantee and Collateral
Agreement; provided, however, that each party to this Agreement hereby
acknowledges and agrees that appropriate adjustments shall be made by the
Administrative Agent (which adjustments shall be controlling in the absence of
manifest error) with respect to payments received from other Loan Parties in
order to preserve the allocation of such payments to the satisfaction of the
Obligations in the order otherwise contemplated in this Section 8.3.
 
SECTION 9


THE ADMINISTRATIVE AGENT
 
9.1          Appointment and Authority.
 
(a)           Each of the Lenders hereby irrevocably appoints SVB to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.
 
95

--------------------------------------------------------------------------------

(b)           The provisions of Section 9 are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.  Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities to any Lender or any other Person, except those expressly
set forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent.  It is understood and agreed that the use of
the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
 
(c)           The Administrative Agent shall also act as the collateral agent
under the Loan Documents, and the Issuing Lender and each of the other Lenders
(in their respective capacities as a Lender and, as applicable, Qualified
Counterparty) hereby irrevocably (i) authorize the Administrative Agent to enter
into all other Loan Documents, as applicable, including the Guarantee and
Collateral Agreement, any subordination agreements and any other Security
Documents, and (ii) appoint and authorize the Administrative Agent to act as the
agent of the Secured Parties for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Loan Parties to secure any
of the Obligations, together with such powers and discretion as are reasonably
incidental thereto.  The Administrative Agent, as collateral agent and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.2 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Section 9 and Section 10 (including Section 9.7, as though such co-agents,
sub-agents and attorneys-in-fact were the collateral agent under the Loan
Documents) as if set forth in full herein with respect thereto.  Without
limiting the generality of the foregoing, the Administrative Agent is further
authorized on behalf of all the Lenders, without the necessity of any notice to
or further consent from the Lenders, from time to time to take any action, or
permit the any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent to take any action, with respect to any Collateral or the
Loan Documents which may be necessary to perfect and maintain perfected the
Liens upon any Collateral granted pursuant to any Loan Document.
 
9.2          Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities provided for
herein as well as activities as the Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.
 
9.3          Exculpatory Provisions.  The Administrative Agent shall have no
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder and thereunder shall be administrative
in nature.  Without limiting the generality of the foregoing, the Administrative
Agent shall not:
 
(a)           be subject to any fiduciary or other implied duties, regardless of
whether any Default or any Event of Default has occurred and is continuing;
 
96

--------------------------------------------------------------------------------

(b)           have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), as applicable; provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
 
(c)           except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and the Administrative Agent shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by any Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.2 and 10.1), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5.1,
Section 5.2, Section 5.3 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
 
9.4          Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for any of the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.  The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent.  The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or such other number or percentage of Lenders as shall be
provided for herein or in the other Loan Documents) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or such other number or percentage of Lenders as shall be provided for
herein or in the other Loan Documents), and such request and any action taken or
failure to act pursuant thereto shall be binding upon the Lenders and all future
holders of the Loans.
 
97

--------------------------------------------------------------------------------

9.5          Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice in writing from a Lender or
the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.”  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action or refrain from taking such action with
respect to such Default or Event of Default as it shall deem advisable in the
best interests of the Lenders.
 
9.6          Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys in fact or affiliates has
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of a
Group Member or any Affiliate of a Group Member, shall be deemed to constitute
any representation or warranty by the Administrative Agent to any Lender.  Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their affiliates and made its own
credit analysis and decision to make its Loans hereunder and enter into this
Agreement.  Each Lender also agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under or based upon this Agreement,
the other Loan Documents or any related agreement or any document furnished
hereunder or thereunder, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Group Members and their affiliates. 
Except for notices, reports and other documents expressly required to be
furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall have no duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Group Member or any Affiliate of a Group Member that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys in fact or affiliates.
 
98

--------------------------------------------------------------------------------

9.7           Indemnification.  Each of the Lenders agrees to indemnify each of
the Administrative Agent, the Issuing Lender and the Swingline Lender and each
of its Related Parties in its capacity as such (to the extent not reimbursed by
the Borrower or any other Loan Party pursuant to any Loan Document and without
limiting the obligation of the Borrower or any other Loan Party to do so)
according to its Aggregate Exposure Percentage in effect on the date on which
indemnification is sought under this Section 9.7 (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, in accordance with its Aggregate Exposure
Percentage immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against the Administrative Agent or such other Person in any way
relating to or arising out of, the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by the Administrative Agent or such other Person under or in connection
with any of the foregoing and any other amounts not reimbursed by the Borrower
or such other Loan Party; provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements that are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted primarily from the Administrative Agent’s or such other
Person’s gross negligence or willful misconduct, and that with respect to such
unpaid amounts owed to any Issuing Lender or Swingline Lender solely in its
capacity as such, only the Revolving Lenders shall be required to pay such
unpaid amounts, such payment to be made severally among them based on such
Revolving Lenders’ Revolving Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought).  The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder.
 
9.8          Agent in Its Individual Capacity.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.
 
9.9          Successor Administrative Agent.
 
(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower unless a Default or an Event of Default then exists, to appoint a
successor, which shall be a bank with an office in the State of California, or
an Affiliate of any such bank with an office in the State of California.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation (or such earlier day as shall be agreed by
the Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender.  Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
 
(b)           If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person, remove such Person as Administrative Agent (which
right of removal shall be made in consultation with the Borrower unless a
Default or an Event of Default then exists) and appoint a successor.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
 
99

--------------------------------------------------------------------------------

(c)          With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Secured Parties under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed and such collateral security is assigned to such successor
Administrative Agent) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section .  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of Section 9 and
Section 10.5 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as the
Administrative Agent.
 
9.10        Collateral and Guaranty Matters.  The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion,
 
(a)           to release any Lien on any Collateral or other property granted to
or held by the Administrative Agent under any Loan Document (i) upon the
Discharge of Obligations (other than contingent indemnification obligations) and
the expiration or termination of all Letters of Credit and Specified Swap
Agreements (other than Letters of Credit and Specified Swap Agreements the
Obligations in respect of which have been Cash Collateralized in an amount equal
to 105% thereof in accordance with the terms hereof or as to which other
arrangements satisfactory to the Administrative Agent, the Issuing Lender or any
applicable Qualified Counterparty, as applicable, shall have been made), (ii)
that is sold or otherwise disposed of or to be sold or otherwise disposed of as
part of or in connection with any sale or other disposition permitted hereunder
or under any other Loan Document, or (iii) subject to Section 10.1, if approved,
authorized or ratified in writing by the Required Lenders;
 
(b)          to subordinate any Lien on any Collateral or other property granted
to or held by the Administrative Agent under any Loan Document to the holder of
any Lien on such property that is permitted by Sections 7.3(g) and (i); and
 
(c)           to release any Guarantor from its obligations under the Guarantee
and Collateral Agreement if such Person ceases to be a Subsidiary as a result of
a transaction permitted under the Loan Documents.
 
(d)           Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.
 
100

--------------------------------------------------------------------------------

(e)            The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
 
9.11        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or Obligation in respect of any Letter of
Credit shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered (but not obligated),
by intervention in such proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Obligations in respect of
any Letter of Credit and all other Obligations that are owing and unpaid and to
file such other documents as may be necessary or advisable to have the claims of
the Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.6 and
10.5) allowed in such judicial proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.6 and 10.5.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.
 
9.12        No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the “Joint Book Managers”, “Joint Lead Arrangers”,
Co-Syndication Agents” or “Documentation Agents” listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender, the Issuing Lender or the Swingline Lender
hereunder.
 
9.13        Survival.  This Section 9 shall survive the Discharge of
Obligations.
 
101

--------------------------------------------------------------------------------

SECTION 10


MISCELLANEOUS
 
10.1       Amendments and Waivers.
 
(a)           Neither this Agreement, nor any other Loan Document (other than
any L/C Related Document and other than any Bank Services Agreement), nor any
terms hereof or thereof may be amended, supplemented or modified except in
accordance with the provisions of this Section 10.1.  The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (i) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (ii) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided that no such waiver and no such amendment, supplement or
modification shall (A) forgive the principal amount or extend the final
scheduled date of maturity of any Loan, reduce the stated rate of any interest
or fee payable hereunder (except that any amendment or modification of defined
terms used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (A)) or
extend the scheduled date of any payment thereof, or increase the amount or
extend the expiration date of any Lender’s Revolving Commitment, in each case
without the written consent of each Lender directly affected thereby; (B)
eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (C) reduce any percentage specified
in the definition of Required Lenders, consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement and the
other Loan Documents, release all or substantially all of the Collateral or
release all or substantially all of the Guarantors from their obligations under
the Guarantee and Collateral Agreement, in each case without the written consent
of all Lenders; (D)(1) amend, modify or waive the pro rata requirements of
Section 2.15 in a manner that adversely affects Revolving Lenders without the
written consent of each Revolving Lender or (2) amend, modify or waive the pro
rata requirements of Section 2.15 in a manner that adversely affects the L/C
Lenders without the written consent of each L/C Lender; (E) reserved; (F) amend,
modify or waive any provision of Section 9 without the written consent of the
Administrative Agent; (G) amend, modify or waive any provision of Section 2.3 or
2.4 without the written consent of the Swingline Lender; (H) amend, modify or
waive any provision of Section 3 without the written consent of the Issuing
Lender; or (I)(1) amend or modify the application of payments set forth in
Section 8.3 in a manner that adversely affects Revolving Lenders without the
written consent of the Required Lenders or (2) amend or modify the application
of payments provisions set forth in Section 8.3 in a manner that adversely
affects the Issuing Lender or any Qualified Counterparty, as applicable, without
the written consent of the Issuing Lender or each such Qualified Counterparty,
as applicable.  Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent, the Issuing
Lender, each Qualified Counterparty, and all future holders of the Loans.  In
the case of any waiver, the Loan Parties, the Lenders and the Administrative
Agent shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured during the period such waiver is effective; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.  Notwithstanding the foregoing, the Issuing
Lender may amend any of the L/C Documents without the consent of the
Administrative Agent or any other Lender.
 
(b)           Notwithstanding anything to the contrary contained in Section
10.1(a) above, in the event that the Borrower or any other Loan Party, as
applicable, requests that this Agreement or any of the other Loan Documents, as
applicable, be amended or otherwise modified in a manner which would require the
consent of all of the Lenders and such amendment or other modification is agreed
to by the Borrower and/or such other Loan Party, as applicable, the Required
Lenders and the Administrative Agent, then, with the consent of the Borrower
and/or such other Loan Party, as applicable, the Administrative Agent and the
Required Lenders, this Agreement or such other Loan Document, as applicable, may
be amended without the consent of the Lender or Lenders who are unwilling to
agree to such amendment or other modification (each, a “Minority Lender”), to
provide for:
 
102

--------------------------------------------------------------------------------

(i)            the termination of the Commitments of each such Minority Lender;
 
(ii)           the assumption of the Loans and Commitments of each such Minority
Lender by one or more Replacement Lenders pursuant to the provisions of Section
2.20; and
 
(iii)          the payment of all interest, fees and other obligations payable
or accrued in favor of each Minority Lender and such other modifications to this
Agreement or to such Loan Documents as the Borrower, the Administrative Agent
and the Required Lenders may determine to be appropriate in connection
therewith.
 
(c)           Notwithstanding any provision herein to the contrary but subject
to the proviso in Section 10.1(a), this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower, (i) to add one or more additional credit or term loan
facilities to this Agreement and to permit all such additional extensions of
credit and all related obligations and liabilities arising in connection
therewith and from time to time outstanding thereunder to share ratably (or on a
basis subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing facilities hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders.
 
(d)           Notwithstanding any provision herein to the contrary, any Bank
Services Agreement may be amended or otherwise modified by the parties thereto
in accordance with the terms thereof without the consent of the Administrative
Agent or any Lender.
 
10.2        Notices.
 
(a)           All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile or
electronic mail), and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of facsimile
or electronic mail notice, when received, addressed as follows in the case of
the Borrower and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:
 
103

--------------------------------------------------------------------------------

 
Borrower:
ShoreTel, Inc.
   
960 Stewart Drive
   
Sunnyvale, CA 94085
   
Attention:  Michael Healy, CFO
   
Telephone No.:  (408) 331-3300
   
Facsimile No.: (408) 331-3300
   
E-Mail: mhealy@shoretel.com
   
Website URL:   www.shoretel.com
         
with a copy to:
     
Fenwick & West LLP
   
555 California Street, 12th Floor
   
San Francisco, CA 94104
   
Attention:  David Michaels
   
Telephone No.:  (415) 875-2455
   
Facsimile No.:  (415) 281-1350
   
Email:  dmichaels@fenwick.com
         
And to:
         
ShoreTel, Inc.
   
960 Stewart Drive
   
Sunnyvale, CA 94085
   
Attention:  Allen Seto
   
Telephone:  (408) 331-3300
   
Facsimile:  _______________
   
Email:  aseto@shoretel.com
       
Administrative Agent:
Silicon Valley Bank
   
555 Mission Street, Suite 900
   
San Francisco, CA 94105
   
Attention:  Stephen Chang
   
Telephone No.:  (415) 764-3163
   
Facsimile No.:  (415) 615-0076
   
E-Mail: schang@svb.com

 
provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
 
(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2 unless otherwise agreed by the Administrative
Agent and the applicable Lender.  The Administrative Agent or the Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.  Unless the Administrative Agent otherwise prescribes, (a)
notices and other communications sent to an email address shall be deemed
received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return email or other written acknowledgment); and (b) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient, at its email address as described in
the foregoing clause (a), of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (a) and (b) above, if such notice or other communication is not sent
during the normal business hours of the recipient, such notice, email or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.
 
104

--------------------------------------------------------------------------------

(c)           Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.
 
(d)          (i)             Each Loan Party agrees that the Administrative
Agent may, but shall not be obligated to, make the Communications (as defined
below) available to the Issuing Lender and the other Lenders by posting the
Communications on Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system (the “Platform”).
 
(ii)           The Platform is provided “as is” and “as available.”  The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower
or the other Loan Parties, any Lender or any other Person or entity for damages
of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s, any Loan Party’s or the
Administrative Agent’s transmission of communications through the Platform. 
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed to the Administrative Agent, any Lender or the Issuing
Lender by means of electronic communications pursuant to this Section, including
through the Platform.
 
10.3       No Waiver; Cumulative Remedies.  No failure to exercise and no delay
in exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
10.4        Survival of Representations and Warranties.  All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
 
10.5        Expenses; Indemnity; Damage Waiver.
 
(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the Facilities, the preparation, negotiation, execution, delivery
and administration of this Agreement and the other Loan Documents, or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out‑of‑pocket expenses incurred
by the Issuing Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder, and
(iii) all documented out‑of‑pocket expenses incurred by the Administrative Agent
or any Lender (including the fees, charges and disbursements of any counsel for
the Administrative Agent or any Lender) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued or participated in hereunder,
including all such out‑of‑pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
 
105

--------------------------------------------------------------------------------

(b)          Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender (including the
Issuing Lender), and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Lender to honor a demand for payment under
a Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Materials of Environmental Concern on or from
any property owned or operated by the Borrower or any of its Subsidiaries, or
any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee's obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction. 
This Section 10.5(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.
 
(c)           Reimbursement by Lenders.  To the extent that the Borrower (or any
other Loan Party pursuant to any other Loan Document) for any reason fails
indefeasibly to pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to the
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Lenders shall be required to pay such unpaid amounts, such payment to
be made severally among them based on such Revolving Lenders’ Revolving
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought); and provided further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), the Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in connection with such capacity.  The obligations of the
Lenders under this paragraph (c) are subject to the provisions of Sections 2.1,
2.4 and 2.17(e).
 
106

--------------------------------------------------------------------------------

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof.  No Indemnitee referred to in paragraph (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
 
(e)           Payments.  All amounts due under this Section shall be payable
promptly after demand therefor.
 
(f)           Survival.  Each party’s obligations under this Section shall
survive the resignation of the Administrative Agent, the resignation of the
Issuing Lender and the resignation of the Swingline Lender, the replacement of
any Lender, the termination of the Loan Documents, the termination of the
Commitments and the Discharge of Obligations.
 
10.6        Successors and Assigns; Participations and Assignments.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (which for purposes
of this Section 10.6 shall include any Bank Services Provider that is party to
any Bank Services Agreement with the Borrower or another Group Member), except
that the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
(b)          Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans at the
time owing to it); provided that (in each case with respect to any Facility) any
such assignment shall be subject to the following conditions:
 
107

--------------------------------------------------------------------------------

(i)            Minimum Amounts.
 
(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments and/or the Loans at the time owing to it (in each
case with respect to any Facility) or contemporaneous assignments to related
Approved Funds (determined after giving effect to such assignments) that equal
at least the amount specified in paragraph (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and
 
(B)          in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitments (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitments are not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Default or Event of Default has occurred
and is continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans and/or the
Commitments assigned, except that this clause (ii) shall not prohibit any Lender
from assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.
 
(iii)           Required Consents.  No consent shall be required for any
assignment by a Lender except to the extent required by paragraph (b)(i)(B) of
this Section and, in addition:
 
(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or an Event of
Default has occurred and is continuing at the time of such assignment, or (y)
such assignment is to a Lender, an Affiliate of a Lender, an Approved Fund or an
assignee; provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof;
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Revolving Facility if such assignment is to a Person that is not a Lender
with a Revolving Commitment, an Affiliate of such Lender, an Approved Fund with
respect to such Lender; and
 
(C)           the consent of the Issuing Lender and the Swingline Lender shall
be required for any assignment in respect of the Revolving Facility.
 
(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent any such administrative
questionnaire as the Administrative Agent may request.
 
108

--------------------------------------------------------------------------------

(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) a Loan Party or any of a Loan Party’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).
 
(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural Person.
 
(vii)        Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits and subject to the obligations of Sections 2.16, 2.17, 2.18 and
10.5 with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in
California a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
 
109

--------------------------------------------------------------------------------

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person or any Loan Party or any of any Loan
Party’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitments and/or the Loans owing to it); provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Issuing Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnities under Sections 2.17(e) and 9.7 with respect
to any payments made by such Lender to its Participant(s).
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which affects such Participant and for
which the consent of such Lender is required (as described in Section 10.1). 
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.16, 2.17 and 2.18 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered by such
Participant to the Lender granting the participation)) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Section 2.17 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 2.16 or 2.17, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a change in
any Requirement of Law that occurs after the Participant acquired the applicable
participation.  Each Lender that sells a participation agrees, at the Borrower's
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.17 with respect to any Participant.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.15(k) as though it were a Lender. 
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central banking authority; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
110

--------------------------------------------------------------------------------

(f)           Notes.  The Borrower, upon receipt by the Borrower of written
notice from the relevant Lender, agrees to issue Notes to any Lender requiring
Notes to facilitate transactions of the type described in Section 10.6.
 
(g)          Representations and Warranties of Lenders.  Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in the
Commitments or Loans, as the case may be, represents and warrants as of the
Closing Date or as of the effective date of the applicable Assignment and
Assumption that (i) it is an Eligible Assignee; (ii) it has experience and
expertise in the making of or investing in commitments, loans or investments
such as the Commitments and Loans; and (iii) it will make or invest in its
Commitments and Loans for its own account in the ordinary course of its business
and without a view to distribution of such Commitments and Loans within the
meaning of the Securities Act or the Exchange Act, or other federal securities
laws (it being understood that, subject to the provisions of this Section 10.6,
the disposition of such Commitments and Loans or any interests therein shall at
all times remain within its exclusive control).
 
10.7       Adjustments; Set-off.
 
(a)           Except to the extent that this Agreement expressly provides for
payments to be allocated to a particular Lender or to the Lenders under a
particular Facility, if any Lender (a “Benefitted Lender”) shall, at any time
after the Loans and other amounts payable hereunder shall immediately become due
and payable pursuant to Section 8.2, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set‑off, pursuant to events or proceedings of
the nature referred to in Section 8.1(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.
 
(b)           Upon (i) the occurrence and during the continuance of any Event of
Default and (ii) obtaining the prior written consent of the Administrative
Agent, each Lender and each of its Affiliates is hereby authorized at any time
and from time to time, without prior notice to the Borrower or any other Loan
Party, any such notice being expressly waived by the Borrower and each Loan
Party, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final),
in any currency, at any time held or owing, and any other credits, indebtedness,
claims or obligations, in any currency, in each case whether direct or indirect,
absolute or contingent, matured or unmatured, at any time held or owing by such
Lender, its Affiliates or any branch or agency thereof to or for the credit or
the account of the Borrower or any other Loan Party, as the case may be, against
any and all of the obligations of the Borrower or such other Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or its Affiliates, irrespective of whether or not such Lender or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such other Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided that in the event that any
Defaulting Lender or any of its Affiliates shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.15 and, pending such payment, shall be segregated by such
Defaulting Lender or Affiliate thereof from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
or Affiliate thereof as to which it exercised such right of setoff.  Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application made by such Lender or any of its Affiliates;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.  The rights of each Lender and its Affiliates under
this Section 10.7 are in addition to other rights and remedies (including other
rights of set-off) which such Lender or its Affiliates may have.
 
111

--------------------------------------------------------------------------------

10.8        Payments Set Aside.  To the extent that any payment or transfer by
or on behalf of the Borrower is made to the Administrative Agent or any Lender,
or the Administrative Agent or any Lender exercises its right of setoff, and
such payment or transfer or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any Insolvency
Proceeding or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect.  This Section 10.8 shall survive the Discharge of Obligations.
 
10.9        Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.
 
10.10     Counterparts; Electronic Execution of Assignments.
 
(a)           This Agreement may be executed by one or more of the parties to
this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed signature page of this Agreement by
facsimile or other electronic mail transmission shall be effective as delivery
of a manually executed counterpart hereof.  A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.
 
(b)           The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, the California Uniform Electronics
Transactions Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
 
112

--------------------------------------------------------------------------------

10.11     Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.11, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited under or in connection
with any Insolvency Proceeding, as determined in good faith by the
Administrative Agent or the Issuing Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.
 
10.12     Integration.  This Agreement and the other Loan Documents (including,
for the avoidance of doubt, any Bank Services Agreements) represent the entire
agreement of the Borrower, the other Loan Parties, the Administrative Agent and
the Lenders with respect to the subject matter hereof and thereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.
 
10.13     GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.  This Section 10.13
shall survive the Discharge of Obligations.
 
10.14      Submission to Jurisdiction; Waivers.  The Borrower hereby irrevocably
and unconditionally:
 
(a)           submits to the exclusive jurisdiction of the State and Federal
courts in the Northern District of the State of California; provided that
nothing in this Agreement shall be deemed to operate to preclude the
Administrative Agent or any Lender from bringing suit or taking other legal
action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations, or to enforce a judgment or other court order in
favor of Administrative Agent or such Lender.  The Borrower expressly submits
and consents in advance to such jurisdiction in any action or suit commenced in
any such court, and the Borrower hereby waives any objection that it may have
based upon lack of personal jurisdiction, improper venue, or forum non
conveniens and hereby consents to the granting of such legal or equitable relief
as is deemed appropriate by such court.  The Borrower hereby waives personal
service of the summons, complaints, and other process issued in such action or
suit and agrees that service of such summons, complaints, and other process may
be made by registered or certified mail addressed to the Borrower at the
addresses set forth in Section 10.2 of this Agreement and that service so made
shall be deemed completed upon the earlier to occur of the Borrower’s actual
receipt thereof or three (3) days after deposit in the U.S. mails, proper
postage prepaid;
 
(b)           WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS.  THIS WAIVER IS A MATERIAL
INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT.  EACH PARTY HAS
REVIEWED THIS WAIVER WITH ITS COUNSEL;
 
113

--------------------------------------------------------------------------------

(c)          AGREES, WITHOUT INTENDING IN ANY WAY TO LIMIT ITS AGREEMENT TO
WAIVE ITS  RIGHT TO A TRIAL BY JURY, that if the above waiver of the right to a
trial by jury is not enforceable, any and all disputes or controversies of any
nature arising under the Loan Documents at any time shall be decided by a
reference to a private judge, mutually selected by the Borrower, the
Administrative Agent and the Lenders (or, if they cannot agree, by the Presiding
Judge in the Northern District of the State of California) appointed in
accordance with California Code of Civil Procedure Section 638 (or pursuant to
comparable provisions of federal law if the dispute falls within the exclusive
jurisdiction of the federal courts), sitting without a jury, in the Northern
District of the State of California; and the Borrower hereby submits to the
jurisdiction of such court.  The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive.  The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers.  All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed.  If during the course of any dispute, a party desires to
seek provisional relief, but a judge has not been appointed at that point
pursuant to the judicial reference procedures, then such party may apply to the
court in the Northern District of the State of California for such relief. The
proceeding before the private judge shall be conducted in the same manner as it
would be before a court under the rules of evidence applicable to judicial
proceedings.  The Borrower shall be entitled to discovery which shall be
conducted in the same manner as it would be before a court under the rules of
discovery applicable to judicial proceedings. The private judge shall oversee
discovery and may enforce all discovery rules and orders applicable to judicial
proceedings in the same manner as a trial court judge.  The Borrower agrees that
the selected or appointed private judge shall have the power to decide all
issues in the action or proceeding, whether of fact of law, and shall report a
statement of decision thereon pursuant to the California Code of Civil Procedure
§ 644(a). Nothing in this paragraph shall limit the right of the Administrative
Agent or any Lender at any time to exercise self-help remedies, foreclose
against collateral, or obtain provisional remedies. The private judge shall also
determine all issues relating to the applicability, interpretation and
enforceability of this paragraph; and
 
(d)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
 
This Section 10.14 shall survive the Discharge of Obligations.
 
10.15      Acknowledgements.  The Borrower hereby acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
 
(b)           none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
 
(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
 
114

--------------------------------------------------------------------------------

10.16     Releases of Guarantees and Liens.
 
(a)          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the Administrative Agent is hereby irrevocably authorized
by each Lender (without requirement of notice to or consent of any Lender except
as expressly required by Section 10.1) to take any action requested by the
Borrower having the effect of releasing any Collateral or guarantee obligations
(1) to the extent necessary to permit consummation of any transaction not
prohibited by any Loan Document or that has been consented to in accordance with
Section 10.1 or (2) under the circumstances described in Section 10.16(b) below.
 
(b)           At such time as the Loans and the other Obligations under the Loan
Documents (other than with respect to inchoate indemnity obligations and other
obligations under or in respect of Specified Swap Agreements, to the extent no
default or termination event shall have occurred thereunder, and Obligations
arising under Bank Services Agreements which are Cash Collateralized as provided
herein) shall have been paid in full, the Commitments shall have been terminated
and no Letters of Credit shall be outstanding, the Collateral shall be released
from the Liens created by the Security Documents and Bank Services Agreements
(other than any Bank Services Agreements used to Cash Collateralize any
Obligations arising in connection with Bank Services Agreements), and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Security Documents and
Bank Services Agreements (other than any Bank Services Agreements used to Cash
Collateralize any Obligations arising in connection with Bank Services
Agreements) shall terminate, all without delivery of any instrument or
performance of any act by any Person.
 
10.17      Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, upon the request or demand of any
Governmental Authority, in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law or if requested or required to do so in connection with any
litigation or similar proceeding; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder; (g)
on a confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the Facilities or (ii) the CUSIP Service Bureau
or any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Facilities; (h) with the consent of the Borrower; or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section, or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower.  In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other loan Documents and the Commitments.
 
115

--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure.  However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.
 
For purposes of this Section, “Information” means all non-public information
received from the Borrower or any of its Subsidiaries relating to the Borrower
or any of its Subsidiaries or any of their respective businesses, other than any
such non-public information that is available to the Administrative Agent or any
Lender on a non-confidential basis prior to disclosure by the Borrower or any of
its Subsidiaries; provided that, in the case of any such non-public information
received from the Borrower or any of its Subsidiaries after the date hereof,
such information is clearly identified at the time of delivery or, as
applicable, at any time thereafter, as confidential; provided that in no event
shall the Administrative Agent or any Lender be subject to any liability under
this Section 10.17 as a result of any disclosure of any such information made by
the Administrative Agent or any such Lender, as applicable, in accordance with
the terms of this Section 10.17 after the date on which such information is
delivered but prior to any subsequent date on which the Borrower or any such
Subsidiary, as applicable, designates such information as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
Each of the Administrative Agent and each Lender shall be permitted to use any
information (not constituting Information subject to the foregoing
confidentiality restrictions) related to the syndication and arrangement of the
senior credit facilities contemplated by this Agreement in connection with
marketing, press releases or other transactional announcements or updates
provided to investor or trade publications, including the placement of
“tombstone” advertisements in publications of its choice at its own expense.
 
10.18     Automatic Debits.  With respect to any principal, interest, fee, or
any other cost or expense (including attorney costs of the Administrative Agent
or any Lender payable by the Borrower hereunder) due and payable to the
Administrative Agent or any Lender under the Loan Documents, the Borrower hereby
irrevocably authorizes the Administrative Agent to debit any deposit account of
the Borrower maintained with the Administrative Agent in an amount such that the
aggregate amount debited from all such deposit accounts does not exceed such
principal, interest, fee or other cost or expense.  If there are insufficient
funds in such deposit accounts to cover the amount then due, such debits will be
reversed (in whole or in part, in the Administrative Agent’s sole discretion)
and such amount not debited shall be deemed to be unpaid.  No such debit under
this Section 10.18 shall be deemed a set-off.
 
10.19      Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of each
Borrower and each other Loan Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under any other Loan Document
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency.  If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Borrower or any other Loan Party in the Agreement
Currency, such Borrower and each other Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss.  If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Borrower or other Loan Party, as applicable (or to
any other Person who may be entitled thereto under applicable law).
 
116

--------------------------------------------------------------------------------

10.20     Patriot Act.  Each Lender and the Administrative Agent (for itself and
not on behalf of any other party) hereby notifies the Borrower that, pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the names
and addresses and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act.  The Borrower will, and will cause each of its Subsidiaries to,
provide, to the extent commercially reasonable or required by any Requirement of
Law, such information and take such actions as are reasonably requested by the
Administrative Agent or any Lender to assist the Administrative Agent and the
Lenders in maintaining compliance with the Patriot Act.
 
10.21     Termination.  This Agreement (other than Sections 2.16, 2.17, 2.18, 9,
10.5, 10.8, 10.13 and 10.14, and any other agreement set forth in a Loan
Document that expressly survives the termination of the Commitments and the
Discharge of the Obligations) and the Commitments of each Lender shall terminate
upon the occurrence of the Discharge of Obligations.
 
10.22     Amendment and Restatement Matters.  This Agreement is intended to
amend and restate and supersede and replace in its entirety the Existing Credit
Agreement, without novation, with the Commitments set forth herein and the
Lenders party hereto.  Without limiting the generality of the foregoing, on the
Closing Date, each Lender listed on the signature pages hereof not previously
party to the Existing Credit Agreement shall be and become a Lender hereunder
and shall have all of the rights and be obligated to perform all of the
obligations of a Lender hereunder to the extent of its Commitment. 
Notwithstanding anything to the contrary contained in the Existing Credit
Agreement, in order to effect the restructuring of the Existing Credit Facility
as contemplated by this Agreement, (a) any “Loans” (as defined in the Existing
Credit Agreement) outstanding under the Existing Credit Agreement will be deemed
Loans in accordance with this Agreement, (b) Section 3.4(b) shall apply to all
Existing Letters of Credit, and (c) any accrued and unpaid interest, and all
accrued and incurred and unpaid fees, costs and expenses payable under the
Existing Credit Agreement will be due and payable on the Closing Date.  Borrower
covenants and agrees that it shall not, between the date of this Agreement and
the Closing Date, request any further “Loans” (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement.  The Borrower ratifies, affirms
and acknowledges all of its “Obligations” (as defined in the Existing Credit
Agreement) in respect of the Existing Credit Facility Documents, and the Lenders
shall be deemed to have participating interests therein as of the Closing Date
in accordance with their Revolving Percentages as reflected in Schedule 1.1A. 
All previously outstanding promissory notes under the Existing Credit Agreement
will be deemed cancelled upon the occurrence of the Closing Date and the
issuance of the Notes hereunder.
 
[Remainder of page left blank intentionally]
 
117

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 

 
BORROWER:
     
SHORETEL, INC.
 
as the Borrower
     
By:
       
Name:
       
Title:
   

 
Signature Page to Amended and Restated Credit Agreement
 


118

--------------------------------------------------------------------------------

 

 
ADMINISTRATIVE AGENT:
     
SILICON VALLEY BANK
 
as the Administrative Agent
     
By:
       
Name:
       
Title:
   

 
Signature Page to Amended and Restated Credit Agreement
 


119

--------------------------------------------------------------------------------

 

 
LENDERS:
     
SILICON VALLEY BANK
 
as Issuing Lender, Swingline Lender and as a Lender
     
By:
       
Name:
       
Title:
   

 
Signature Page to Amended and Restated Credit Agreement
 


120

--------------------------------------------------------------------------------

 

 
BANK OF AMERICA, N.A.
 
as a Lender
     
By:
       
Name:
       
Title:
   

 
Signature Page to Amended and Restated Credit Agreement
 


121

--------------------------------------------------------------------------------

 

 
JPMORGAN CHASE BANK, N.A.
 
as a Lender
     
By:
       
Name:
       
Title:
   

 
Signature Page to Amended and Restated Credit Agreement
 


122

--------------------------------------------------------------------------------

 

 
SUNTRUST BANK
 
as a Lender
     
By:
       
Name:
       
Title:
   

 
Signature Page to Amended and Restated Credit Agreement
 


123

--------------------------------------------------------------------------------

SCHEDULE 1.1A
 
COMMITMENTS
AND AGGREGATE EXPOSURE PERCENTAGES


REVOLVING COMMITMENTS
 
Lender
 
Revolving Commitment
   
Revolving Percentage
           
Silicon Valley Bank
 
$
30,000,000
     
30.000000000
%
JPMorgan Chase Bank, N.A.
 
$
27,500,000
     
27.500000000
%
SunTrust Bank
 
$
21,500,000
     
21.500000000
%
Bank of America, N.A.
 
$
21,000,000
     
21.000000000
%
Total
 
$
100,000,000
     
100.000000000
%



L/C COMMITMENTS
(which is a sublimit of, and not in addition to, the Revolving Commitments)
 
Lender
 
L/C Commitments
   
L/C Percentage
           
Silicon Valley Bank
 
$
3,000,000
     
30.000000000
%
JPMorgan Chase Bank, N.A.
 
$
2,750,000
     
27.500000000
%
SunTrust Bank
 
$
2,150,000
     
21.500000000
%
Bank of America, N.A.
 
$
2,100,000
     
21.000000000
%
Total
 
$
10,000,000
     
100.000000000
%



SWINGLINE COMMITMENT
(which is a sublimit of, and not in addition to, the Revolving Commitments)
 
Lender
 
Swingline Commitment
   
Exposure Percentage
           
Silicon Valley Bank
 
$
5,000,000
     
100.000000000
%
Total
 
$
5,000,000
     
100.000000000
%



Schedule 1.1A

--------------------------------------------------------------------------------

SCHEDULE 1.1B
EXISTING LETTERS OF CREDIT


L/C Number
Issuance Date
Expiration Date
Beneficiary
 
Stated Amount
 
SVBSF007679
July 2, 2012
July 2, 2015
B. Bros. Broadway Realty, LLC
(c/o Cushman & Wakefield, Inc.)
 
$
634,500
 


 
Schedule 1.1B

--------------------------------------------------------------------------------

SCHEDULE 4.4
 
GOVERNMENTAL APPROVALS, CONSENTS,
AUTHORIZATIONS, FILINGS AND NOTICES
 
Part A:  Required Governmental Approvals, consents, authorizations, filings and
notices that have been obtained or made and that are in full force and effect:
 
None.


Part B:  Required Governmental Approvals, consents, authorizations, filings and
notices that have not been obtained or made and that are not in full force and
effect:
 
None.
 
Schedule 4.4

--------------------------------------------------------------------------------

SCHEDULE 4.5
 
REQUIREMENTS OF LAW
 

1. Third Restated Certificate of Incorporation of ShoreTel, Inc.

 

2. By-laws of ShoreTel, Inc.

 

3. Certificate of Formation of M5 Networks, LLC

 

4. Operating Agreement of M5 Networks, LLC





Schedule 4.5

--------------------------------------------------------------------------------

SCHEDULE 4.6
 
LITIGATION
 
None.
 
Schedule 4.6

--------------------------------------------------------------------------------

SCHEDULE 4.9
 
OWNERSHIP OF INTELLECTUAL PROPERTY; INFRINGEMENT; CLAIMS; ETC.
 
None.
 
Schedule 4.9

--------------------------------------------------------------------------------

SCHEDULE 4.15
 
SUBSIDIARIES
 
Subsidiary
 
Owner
   
Ownership
 
Jurisdiction
ShoreTel, Inc.
 
N/A
 
 
NA
 
Delaware
M5 Networks, LLC
 
ShoreTel, Inc.
   
100%
 
Delaware
Agito Networks, Inc.
 
ShoreTel, Inc.
   
100%
 
Delaware
M5 Callfinity, Inc.
 
M5 Networks, LLC.
   
100%
 
Delaware
M5 Telecom-USA, Inc.
 
M5 Networks, LLC
   
100%
 
Delaware
M5 Geckotech, Inc.
 
M5 Networks, LLC
   
100%
 
Delaware
ShoreTel International, Inc.
 
ShoreTel, Inc.
   
100%
 
Delaware
ShoreTel GmbH
 
ShoreTel, Inc.
   
100%
 
Germany
ShoreTel Singapore PTE Ltd.
 
ShoreTel, Inc.
   
100%
 
Singapore
ShoreTel Australia Pty.
 
ShoreTel, Inc.
   
100%
 
Australia
ShoreTel UK Ltd.
 
ShoreTel, Inc.
   
100%
 
UK
ShoreTel Canada Limited
 
ShoreTel, Inc.
   
100%
 
Canada

 
Schedule 4.15

--------------------------------------------------------------------------------

SCHEDULE 4.17
 
ENVIRONMENTAL MATTERS
 
None.
 
Schedule 4.17

--------------------------------------------------------------------------------

SCHEDULE 4.19(a)
 
FINANCING STATEMENTS AND OTHER FILINGS



1. UCC-3 amendment statement to be filed by the Administrative Agent in the
filing office of the Delaware Secretary of State’s Office for the purpose of
restating the collateral description contained in the UCC-1 financing statement
filed by the Administrative Agent against the Borrower in connection with the
Existing Credit Facility.

 

2. UCC-3 amendment statement to be filed by the Administrative Agent in the
filing office of the Delaware Secretary of State’s Office for the purpose of
restating the collateral description contained in the UCC-1 financing statement
filed by the Administrative Agent against M5 Networks, LLC in connection with
the Existing Credit Facility.

 

3. Filing of Borrower Patent and Trademark Security Agreement with the USPTO.

 

4. Filing of the M5 Networks, LLC Patent and Trademark Security Agreement with
the USPTO.

 
Schedule 4.19(a)

--------------------------------------------------------------------------------

SCHEDULE 4.19(b)
 
GROUP MEMBERS HAVING ISSUED CAPITAL STOCK THAT ARE CERTIFICATED SECURITIES
 
Group Member
Class of Capital Stock
 
Certificate No.
   
No. of Shares / Units
 
ShoreTel International, Inc.
Common Stock
 
1
   
100
 
ShoreTel Singapore PTE Ltd.
Ordinary
 
1
   
100
 
ShoreTel Australia Pty Ltd
Ordinary
 
1
   
100
 
8058644 Canada Inc.
Common
 
1
   
100
 

 
Schedule 4.19(b)

--------------------------------------------------------------------------------

SCHEDULE 7.2(d)
 
EXISTING INDEBTEDNESS
 
None.
 
Schedule 7.2(d)

--------------------------------------------------------------------------------

SCHEDULE 7.3(f)
 
EXISTING LIENS
 
None.
 
Schedule 7.3(f)

--------------------------------------------------------------------------------

SCHEDULE 7.8
 
EXISTING INVESTMENTS
 
None.
 
Schedule 7.8

--------------------------------------------------------------------------------

 
[image00001.jpg]


December 1, 2014


ShoreTel, Inc.
960 Stewart Drive
Sunnyvale, CA 94085
Attn:  Michael Healy, CFO



Re: Amended and Restated Credit Agreement, dated as of October 22, 2014, among
SHORETEL, INC., a Delaware corporation the (“Borrower”), the several banks and
other financial institutions or entities party thereto (each a “Lender” and,
collectively, the “Lenders”), SILICON VALLEY BANK (“SVB”), as the Issuing Lender
and the Swingline Lender, and SVB, as administrative agent and collateral agent
for the Lenders (in such capacity, the “Administrative Agent”) (as amended,
restated, amended and restated, supplemented, restructured or otherwise modified
prior to the date hereof, the “Credit Agreement”).  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.



Dear Mr. Healy:


The Administrative Agent and the Lenders have proposed to make a corrective
amendment to the Credit Agreement by amending and restating the definition of
“Commitment Fee Rate” appearing therein to read in its entirety as follows (the
“Corrective Amendment”):


“Commitment Fee Rate”:  the rate per annum set forth under the relevant column
heading below:
 
Level
Consolidated Leverage
Ratio
Commitment Fee Rate when
Average Unused Total Revolving
Commitments is less than 50% of
the Total Revolving Commitments
Commitment Fee Rate when Average
Unused Total Revolving
Commitments equals or exceeds 50%
of the Total Revolving Commitments
I
> 2.50:1.00
0.375%
0.400%
II
> 2.00:1.00 but < 2.50:1.00
0.350%
0.350%
III
> 1.50:1.00 but < 2.00:1.00
0.300%
0.300%
IV
< 1.50:1.00
0.200%
0.250%



Please countersign and return this letter agreement (this “Agreement”) to the
attention of the Administrative Agent in order to evidence your agreement with
and approval of the Corrective Amendment.


Each party hereto represents to each other party hereto that the execution,
delivery and performance of this Agreement by such party has been authorized by
all necessary corporate or other action on the part of such party and will not
require any registration with, consent or approval of, or notice to or action
by, any Person in order to be effective and enforceable.  This Agreement shall
become effective on the first date on which the Administrative Agent has
received from each of the Borrower and each of the Lenders an executed
counterpart signature page hereto.  THIS LETTER AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS LETTER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
CALIFORNIA.  This letter agreement is subject to the provisions of Section 10.14
of the Credit Agreement relating to submission to jurisdiction, jury trial
waiver and judicial reference, which provisions are by this reference
incorporated herein, mutatis mutandis, as if set forth herein in full.  This
letter agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all such counterparts together shall constitute
but one agreement.  This letter agreement shall constitute a Loan Document.


Letter Amendment to Amended and Restated Credit Agreement
 
124

--------------------------------------------------------------------------------

Please indicate your acknowledgement of and agreement with the terms and
provisions set forth in this Agreement (including the Corrective Amendment) by
countersigning and returning six originally-executed counterpart signature pages
hereto to the attention of Stephen Chang at the following address:


Stephen Chang
Silicon Valley Bank
555 Mission Street, 900
San Francisco, CA 94105
 
(Remainder of page intentionally left blank; signature page follows)
 
Letter Amendment to Amended and Restated Credit Agreement
 
125

--------------------------------------------------------------------------------

Very truly yours,


SILICON VALLEY BANK,
as Administrative Agent, a Lender, the
Swingline Lender and the Issuing Lender
     
By:
   
Name:
   
Title:
         
BANK OF AMERICA, N.A.,
as a Lender
     
By:
   
Name:
   
Title:
         
JPMORGAN CHASE BANK, N.A.,
as a Lender
     
By:
   
Name:
   
Title:
         
SUNTRUST BANK,
as a Lender
     
By:
   
Name:
   
Title:
         
ACKNOWLEDGED AND AGREED:
 
SHORETEL, INC.,
as the Borrower
     
By:
   
Name:
   
Title:
         
M5 NETWORKS, INC.,
as the Guarantor
     
By:
   
Name:
   
Title:
   



Signature Page to Letter Amendment to Amended and Restated Credit Agreement
 
 
126

--------------------------------------------------------------------------------